Exhibit 10.12

 

 

 

$772,750,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 12, 2010

last amended and restated as

of August 30, 2016

among

FORESIGHT ENERGY LLC,

as Borrower,

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent and Swing Line Lender,

each L/C Issuer Party Hereto,

the Lenders Party Hereto,

and

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC CAPITAL MARKETS LLC,

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and

BARCLAYS BANK PLC

as Joint Lead Arrangers and Joint Lead Book Managers

THE HUNTINGTON NATIONAL BANK,

UBS SECURITIES LLC, and

GOLDMAN SACHS BANK USA

as Co-Syndication Agents,

and

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC CAPITAL MARKETS LLC,

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and

BARCLAYS BANK PLC

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS    1.01   

Defined Terms

     1    1.02   

Other Interpretive Provisions

     53    1.03   

Accounting Terms

     54    1.04   

Times of Day

     54    1.05   

Letter of Credit Amounts

     55    1.06   

Compliance with Certain Covenants

     55    1.07   

Amendment and Restatement of Original Credit Agreement

     55    1.08   

Hillboro Complex Events

     55    1.09   

MLP

     55       ARTICLE II       THE COMMITMENTS AND CREDIT EXTENSIONS    2.01   

The Term Loans and the Revolving Loans

     55    2.02   

Borrowings, Conversions and Continuations of Loans

     56    2.03   

Letters of Credit

     57    2.04   

Swing Line Loans

     65    2.05   

Prepayments

     68    2.06   

Termination or Reduction of Commitments

     72    2.07   

Repayment of Loans

     73    2.08   

Interest

     73    2.09   

Fees

     74    2.10   

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     74    2.11   

Evidence of Debt

     75    2.12   

Payments Generally; Administrative Agent’s Clawback

     75    2.13   

Sharing of Payments by Lenders

     77    2.14   

[Reserved]

     77    2.15   

Cash Collateral

     77    2.16   

Defaulting Lenders

     78    2.17   

Refinancing Amendments; Maturity Extension

     80    2.18   

Discounted Voluntary Prepayments

     82       ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY    3.01
  

Taxes

     84    3.02   

Illegality

     87    3.03   

Inability to Determine Rates

     87    3.04   

Increased Costs; Reserves on Eurocurrency Rate Loans

     87    3.05   

Compensation for Losses

     89    3.06   

Mitigation Obligations; Replacement of Lenders

     90    3.07   

Survival

     90   

 

-i-



--------------------------------------------------------------------------------

   ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    4.01   

Conditions of Initial Credit Extension

     90    4.02   

Conditions to All Credit Extensions

     90       ARTICLE V       REPRESENTATIONS AND WARRANTIES    5.01   

Existence, Qualification and Power

     91    5.02   

Authorization; No Contravention

     91    5.03   

Governmental Authorization; Other Consents

     92    5.04   

Binding Effect

     92    5.05   

Financial Statements; No Material Adverse Effect

     92    5.06   

Litigation

     93    5.07   

No Default

     93    5.08   

Ownership of Property; Liens; Investments, Etc.

     93    5.09   

Environmental Compliance

     94    5.10   

Mining

     95    5.11   

Insurance

     95    5.12   

Taxes

     95    5.13   

ERISA Compliance

     95    5.14   

Subsidiaries; Equity Interests; Loan Parties

     96    5.15   

Margin Regulations; Investment Company Act

     96    5.16   

Disclosure

     96    5.17   

Compliance with Laws

     97    5.18   

Intellectual Property; Licenses, Etc.

     97    5.19   

Solvency

     97    5.20   

Casualty, Etc.

     97    5.21   

Labor Matters

     97    5.22   

Collateral Documents

     97    5.23   

Use of Proceeds; Foreign Assets Control Regulations, Etc.

     98    5.24   

Coal Act; Black Lung Act

     98       ARTICLE VI       AFFIRMATIVE COVENANTS    6.01   

Financial Statements

     98    6.02   

Certificates; Other Information

     100    6.03   

Notices

     101    6.04   

Payment of Obligations

     102    6.05   

Preservation of Existence, Etc.; Activities of Foresight Energy Finance
Corporation

     103    6.06   

Maintenance of Properties

     103    6.07   

Maintenance of Insurance

     103    6.08   

Compliance with Laws

     103    6.09   

Books and Records

     104    6.10   

Inspection Rights

     104    6.11   

Use of Proceeds

     104    6.12   

Covenant to Guarantee Obligations and Give Security

     104    6.13   

Compliance with Environmental Laws

     106    6.14   

Preparation of Environmental Reports

     107   

 

ii



--------------------------------------------------------------------------------

6.15   

Further Assurances

     107    6.16   

Compliance with Terms of Mining Leaseholds

     108    6.17   

Certain Long-Term Liabilities and Environmental Reserves

     108    6.18   

Maintenance of Ratings

     108    6.19   

Real Estate Collateral Requirements

     108    6.20   

Mortgage Amendment

     111    6.21   

Lender Calls

     111       ARTICLE VII NEGATIVE COVENANTS    7.01   

Liens

     112    7.02   

Indebtedness

     113    7.03   

Investments

     117    7.04   

Fundamental Changes

     118    7.05   

Dispositions

     119    7.06   

Restricted Payments

     120    7.07   

Change in Nature of Business

     122    7.08   

Transactions with Affiliates

     122    7.09   

Burdensome Agreements

     123    7.10   

Use of Proceeds

     124    7.11   

Financial Covenants

     124    7.12   

Amendments of Organization Documents

     124    7.13   

Accounting Changes

     124    7.14   

Payments of Indebtedness

     124    7.15   

Amendments of Debt Documents

     125    7.16   

Limitation on Negative Pledge Clauses

     125    7.17   

Swap Contracts

     126    7.18   

Additional Financial Covenants

     126       ARTICLE VIII       EVENTS OF DEFAULT AND REMEDIES    8.01   

Events of Default

     127    8.02   

Remedies Upon Event of Default

     129    8.03   

Application of Funds

     130    8.04   

Right to Cure

     131       ARTICLE IX       ADMINISTRATIVE AGENT    9.01   

Appointment and Authority

     131    9.02   

Rights as a Lender

     132    9.03   

Exculpatory Provisions

     132    9.04   

Reliance by Administrative Agent and Collateral Agent

     133    9.05   

Delegation of Duties

     133    9.06   

Resignation of Administrative Agent and Collateral Agent

     133    9.07   

Non-Reliance on Agents and Other Lenders

     134    9.08   

No Other Duties, Etc.

     134    9.09   

Administrative Agent May File Proofs of Claim

     135    9.10   

Collateral and Guaranty Matters

     135   

 

iii



--------------------------------------------------------------------------------

9.11

  

Indemnification

     136   

9.12

  

Intercreditor Agreements; Consent

     136   

9.13

  

No Novation

     136       ARTICLE X       MISCELLANEOUS   

10.01

  

Amendments, Etc.

     137   

10.02

  

Notices; Effectiveness; Electronic Communications

     139   

10.03

  

No Waiver; Cumulative Remedies

     140   

10.04

  

Expenses; Indemnity; Damage Waiver

     140   

10.05

  

Payments Set Aside

     143   

10.06

  

Successors and Assigns

     143   

10.07

  

Treatment of Certain Information; Confidentiality

     148   

10.08

  

Right of Setoff

     150   

10.09

  

Interest Rate Limitation

     150   

10.10

  

Counterparts; Integration; Effectiveness

     150   

10.11

  

Survival of Representations and Warranties

     150   

10.12

  

Severability

     151   

10.13

  

Replacement of Lenders

     151   

10.14

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     152   

10.15

  

Governing Law; Jurisdiction; Etc.

     152   

10.16

  

Waiver of Jury Trial

     153   

10.17

  

No Advisory or Fiduciary Responsibility

     153   

10.18

  

USA PATRIOT Act Notice

     154   

10.19

  

Time of the Essence

     154   

 

iv



--------------------------------------------------------------------------------

SCHEDULES   

I

   Commitments, Term Loans, Existing Letters of Credit and Applicable Lending
Office

II

   L/C Issuers

1.01(a)

   Subsidiary Guarantors

1.01(d)

   Mines and Mining Facilities and Related Properties

5.03

   Approvals, Consents, Authorizations

5.06

   Disclosed Litigation

5.08(a)

   Existing Liens

5.08(b)

   Real Property and Mortgaged Properties

5.09

   Environmental Matters

5.14

   Subsidiaries and Other Equity Investments; Loan Parties

5.18(a)

   Intellectual Property Matters

5.21

   Labor Matters

6.15

   Post-Closing Matters

7.01(b)

   Existing Liens

7.02(b)

   Existing Indebtedness

7.03

   Existing Investments

7.08

   Affiliate Transactions

7.16

   Negative Pledges

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

  

Form of

  

A

   Form of Borrowing Notice

B

   Form of Swing Line Loan Notice

C-1

   Form of Term Loan Note

C-2

   Form of Revolving Loan Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Form of Subsidiary Guaranty

G

   Form of Mortgage

H

   Auction Procedures

I

   [Reserved]

J

   [Reserved]

K

   Form of Opinion Relating to Mortgages

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 30, 2016, among FORESIGHT ENERGY LLC, a Delaware limited liability
company (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), CITIBANK, N.A., as
Administrative Agent, Collateral Agent and Swing Line Lender, and each L/C
Issuer from time to time party hereto.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower, the Lenders party thereto, Citibank, N.A., as
administrative agent and collateral agent, and the other parties thereto are
parties to that certain Credit Agreement, dated as of August 12, 2010, as
amended and restated as of December 15, 2011 and as further amended and restated
as of August 23, 2013 (as amended prior to the date hereto, the “Original Credit
Agreement”);

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated as provided herein; and

WHEREAS, the Lender Parties have indicated their willingness to so amend and
restate the Original Credit Agreement and to extend credit pursuant to such
amended and restated Credit Agreement, and the L/C Issuers have indicated their
willingness to issue Letters of Credit, in each case on the terms and subject to
the conditions set forth herein and in the Amendment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accounting Change” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

“Acquired Assets” has the meaning specified in the definition of “Permitted
Acquisition.”

“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition.”

“Additional Lender” means any bank, financial institution or other Person that
is not a party hereto as Lender prior to such bank’s, financial institution’s or
other Person’s agreement to provide Credit Agreement Refinancing Indebtedness
pursuant to Section 2.17(a).

“Additional Mortgaged Property” has the meaning specified in Section
6.12(a)(iv).

“Additional Permitted Secured Indebtedness” means Indebtedness or Obligations of
a Loan Party that is (a) expressly permitted to be incurred pursuant to Section
7.02(k) hereof, (b) permitted to be secured by a Lien on the Collateral pursuant
to Section 7.01(a) and (c) designated as additional secured Indebtedness of the
Borrower intended to be secured by a Lien on the Collateral.



--------------------------------------------------------------------------------

“Adjustment Date” means the date of receipt by the Administrative Agent of the
financial statements for the most recently completed fiscal quarter furnished
pursuant to Section 6.01 and the Compliance Certificate with respect to such
financial statements furnished pursuant to Section 6.02 commencing with the
financial statements and Compliance Certificate delivered for the first fiscal
quarter ending after the Amendment Effective Date.

“Administrative Agency Fee Letter” means that Administrative Agency Fee Letter
dated as of August 23, 2013, between the Borrower and the Administrative Agent.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliated Lender” means each Lender (or a prospective Lender) that is an
Affiliate of the Borrower (other than the Borrower and its Subsidiaries).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means, collectively, the Aggregate Revolving Credit
Commitments and the Aggregate Term Loan Commitments.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all of the Revolving Lenders.

“Aggregate Term Loan Commitments” means the Term Loan Commitments of all of the
Term Lenders.

“Agreement” means this Credit Agreement.

“All-In-Yield” means, as to any Indebtedness, the yield thereon as determined by
the Administrative Agent consistent with generally accepted financial practice,
whether in the form of interest rate, margin, OID, interest rate floors
(determined by measuring the net effect on the yield on any date of
determination), up-front fees, or otherwise; provided that OID and up-front fees
shall be equated to interest rate assuming a 4-year life to maturity; provided
further that “All-In-Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees not paid to all lenders
of any such Indebtedness.

 

-2-



--------------------------------------------------------------------------------

“Amendment Agreement” means the Amendment Agreement, dated as of the Amendment
Effective Date, among the Borrower, the MLP, the Subsidiary Guarantors in
existence on the Amendment Effective Date, the Administrative Agent and the
Lenders party thereto.

“Amendment Effective Date” means August 30, 2016, the first date all the
conditions precedent in Section 4 of the Amendment Agreement are satisfied or
waived in accordance with Section 10.01.

“Amendment Transactions” means the amendment and restatement of the Original
Credit Agreement pursuant to the Amendment Agreement and the consummation of the
other Restructuring Transactions (as defined in the Amendment Agreement)
contemplated thereby.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans outstanding at such time and (b) in respect of the Revolving
Facility, with respect to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Facility represented
by such Revolving Lender’s Revolving Credit Commitment at such time, in each
case, subject to adjustment as provided in Section 2.17. If the commitment of
each Revolving Lender to make Revolving Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Lender in respect of the Revolving Facility shall
be determined based on the Applicable Percentage of such Revolving Lender in
respect of the Revolving Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of the Facilities as of the Amendment Effective Date is set forth on
Schedule I hereto or, thereafter, in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) in the case of Term Loans, (i) 5.50% per annum for
Eurocurrency Rate Loans and (ii) 4.50% per annum for Base Rate Loans and (b) in
the case of the Revolving Loans and Swing Line Loans, the applicable percentage
per annum set forth below determined by reference to the Consolidated Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

     Applicable Rate for Revolving Loans and Swing Line Loans  

Level

   Consolidated Net
Leverage Ratio    Eurocurrency Rate
Loans and Letters
of Credit     Base Rate Loans     Commitment Fee  

I

   <2.50:1.00      3.50 %      2.50 %      0.50 % 

II

   ³ 2.50:1.00 but
< 3.00:1.00      3.75 %      2.75 %      0.50 % 

III

   ³ 3.00:1.00 but
< 4.00:1.00      4.00 %      3.00 %      0.50 % 

IV

   ³ 4.00:1.00 but
< 5.00:1.00      4.25 %      3.25 %      0.50 % 

V

   ³ 5.00:1.00      4.50 %      3.50 %      0.50 % 

 

-3-



--------------------------------------------------------------------------------

provided that (a) the Applicable Rate will be determined as of the last day of
the immediately preceding fiscal quarter; provided that from the Amendment
Effective Date until the third day following the date on which the
Administrative Agent receives the Borrower’s Compliance Certificate for the
fiscal quarter ending September 30, 2016, the Applicable Rate will be set at
Level V, (b) the Applicable Rate determined for any Adjustment Date (including
the first Adjustment Date) shall remain in effect until a subsequent Adjustment
Date for which the Consolidated Net Leverage Ratio falls within a different
level, and (c) if the financial statements and related Compliance Certificate
for any fiscal period are not delivered by the date due pursuant to Sections
6.01 and 6.02, the Applicable Rate shall be set at Level V until the date of
delivery of such financial statements and Compliance Certificate, after which
the Applicable Rate shall be based on the Consolidated Net Leverage Ratio set
forth in such Compliance Certificate.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Citigroup Global Markets Inc., Morgan Stanley
Senior Funding, Inc., PNC Capital Markets LLC, J.P. Morgan Securities LLC,
Deutsche Bank Securities Inc., Crédit Agricole Corporate and Investment Bank and
Barclays Bank PLC, in each case, in its capacity as a joint lead arranger and
joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b) or the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in substantially the form
of Exhibit E (with such modifications as are necessary to reflect any effective
amendment, amendment and restatement or other modification of this Agreement at
the time of delivery thereof) or any other form approved by the Administrative
Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Manager” means the Administrative Agent or another investment bank of
recognized standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent that will manage the Discounted Voluntary Prepayment Offer.

“Auction Procedures” means the auction procedures with respect to Discounted
Voluntary Prepayment Offers set forth in Exhibit H hereto.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

-4-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Original Effective
Date to the earliest of (a) the Revolving Loan Maturity Date, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(c) the date of termination of the Commitment of each Revolving Lender
(including each Swing Line Lender) to make Revolving Loans and Swing Line Loans
and of the obligation of any L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Available Cash” means, with respect to any quarter: (a) the sum of (i) all cash
and Cash Equivalents of the Borrower and its Subsidiaries on hand at the end of
such quarter, and (ii) if the General Partner so determines, all or any portion
of any additional cash and Cash Equivalents of the Borrower and its Subsidiaries
on hand on the date the Borrower makes Restricted Payments, Investments or
prepayments, redemptions, purchases, defeasances or other satisfaction of
subordinated Indebtedness with respect to such quarter (including any borrowings
made subsequent to the end of such quarter), less (b) the amount of any cash
reserves established by the General Partner to (i) provide for the proper
conduct of the business of the Borrower and of its Subsidiaries (including
reserves for future capital expenditures and for anticipated future credit
needs) subsequent to such quarter, (ii) comply with applicable Laws or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which the Borrower or any of its Subsidiaries is a party or by
which it is bound or its assets are subject or (iii) provide funds for
Restricted Payments, Investments or prepayments, redemptions, purchases,
defeasances or other satisfaction of subordinated Indebtedness in respect of
future periods.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurocurrency Rate plus 1%
and (c) the rate of interest announced publicly by Citibank, N.A. in New York,
New York, from time to time, as Citibank, N.A.’s prime rate. The “prime rate” is
a rate set by Citibank, N.A. based upon various factors, including Citibank,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by
Citibank, N.A. shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” and “Beneficially
Owned” shall have a corresponding meaning.

“Big Boy Representation” means a representation from a Lender acknowledging that
(a) an Affiliated Lender may have information regarding the Borrower and its
Subsidiaries, their ability to perform the Obligations or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (b) the Excluded Information may not
be available to such Lender, (c) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to an Affiliated Lender pursuant to Section 10.06(j) notwithstanding its
lack of knowledge of the Excluded Information and (d) such Lender waives and
releases any claims it may have against the Administrative Agent, such
Affiliated Lender, the Borrower and its Subsidiaries with respect to the
nondisclosure of the Excluded Information; or otherwise in form and substance
reasonably satisfactory to such Affiliated Lender and assigning Lender.

 

-5-



--------------------------------------------------------------------------------

“Black Lung Act” means the Black Lung Benefits Act of 1972, 30 U.S.C. §§ 901, et
seq., the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801, et seq.,
the Black Lung Benefits Reform Act of 1977, Pub. L. No. 95-239, 92 Stat. 95
(1978), and the Black Lung Benefits Amendments of 1981, Pub. L. No. 97-119,
Title 11, 95 Stat. 1643, in each case as amended.

“Black Lung Liability” means any liability or benefit obligations related to
black lung claims and benefits under the Black Lung Act, and liabilities and
benefits related to pneumoconiosis, silicosis, exposure to isocyanates or other
lung disease arising under any federal or state law, including any Mining Law.

“Board of Directors” means, (a) with respect to the Borrower, the board of
directors of the General Partner and (b) with respect to any other Person, (i)
if the Person is a corporation, the board of directors of the corporation, (ii)
if the Person is a partnership, the board of directors of the general partner of
the partnership and (iii) with respect to any other Person, the board or
committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Term Loan Borrowing, Revolving Credit Borrowing, an L/C
Borrowing or a Swing Line Borrowing, as the context may require.

“Borrowing Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
Term Loan Borrowing, (c) a conversion of Loans from one Type to the other or (d)
a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which,
if in writing, shall be substantially in the form of Exhibit A (with such
modifications as are necessary to reflect any effective amendment, amendment and
restatement or other modification of this Agreement at the time of delivery
thereof).

“Business” has the meaning specified in Section 5.09(a).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto in accordance with GAAP, reflected as additions to property,
plant or equipment on a balance sheet of such Person; provided that Capital
Expenditures for the Borrower and its Subsidiaries shall not include Permitted
Acquisitions during such period. For purposes of this definition, the purchase
price of equipment that is purchased substantially concurrently with the
trade-in of existing equipment with the proceeds of any non-ordinary course
asset sales (provided that the purchase is made within 180 days after the sale)
or with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such equipment for the equipment being traded in at
such time, the proceeds of such asset sale or the amount of such insurance
proceeds, as the case may be.

 

-6-



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person, as of any date of
determination, the aggregate liability of such Person under Financing Leases
reflected on a balance sheet of such Person under GAAP as of such date of
determination; provided, however, that “Capital Lease Obligations” shall not
include any former operating leases which are treated as capital leases solely
as a result of any change in GAAP from that in effect as of the Amendment
Effective Date.

“Cash Collateral Account” means a blocked, interest bearing deposit account of
one or more of the Loan Parties at Citibank, N.A. in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.15(b).

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 24 months from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the Laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (d) of this definition and (iii) has combined capital and surplus of at
least $500,000,000, in each case with maturities of not more than twelve (12)
months from the date of acquisition thereof;

(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (a), (b), and (f)
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

(d) commercial paper issued by any Person organized under the Laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(e) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) readily marketable direct obligations issued by any state or commonwealth of
the United States or any political subdivision or taxing authority thereof
having an Investment Grade Rating from either Moody’s or S&P with maturities of
12 months or less from the date of acquisition;

 

-7-



--------------------------------------------------------------------------------

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three categories by S&P
or Moody’s; and

(h) shares of investments companies registered under the Investment Company Act
of 1940, substantially all of the investments of which are one or more of the
types of securities described in clauses (a) through (g) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a
Secured Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Secured Cash Management Agreement.

“Change in Law” means the occurrence, after the Amendment Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the day enacted,
adopted, issued or implemented.

“Change of Control” means:

(a) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Equity Interest of the
Restricted Subsidiaries) of the Borrower and its Restricted Subsidiaries taken
as a whole, to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act) other than one or more Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the removal of the General Partner by the limited partners of the
MLP;

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation), in one or a series of related transactions, the result
of which is that any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), excluding the Permitted Holders, becomes the Beneficial Owner,
directly or indirectly, of more than 35% of the Voting Stock of the General
Partner, measured by voting power rather than number of shares, units or the
like; or

(d) the MLP (or one or more Permitted Holders) shall cease to own, collectively,
directly or indirectly, 100% of the Voting Stock of the Borrower.

Notwithstanding the preceding, a conversion of the Borrower or any of its
Restricted Subsidiaries from a limited partnership, corporation, limited
liability company or other form of entity to a limited liability company,
corporation, limited partnership or other form of entity, an exchange of all of
the

 

-8-



--------------------------------------------------------------------------------

outstanding Equity Interests in one form of entity for Equity Interests in
another form of entity or a transaction in which the Borrower becomes a
Subsidiary of another Person shall not constitute a Change of Control, so long
as following such conversion or exchange either (a) the “persons” (as that term
is used in Section 13(d)(3) of the Exchange Act) who Beneficially Owned the
Equity Interests of the Borrower immediately prior to such transactions continue
to Beneficially Own in the aggregate more than 50% of the Voting Stock of such
entity, or continue to Beneficially Own sufficient Equity Interests in such
entity to elect a majority of its directors, managers, trustees or other persons
serving in a similar capacity for such entity or its general partner, as
applicable, or (b) no “person,” other than a Permitted Holder, Beneficially Owns
more than 50% of the Voting Stock of such entity or its general partner, as
applicable. In addition, notwithstanding the preceding, a Change of Control
shall not occur (i) as a result of any transaction in which more than 50% of the
Voting Stock of the Borrower (measured by voting power rather than number of
shares, units or the like) remains controlled by a Subsidiary of Foresight
Reserves L.P. but one or more intermediate holding companies between the
Borrower and Foresight Reserves L.P. are added, liquidated, merged or
consolidated out of existence or (ii) as a result of any transaction in which
the Borrower remains a wholly owned Subsidiary of the MLP but one or more
intermediate holding companies between the Borrower and the MLP are added,
liquidated, merged or consolidated out of existence; provided that following any
of the transactions described in the foregoing clause (i) or (ii), of this
paragraph, either (1) the “persons” (as that term is used in Section 13(d)(3) of
the Exchange Act) who Beneficially Owned the Equity Interests of the Borrower
immediately prior to such transactions continue to Beneficially Own in the
aggregate more than 50% of the Voting Stock of such entity, or continue to
Beneficially Own sufficient Equity Interests in such entity to elect a majority
of its directors, managers, trustees or other persons serving in a similar
capacity for such entity or its general partner, as applicable, or (b) no
“person,” other than a Permitted Holder, Beneficially Owns more than 50% of the
Voting Stock of such entity or its general partner, as
applicable. Notwithstanding the foregoing, in no event shall the exercise of the
Murray Option, the exercise of the Murray Purchase or the conversion or exchange
of the Exchangeable Notes into or for Equity Interests of the MLP constitute a
Change of Control.

“Change of Control Litigation” means that certain action commenced by Wilmington
Savings Fund Society, FSB, in its capacity as indenture trustee in respect of
the Senior Notes against the Borrower and certain other Persons in the Court of
Chancery of the State of Delaware (the “Chancery Court”) on August 17, 2015 and
identified as Case No. 11059-VCL alleging that a “change of control” had
occurred in respect of the Senior Notes and resulting in the issuance of a
Memorandum Opinion by the Chancery Court on December 4, 2015 concluding, among
other things, that a change of control had occurred in respect of the Senior
Notes, including any other actions or proceedings substantially similar to the
foregoing or related thereto or the consequences resulting therefrom.

“Class” (a) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Term Loan Commitments or any other
group of Commitments (whether established by way of new Commitments or by way of
conversion or extension of existing Commitments or Loans) designated as a
“Class” in a Refinancing Amendment and (b) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Loans, Term Loans or any other group of Loans (whether made
pursuant to new Commitments or by way of conversion or extension of existing
Loans) designated as a “Class” in a Refinancing Amendment. Commitments or Loans
that have different maturity dates, pricing (other than upfront fees) or other
terms shall be designated separate Classes. When used with respect to Lenders,
“Class” refers to Lenders holding a Class of Commitments or Loans.

“Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C.
§§ 9701, et seq., as amended.

 

-9-



--------------------------------------------------------------------------------

“Coal Mining Agreements” means each contract or agreement to which the Borrower
or any of its Restricted Subsidiaries is a party providing for the operation,
administration, development, mining or maintenance of any Mining Facilities
owned, operated or leased by the Borrower or any of its Restricted Subsidiaries.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is under the
terms of the Collateral Documents, subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties as security for the Obligations.

“Collateral Agent” means Citibank, N.A. and its successors or assigns.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties as security for the Obligations.

“Colt Assignment” means the agreement by and between Colt LLC, an affiliate of
Foresight Reserves LP (“Colt”), and Murray American Coal, Inc. (“Murray
American”), whereby Colt agrees to assign to Murray American all of Colt’s
rights to be paid minimum coal royalties under six coal leases between Colt and
subsidiaries of the MLP, until May 31, 2022, as amended, amended and restated or
otherwise modified.

“Commitment” means, with respect to any Lender Party, such Lender Party’s
Revolving Credit Commitment, Term Loan Commitment, L/C Commitment, Swing Line
Commitment or any combination of them, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §§ 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedge Counterparty” means a Person that is a counterparty to any
Commodity Swap Contract other than any Hedge Bank, any Loan Party or any
Affiliate of any Loan Party.

“Commodity Swap Contract” means a Swap Contract relating to a commodity (but
excluding, for the avoidance of doubt, any Swap Contract relating to interest
rate exposure or currency risk or exposure).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D (with such modifications as are necessary to reflect any effective
amendment, amendment and restatement or other modification of this Agreement at
the time of delivery thereof).

“Conflicts Committee” means a committee of the Board of Directors comprised
solely of independent directors whose role is to review and approve affiliate
and synergy transactions of the MLP, any Parent, the Borrower and any Subsidiary
of the Borrower.

“Consolidated Cash Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of all interest
expense and letter of credit fees and commissions of the Borrower and its
Restricted Subsidiaries in connection with borrowed money or other extensions of
credit, in each case to the extent treated as interest in accordance with GAAP
and payable in cash. For the avoidance of doubt, for purposes of this
definition, any interest attributable to any Excluded Sale-Leaseback Obligations
shall be excluded from Consolidated Cash Interest Charges.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Borrower and its
Restricted Subsidiaries in accordance with GAAP, excluding Unrestricted Cash.

“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Restricted Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
any Funded Debt of the Borrower and its Restricted Subsidiaries and, without
duplication of such Funded Debt, all Indebtedness consisting of Revolving Loans
or Swing Line Loans to the extent otherwise included therein) on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP.

“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period:

(a) plus, without duplication, the following for such Person and its Restricted
Subsidiaries for such period to the extent deducted in calculating Consolidated
Net Income:

(i) federal, state, local and foreign income tax expense for such period,

(ii) non-cash compensation expense,

(iii) losses on discontinued operations,

(iv) Consolidated Interest Expense,

(v) depreciation, depletion and amortization of property, plant, equipment and
intangibles,

(vi) debt extinguishment costs and expenses (including any costs or expenses in
connection with the Transactions and the redemption of the Exchangeable Notes in
accordance with their terms),

(vii) other non-cash charges (including (x) non-cash minority interest expense
consisting of income attributable to minority interests of third parties in any
non-wholly owned Subsidiary (except to the extent of dividends paid on Equity
Interests held by third parties) and (y) FASB ASC 360-10 write-downs, but
excluding any non-cash charge which requires an accrual of, or a cash reserve
for, anticipated cash charges for any future period),

(viii) the excess, if any, of reclamation and remediation obligation expenses
determined in accordance with GAAP over reclamation and remediation obligation
cash payments (it being understood that reclamation and remediation obligation
expenses may not be added back under any other clause in this definition),

(ix) the amount of any unusual or non-recurring restructuring or similar charges
(which, for avoidance of doubt, shall include actually incurred costs, fees and
expenses (including fees and expenses of restructuring and other advisors) in
connection with the Transactions, the Change of Control Litigation, the exercise
of the Murray Option, the exercise of the Murray

 

-11-



--------------------------------------------------------------------------------

Purchase, any redemption of the Exchangeable Notes, any unusual or non-recurring
restructuring of the Borrower and its Subsidiaries and transactions related to
any of the foregoing, retention, severance, systems establishment costs or
excess pension, other post-employment benefits, black lung settlement,
curtailment or other excess charges); provided that, any determination of
whether a charge is unusual or non-recurring shall be made by the Borrower’s
chief financial officer (or person acting in a similar capacity) pursuant to
such officer’s good faith judgment,

(x) transaction costs, fees and expenses in connection with any acquisition or
issuance of Indebtedness or Equity Interests (whether or not successful) by the
Borrower or any of its Restricted Subsidiaries, and

(xi) any net losses of any Restricted Subsidiary to the extent such net loss
would otherwise be required to be capitalized according to GAAP,

provided that, with respect to any Restricted Subsidiary of such Person, the
foregoing such items will be added only to the extent and in the same proportion
that such Restricted Subsidiary’s net income was included in calculating
Consolidated Net Income;

(b) minus, without duplication, the following for such Person and its Restricted
Subsidiaries for such period to the extent added in calculating Consolidated Net
Income:

(i) federal state, local and foreign income tax benefit for such period,

(ii) gains on discontinued operations,

(iii) all non-cash items increasing Consolidated Net Income for such Person for
such period (including the accretion of sales or purchase contracts),

(iv) the excess, if any, of asset retirement obligations cash payments over
asset retirement obligations expenses determined in accordance with GAAP (it
being understood that asset retirement cash payments need not be added back
under any other clause in this definition),

(v) all cash payments actually made by such Person and its Restricted
Subsidiaries during such period relating to non-cash charges that were added
back in determining Consolidated EBITDA in any prior period, and

(vi) all unusual or non-recurring gains.

Notwithstanding anything in this definition to the contrary, no Management Fees
shall be added back in calculating, or shall otherwise increase, Consolidated
EBITDA at any time.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and Obligations in respect of Disqualified Equity Interests,
(b) all direct obligations arising under standby letters of credit (other than
with respect to Designated Letters of Credit) and similar instruments to the
extent drawn and not reimbursed by the Borrower, (c) Attributable Indebtedness
in respect of Capital Lease Obligations other than Excluded Sale-Leaseback
Obligations, (d) amounts due under Permitted Securitization Programs (whether or
not on the balance sheet of the Borrower or its Restricted Subsidiaries) and (e)
the Swap Termination Value (excluding for this purpose clause (b) of such

 

-12-



--------------------------------------------------------------------------------

definition) that is due and payable by the Borrower and its Restricted
Subsidiaries under any Swap Contract that has not been closed
out. Notwithstanding anything herein to the contrary, the following shall not
constitute “Consolidated Funded Indebtedness” for purposes of this
Agreement: (i) any Excluded Sale-Leaseback Obligations, (ii) any non-recourse
indebtedness of any “variable interest entity” (or similar special purpose
entity) and/or (iii) any lease or similar agreement by and among any Loan Party
and any Affiliate.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior
consecutive fiscal quarters ending as of the date of the financial statements
most recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (b) Consolidated Cash Interest Charges for such period.

“Consolidated Interest Expense” means, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, Consolidated Cash Interest Charges plus,
to the extent incurred, accrued or payable by the Borrower or any of its
Restricted Subsidiaries, without duplication: (a) interest expense attributable
to Financing Leases, (b) imputed interest with respect to Attributable
Indebtedness, (c) amortization of debt discount and debt issuance costs, (d)
capitalized interest, (e) non-cash interest expense, (f) any of the above
expenses with respect to Indebtedness of another Person Guaranteed by the
Borrower and its Restricted Subsidiaries or secured by a Lien on the assets of
the Borrower and its Restricted Subsidiaries and (g) any interest, premiums,
fees, discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower and of its Restricted Subsidiaries
in connection with any Permitted Securitization Program, and any yields or other
charges or other amounts comparable to, or in the nature of, interest payable by
the Borrower or any of its Restricted Subsidiaries under any Permitted
Securitization Program. Consolidated Interest Expense shall be determined for
any period after giving effect to any net payments made or received and costs
incurred by the Borrower or any of its Restricted Subsidiaries with respect to
any related interest rate Swap Contracts. For the avoidance of doubt, for
purposes of this definition, any interest attributable to any Excluded
Sale-Leaseback Obligations shall be excluded.

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income (or net loss) of
the Borrower and its Restricted Subsidiaries for that period, determined in
accordance with GAAP (after reduction for minority interests in Subsidiaries);
provided that the following (without duplication) will be excluded in computing
Consolidated Net Income:

(a) the net income (or loss) of any Unrestricted Subsidiary, except to the
extent of dividends or other distributions actually paid in cash to the Borrower
and its Restricted Subsidiaries during such period;

(b) the net income (or loss) of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or in similar
distributions has been legally waived;

(c) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to asset sales, other dispositions or the
extinguishment of debt, in each case other than in the ordinary course of
business;

 

-13-



--------------------------------------------------------------------------------

(d) any net after-tax extraordinary non-recurring gains or losses; and

(e) the cumulative effect of a change in accounting principles.

Notwithstanding anything in this definition to the contrary, Management Fees
shall not be excluded in calculating, or shall otherwise increase, Consolidated
Net Income at any time.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness minus the sum of all Unrestricted
Cash, Cash Equivalents and short-term marketable debt securities of any Loan
Party as of the date of the financial statements most recently delivered by the
Borrower pursuant to Section 6.01(a) or (b), as applicable, to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters ending as of the
date of such financial statements.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, Other Revolving Credit Commitments or Other Term
Commitments, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, refund, renew, replace or refinance, in whole or part, any Class of
existing Term Loans, existing Revolving Loans or existing Revolving Credit
Commitments (including any successive Credit Agreement Refinancing Indebtedness)
(all or such portion of such existing Class of Term Loans or Revolving Credit
Commitments and Revolving Loans, the “Refinanced Debt”); provided that (i) such
Indebtedness (including, if such Indebtedness includes any Other Revolving
Credit Commitments or any revolving credit commitments incurred outside the Loan
Documents (“Non-Loan Document Revolving Credit Commitments”), the unused portion
of such Other Revolving Credit Commitments or Non-Loan Document Revolving Credit
Commitments) is in an aggregate principal amount not greater than the aggregate
principal amount of the applicable Refinanced Debt (and, in the case of
Refinanced Debt consisting in whole or in part of unused Revolving Credit
Commitments (including unused Other Revolving Credit Commitments), the amount
thereof) except by an amount equal to unpaid accrued interest and premium
thereon and fees and expenses (including upfront fees and OID) incurred in
connection with such exchange, modification, refinancing, refunding, renewal or
replacement, (ii) except as set forth in the definition of Permitted Second
Priority Refinancing Debt or Permitted Unsecured Refinancing Debt, such
Indebtedness (A) has a maturity that is not prior to the final maturity of the
applicable Refinanced Debt and (B) a Weighted Average Life to Maturity equal to
or greater than the remaining Weighted Average Life to Maturity of the
applicable Refinanced Debt, (iii) such Indebtedness shall have pricing, fees
(including upfront fees and OID), optional prepayment, redemption premiums and
subordination terms as determined by the Borrower and the lenders or investors
providing such Indebtedness, (iv) except for pricing, fees, redemption premium
and optional redemption, the terms and conditions of such Indebtedness (except
as otherwise provided in clauses (ii) and (iii) above or under the definitions
of “Permitted First Priority Refinancing Debt,” “Permitted Second Priority
Refinancing Debt” or “Permitted Unsecured Refinancing Debt,” as applicable)
shall not contain terms more restrictive, taken as a whole, than those
applicable to the Refinanced Debt unless reasonably satisfactory to the Required

 

-14-



--------------------------------------------------------------------------------

Lenders, (v) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, with 100% of the Net Cash Proceeds of the applicable
Credit Agreement Refinancing Indebtedness, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained and (vi) such Credit
Agreement Refinancing Indebtedness is applied ratably to repay or terminate the
Refinanced Debt of the Class constituting the Refinanced Debt; provided that to
the extent that such Refinanced Debt consists, in whole or in part, of Revolving
Credit Commitments (including Other Revolving Credit Commitments) or Revolving
Loans or Swing Line Loans incurred pursuant to any Revolving Credit Commitments
(including Other Revolving Credit Commitments), such Revolving Credit
Commitments being refinanced by the applicable Credit Agreement Refinancing
Indebtedness shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” means the Loan Parties, the MLP, in its capacity as guarantor
under the MLP Guaranty and any other Parent party to the MLP Guaranty as a
guarantor from time to time.

“Cure Amount” shall have the meaning assigned to such term in Section 8.04.

“Cure Right” shall have the meaning assigned to such term in Section 8.04.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(i).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans under the Term Facility (or in the
case of such Obligations referred to in this clause (a) consisting of Revolving
Loans, Swing Line Loans or fees under Section 2.09, the Applicable Rate
applicable to Base Rate Loans under the Revolving Facility) plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or Swing Line

 

-15-



--------------------------------------------------------------------------------

Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(d)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, each Swing Line
Lender and each Lender.

“Designated Letters of Credit” means letters of credit issued in the ordinary
course of business with respect to mine reclamation, workers’ compensation and
other employee benefit liabilities.

“Disclosed Litigation” has the meaning specified in Section 5.06.

“Discounted Voluntary Prepayment” has the meaning specified in Section 2.18(a).

“Discounted Voluntary Prepayment Offer” has the meaning specified in Section
2.18(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date then in effect;
provided that, if such Equity Interests are issued pursuant to a plan for

 

-16-



--------------------------------------------------------------------------------

the benefit of employees of the Borrower or any of its Subsidiaries or by any
such plan to such employees or other similar arrangement with management or
employee, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
any of its Subsidiaries in order to satisfy applicable contractual, statutory or
regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the Laws of the United States or any state thereof or the
District of Columbia, other than any such Subsidiary that is a Subsidiary of a
Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) except in the case of an assignee of any Loan held by any Arranger or any
of its Affiliates, the Administrative Agent and except in the case where the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund and (ii) in
the case of an assignment of a Revolving Credit Commitment, (a) the L/C Issuers,
such approval not to be unreasonably withheld or delayed and (b) the Swing Line
Lender, such approval not to be unreasonably withheld or delayed; provided that,
notwithstanding the foregoing, no consent shall be required if the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund; and provided, further,
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
natural person.

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water and navigable water and wetlands), the land surface or
subsurface strata or sediment and natural resources such as flora and fauna.

“Environmental Audit” has the meaning specified in Section 6.14(a).

“Environmental Laws” means any and all current and future federal, state, local
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, and concessions and grants issued by a Governmental Authority or common
Law causes of action applicable to the Properties or the Borrower’s or any of
its Subsidiaries’ operations relating to pollution or protection of the
Environment and of human health (to the extent related to exposure to Hazardous
Materials) including SMCRA and MSHA, and those relating to the generation,
treatment, storage, transportation, handling, Release and threat of Release of
Hazardous Materials, acid mine drainage and Reclamation; provided that
“Environmental Laws” do not include any Laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.

 

-17-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
clean-up, corrective or remedial or response action, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries resulting from or based upon or arising under any applicable
Environmental Law, including (a) a violation of any Environmental Law, (b) the
Release or threatened Release of any Hazardous Materials into the Environment,
(c) Reclamation or (d) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permits” means any and all permits, licenses, registrations,
certifications, notifications, approvals and any other authorization required
under any applicable Environmental Law (including those necessary under any
applicable Environmental Laws for the construction, maintenance and operation of
any coal mine or related processing facilities or Reclamation).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination but excluding debt securities convertible or exchangeable into
such equity.

“Equity Offering” means, (a) any public or private sale of Qualified Equity
Interests of the Borrower, the MLP or any other Parent (other than Equity
Interest sold to the Borrower or a Subsidiary of the Borrower); provided that if
such public offering or private placement is of Equity Interests of the MLP or
any Parent, the term “Equity Offering” shall refer to the portion of the net
cash proceeds therefrom that has been contributed to the equity capital of the
Borrower or (b) the contribution of cash to the Borrower as an equity capital
contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization or insolvent
(within the meaning of Section 4245 of ERISA) or a determination has been made
that a Multiemployer Plan is in “endangered” or “critical” status within the
meaning of Section 432 of the Code or Section 305 of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon a Loan Party or any ERISA Affiliate; (g) conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (h) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA) has been made.

 

-18-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate or the successor
thereto (“LIBOR”), as published by ICE Benchmark Administration Limited or any
successor rates thereto if ICE Benchmark Administration is no longer making such
rates available for deposits in Dollars, as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Citibank, N.A.’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Citibank, N.A.’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination;

provided that, (x) with respect to the Term Facility, the Eurocurrency Rate
shall not be less than 1.00% per annum and (y) with respect to the Revolving
Facility, the Eurocurrency Rate shall not be less than 0.00% per annum.

“Eurocurrency Rate Loan” means any Loan that bears interest at a rate based on
the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such Excess Cash Flow Period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization or charge of a prepaid cash item that was paid in a prior period;

 

-19-



--------------------------------------------------------------------------------

(iii) decreases in Working Capital for such Excess Cash Flow Period (except as a
result of an accounting reclassification of items from short-term to long-term
or vice versa), decreases in long-term accounts receivable and increases in the
long-term portion of deferred revenue for such period (other than any such
decreases or increases, as applicable, arising from acquisitions or Dispositions
outside the ordinary course of business by the Borrower or any of its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by the definition of “Consolidated Net Income”;

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior Excess Cash Flow Periods, the amount of Capital Expenditures made in cash
during such Excess Cash Flow Period, except to the extent financed with the
proceeds of Indebtedness of the Borrower or the Restricted Subsidiaries (other
than Revolving Loans);

(iii) the aggregate amount of all principal payments, made in cash, of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capital Lease Obligations, (B) all
principal repayments of Second Lien Secured Notes, Credit Agreement Refinancing
Indebtedness, Permitted Second Lien Refinancing Indebtedness or Permitted
Exchangeable Refinancing Indebtedness to the extent permitted hereunder and
actually made and (C) the amount of any scheduled prepayments of Term Loans
pursuant to Section 2.07(a), mandatory prepayment of Term Loans actually made
pursuant to Sections 2.05(c) and 2.05(f) and any mandatory redemption,
repurchase or prepayment of Credit Agreement Refinancing Indebtedness, Second
Lien Secured Notes, Permitted Second Lien Refinancing Indebtedness or Permitted
Exchangeable Refinancing Indebtedness pursuant to the corresponding provisions
of the governing documentation thereof to the extent required due to an asset
disposition or casualty event, but excluding (x) other prepayments of Term
Loans, (y) all prepayments of revolving credit loans and swingline loans
(including the Revolving Loans and Swing Line Loans), except to the extent there
is an equivalent permanent reduction in commitments thereunder) and (z) payments
in respect of any subordinated Indebtedness, except, in each case, to the extent
permitted to be made hereunder) made during such Excess Cash Flow Period, in
each case, except to the extent financed with the proceeds of (I) Indebtedness
(other than Revolving Loans) of the Borrower or the Restricted Subsidiaries,
(II) from the issuance of Equity Interests by the Borrower or any Restricted
Subsidiaries or (III) capital contributions made by the MLP to the Borrower;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and the net cash loss on
Dispositions to the extent otherwise added to arrive at Consolidated Net Income;

 

-20-



--------------------------------------------------------------------------------

(v) increases in Working Capital for such Excess Cash Flow Period (except as a
result of an accounting reclassification of items from short-term to long-term
or vice versa), increases in long-term accounts receivable and decreases in the
long-term portion of deferred revenue for such period (other than any such
increases or decreases, as applicable, arising from acquisitions or Dispositions
outside the ordinary course of business by the Borrower and the Restricted
Subsidiaries during such period or the application of purchase accounting);

(vi) without duplication of amounts deducted pursuant to clauses (vii) and (ix)
below in prior Excess Cash Flow Periods, the amount of any Investments made in
cash pursuant to (A) Section 7.03(e) or 7.03(o) and (B) beginning on or after
January 1, 2018, Sections 7.03(k), 7.03(l), 7.03(m) or 7.03(p), in each case,
during such Excess Cash Flow Period, except to the extent that such Investments
were financed with the proceeds of Indebtedness (other than Revolving Loans) of
the Borrower or the Restricted Subsidiaries;

(vii) the amount of Restricted Payments paid in cash during such Excess Cash
Flow Period pursuant to Section 7.06 (other than (A) Sections 7.06(a), 7.06(b)
or 7.06(c) and (B) beginning on or after July 1, 2018, Sections 7.06(d), 7.06(g)
or 7.06(h)), except, in each case, to the extent that such Restricted Payments
were financed with the proceeds of Indebtedness (other than Revolving Loans) of
the Borrower or any of its Restricted Subsidiaries;

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such Excess Cash Flow Period that are made in connection with any redemption,
repurchase or prepayment of Indebtedness to the extent such payments (i) are not
expensed during such period or are not deducted in calculating Consolidated Net
Income and (ii) are not reducing Excess Cash Flow pursuant to clause (b)(iii)
above or reducing the mandatory prepayment required by Section 2.05(g);

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries with respect to any tax payments or
pursuant to any Contractual Obligations entered into prior to or during such
Excess Cash Flow Period, relating to Permitted Acquisitions (or Investments
similar to those made for Permitted Acquisitions) or Capital Expenditures, in
each case, to be consummated or made during the following Excess Cash Flow
Period (except to the extent financed with the proceeds of Indebtedness of the
Borrower or any of its Restricted Subsidiaries (other than Revolving Loans);
provided that, to the extent the aggregate amount of cash actually utilized to
finance such Permitted Acquisitions (or Investments similar to those made for
Permitted Acquisitions) or Capital Expenditures during the following Excess Cash
Flow Period is less than the Contractual Obligations, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such following Excess Cash Flow Period;

(x) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities (including any royalties and pursuant
to any employment or severance agreements) of the Borrower and the Restricted
Subsidiaries other than Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income and except to the extent that such payments were financed by the proceeds
of Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than revolving Indebtedness);

 

-21-



--------------------------------------------------------------------------------

(xi) the aggregate amount of expenditures (other than expenditures constituting
Investments, Restricted Payments or payments on any Indebtedness) actually made
by the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, except to the extent that
such payments were financed by the proceeds of Indebtedness (other than
Revolving Loans) of the Borrower or any of its Restricted Subsidiaries;

(xii) the amount of transaction expenses (including with respect to the
Transactions, but excluding (x) the amendment fees payable under the terms of
the Amendment Agreement and (y) other transaction expenses incurred in
connection with the Transactions after July 1, 2016 in excess of $5,675,000),
taxes, penalties and interest, paid in cash during such Excess Cash Flow Period
to the extent not deducted in arriving at such Consolidated Net Income;

(xiii) cash expenditures in respect of Swap Contracts during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income; and

(xiv) the amount of restructuring expenses of the type specified in clause
(a)(ix) of the definition of Consolidated EBITDA paid in cash during such Excess
Cash Flow Period to the extent not deducted in arriving at such Consolidated Net
Income (but excluding (x) the amendment fees payable under the terms of the
Amendment Agreement and (y) any restructuring expenses incurred in connection
with the Transactions after July 1, 2016 to the extent such restructuring
expenses, when aggregated with the amount of transaction expenses incurred in
connection with the Transactions after July 1, 2016 permitted to be included in
calculating the amount under clause (xii) above, would exceed $5,675,000).

“Excess Cash Flow Period” means, in respect of the following fiscal years of the
Borrower, (a) for fiscal year 2016, the period from July 1, 2016 through
December 31, 2016 and (b) for fiscal year 2017, such fiscal year of the
Borrower.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchangeable Notes” means the senior secured second lien exchangeable PIK notes
due 2017 of the Borrower and Foresight Finance issued pursuant to the
Exchangeable Notes Indenture.

“Exchangeable Notes Indenture” means the Indenture, dated on or about August 30,
2016, among the Borrower, Foresight Finance, the Subsidiaries of the Borrower
party thereto and Wilmington Trust, N.A., as trustee.

“Exchangeable Refinanced Indebtedness” has the meaning specified in the
definition of “Permitted Exchangeable Refinancing Indebtedness”.

“Excluded Debt” means Indebtedness incurred pursuant to Section 7.02 after the
Amendment Effective Date in an aggregate principal amount not exceeding
$20,000,000 at any time outstanding, the proceeds of which (a) are used to
refinance the Exchangeable Notes in part or (b) are used for working capital
purposes; provided that, solely with respect to Indebtedness incurred for
working capital purposes, (i) such Indebtedness will not be outstanding for a
period of longer than thirty (30) days after the date on which such Indebtedness
is incurred and (ii) if a majority of such Indebtedness is loaned or otherwise
provided by an Affiliate, such Indebtedness is non-interest bearing.

 

-22-



--------------------------------------------------------------------------------

“Excluded Sale-Leaseback Obligations” means obligations in respect of sale
leaseback transactions between any of the Borrower or its Restricted
Subsidiaries and certain Affiliates of the Borrower entered into in the ordinary
course of business and that would be characterized as sale leaseback
transactions solely because of the continuing involvement of such Affiliate in
mining related to such leases.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Guarantee Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, a Swap Obligation (any Guarantee
thereof being a “Swap Guarantee Obligation”) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
described in clauses (a) through (e) and clause (g) of the definition thereof,
(a) branch profits taxes or similar taxes or taxes imposed on or measured by its
net income and franchise taxes imposed on it (in each case, however denominated)
that are Other Connection Taxes, (b) other than in the case of an assignee
pursuant to a request by the Borrower under Section 10.13, any United States
federal withholding tax that is imposed on amounts payable to such recipient
under any Laws in effect at the time such recipient becomes a party hereto or,
with respect to any additional interest in a Loan acquired after becoming a
party hereto, the date such additional interest was acquired (or designates a
new Lending Office), except to the extent that such recipient (or its assignor,
if any) was entitled, at the time of the designation of a new Lending Office (or
assignment) to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a), (c) any tax that is imposed under
FATCA, (d) any United States federal backup withholding tax, (e) any tax
resulting from a Lender’s failure to comply with Section 3.01(e) or (f) any
interest, penalties or additions to tax in respect of the foregoing.

“Existing Indebtedness” has the meaning specified in Section 7.02(b).

“Existing Letters of Credit” means the Letters of Credit listed on Schedule I
hereto, in each case issued by L/C Issuer.

“Extension” has the meaning specified in Section 2.17(b).

“Extension Notice” has the meaning specified in Section 2.17(b).

“Extraordinary Receipt” means any cash received by the Borrower or any of its
Restricted Subsidiaries as proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings, except as set forth in the following proviso) or
condemnation awards (and payments in lieu thereof); provided that all proceeds
of business interruption insurance to the extent such proceeds constitute
compensation for lost earnings with respect to or otherwise connected to the
Deer Run mine (“Hillsboro Business Interruption Insurance Proceeds”) shall be
considered an Extraordinary Receipt.

“Facility” means the Revolving Facility, the Term Facility or any tranche
pursuant to an Extension or Refinancing Amendment, as the context may require.

 

-23-



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any property, the price that could be
negotiated in an arm’s-length transaction between a willing seller and a willing
buyer, neither of whom is under undue pressure or compulsion to complete the
transaction. Fair market value shall be determined, except as otherwise provided
herein, (a) if such property has a fair market value equal to or less than
$25,000,000, by any officer; or (b) if such property has a fair market value in
excess of $25,000,000, by (i) at least a majority of the disinterested members
of the Board of Directors and evidenced by a resolution of the Board of
Directors delivered to the Administrative Agent or (ii) a written opinion or
valuation from a nationally recognized investment banking firm as to the fair
market value of such property.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements (and any related Law or official administrative guidance)
implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank,
N.A. on such day on such transactions as determined by the Administrative Agent.

“Fee Letters” means (a) the Administrative Agency Fee Letter and (b) such other
fee letters as may be entered into by the Borrower and the Lenders and
designated by the Borrower and such Lender as a Loan Document hereunder.

“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).

“Financial Covenants” shall mean the covenants of the Borrower set forth in
Sections 7.11 and 7.18.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fixed Charge Coverage Ratio” means on any date (the “transaction date”) for any
Person, the ratio of: (a) the aggregate amount of Consolidated EBITDA for such
Person for the four fiscal quarters immediately prior to the transaction date
for which internal financial statements are available (the “reference period”)
to (b) the aggregate Fixed Charges for such Person during such reference period.

In making the foregoing calculation,

(i) pro forma effect will be given to any Indebtedness or Disqualified Equity
Interest incurred during or after the reference period to the extent the
Indebtedness is outstanding or is to be incurred on the transaction date as if
the Indebtedness or Disqualified Equity Interest had been incurred on the first
day of the reference period;

 

-24-



--------------------------------------------------------------------------------

(ii) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Secured Hedge Agreement applicable to the Indebtedness
if the Secured Hedge Agreement has a remaining term of at least 12 months) had
been the applicable rate for the entire reference period;

(iii) Fixed Charges related to any Indebtedness or Disqualified Equity Interest
no longer outstanding or to be repaid or redeemed on the transaction date,
except for Consolidated Interest Expense accrued during the reference period
under a revolving credit to the extent of the commitment thereunder (or under
any successor revolving credit) in effect on the transaction date, will be
excluded;

(iv) pro forma effect will be given to:

(A) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,

(B) cost saving initiative, acquisition or disposition of companies, divisions,
lines of businesses or assets by such Person and its Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Subsidiary of such
Person after the beginning of the reference period and any cost saving
initiatives, and

(C) the discontinuation of any discontinued operations but, in the case of Fixed
Charges, only to the extent that the obligations giving rise to the Fixed
Charges will not be obligations of such Person or any of its Subsidiaries
following the transaction dates that have occurred since the beginning of the
reference period as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of the reference
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division, line of business or asset, the pro forma
calculation will be based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

For purposes of this definition, pro forma calculations shall be made in
accordance with Article 11 of Regulation S X promulgated under the Securities
Act, except that such pro forma calculations may also include cost savings and
operating expense reductions for such period resulting from the acquisition,
merger or consolidation, disposition or other corporate transaction for which
pro forma effect is being given (A) that have been realized or (B) for which
steps have been taken or are reasonably expected to be taken within six (6)
months of the date of such transaction and such cost savings, cost saving
initiatives and operating expense reductions are reasonably expected to be
realized within twelve (12) months of the date of such transaction, are set
forth in an officers’ certificate signed by the Borrower’s chief financial or
similar officer that states (i) the amount of such adjustment or adjustments and
(ii) that such adjustment or adjustments are based on the reasonable good faith
belief of the officers executing such officers’ certificate at the time of such
execution.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of: (a) the Consolidated Interest Expense of such
Person and its Restricted Subsidiaries for such period; plus (b) all dividends,
whether paid or accrued and whether or not in cash, on any series of
Disqualified Equity Interest of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Equity Interest) or to the
Borrower or a Restricted Subsidiary of the Borrower, in each case, on a
consolidated basis and in accordance with GAAP. Notwithstanding anything herein
to the contrary, the following

 

-25-



--------------------------------------------------------------------------------

shall not constitute any portion of “Fixed Charges” for purposes of this
Agreement: (i) any Excluded Sale-Leaseback Obligations, (ii) any non-recourse
indebtedness of any “variable interest entity” (or similar special purpose
entity) and/or (iii) any lease or similar agreement by and among any Loan Party
and any Affiliate.

“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.

“Foreign Subsidiary” means a Restricted Subsidiary that is organized under the
Laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia and any Subsidiary thereof.

“Foresight Finance” means Foresight Energy Finance Corporation, a Delaware
corporation, a Subsidiary Guarantor and a co-issuer of the Second Lien Secured
Notes.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations in respect of Letters of Credit issued by such L/C
Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms of this Agreement, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms of this Agreement.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, as to the Borrower and its Restricted Subsidiaries, all
Indebtedness of such Person that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, including Indebtedness in respect of the
Loans.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination.

“General Partner” means Foresight Energy GP, LLC, a Delaware limited liability
company, and any of its successors or assigns that is the general partner of the
MLP from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-26-



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including any bank under
any letter of credit) to the extent the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation in order to induce the
creation of such obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including reimbursement obligations
under letters of credit and any obligation of the guaranteeing person, whether
or not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee shall not include (i) indemnification
or reimbursement obligations under or in respect of surety bonds or Designated
Letters of Credit or (ii) endorsements of instruments for deposit or collection
in the ordinary course of business. The amount of any Guarantee obligation of
any guaranteeing person shall be deemed to be the lower of (a) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower, whether currently existing or hereafter acquired or created; provided
that such term shall not include any Subsidiary (a) to the extent (but only so
long as) it is prohibited by the terms of any Contractual Obligation (including,
in the case of any Subsidiary that is not wholly-owned, directly or indirectly,
by a Loan Party, pursuant to its Organization Documents) from guaranteeing the
Obligations or any other obligations or liabilities guaranteed pursuant to the
terms of the Subsidiary Guaranty (it being understood that, for purposes of this
definition, the terms of any Contractual Obligation shall be deemed to prohibit
such Guarantee if it would constitute a breach or default under or result in the
termination of or require the consent of any Person (other than the Borrower or
any of its Subsidiaries, or the Administrative Agent or the Lenders in their
respective capacities as such) under the security, agreement, instrument or
other undertaking giving rise to such Contractual Obligation); provided,
further, that such Contractual Obligation is or was not created in contemplation
of this definition; and provided, further, that upon the request of the
Administrative Agent, the Borrower shall use commercially reasonable efforts and
shall take (or cause to be taken) all reasonable actions necessary or desirable
to remedy any such limitations or restrictions in the execution of the
Subsidiary Guaranty by such Subsidiary, (b) that is acquired as part of a
Permitted Acquisition and is not required to comply with the provisions of
Section 6.12 of this Agreement or Section 7.2 of the Security Agreement pursuant
to the requirements of the definition thereof, (c) that is an Unrestricted
Subsidiary, (d) that is an Immaterial Subsidiary or (e) that is a Securitization
Subsidiary.

“Hazardous Materials” means (a) any explosive or radioactive substances or
wastes and (b) any hazardous or toxic substances, materials or wastes, regulated
as such or as a pollutant or contaminant under any applicable Environmental Law,
including asbestos-containing materials, polychlorinated biphenyls, toxic mold,
greenhouse gases, urea-formaldehyde insulation, gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or by-products of
breakdown products of petroleum or any coal ash, coal combustion by-products or
waste, boiler slag, scrubber residue or flue desulphurization residue.

 

-27-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that (a) at the time it enters into a Secured
Hedge Agreement (including any Commodity Swap Contract), is a Lender or an
Affiliate of a Lender or (b) is a Lender or an Affiliate of a Lender that is a
counterparty to a Secured Hedge Agreement as of the Amendment Effective Date, in
each case, in its capacity as a party to such Secured Hedge Agreement.

“Hillsboro Business Interruption Insurance Proceeds” has the meaning specified
in the definition of “Extraordinary Receipt”.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means each Subsidiary to the extent that the assets of
all such Subsidiaries do not in the aggregate represent more than 4.0% of the
total assets of the Borrower and its Subsidiaries taken as a whole.

“Incremental Facilities” has the meaning specified for such term in this
Agreement as in effect immediately prior to the Amendment Effective Date (and
without giving effect to the Amendment Agreement), it being understood that from
and after the Amendment Effective Date, no Incremental Facilities are permitted
hereunder without an amendment to this Agreement providing for such Incremental
Facilities approved by the Administrative Agent and the Required Lenders.

“Incremental Funds Amount” means the sum of (a), to the extent not duplicative
of Available Cash calculated as of the end of the preceding quarter, (i) 100% of
the aggregate net cash proceeds and the Fair Market Value of any assets received
by the Borrower after the Amendment Effective Date (A) from an Equity Offering
or (B) from the issue or sale of convertible or exchangeable Disqualified Equity
Interest or convertible or exchangeable debt securities of the Borrower that
have been converted into or exchanged for Qualified Equity Interests of the
Borrower (other than Equity Interests (or Disqualified Equity Interests or debt
securities) sold to a Restricted Subsidiary of the Borrower), plus (ii) the net
cash proceeds and the Fair Market Value of assets received by the Borrower or
any Restricted Subsidiary of the Borrower from (A) the disposition, sale,
liquidation, retirement or redemption of all or any portion of any Investment
made pursuant to Section 7.03(p) (the “Restricted Investment”) after the
Amendment Effective Date, net of disposition costs and (B) the sale (other than
to the MLP, the Borrower or a Restricted Subsidiary of the Borrower) of the
Equity Interest of an Unrestricted Subsidiary, plus (iii) the net reduction in
Restricted Investments resulting from dividends, repayments of loans or
advances, or other transfers of assets in each case to the Borrower or any of
its Restricted Subsidiaries from any Person (including Unrestricted
Subsidiaries) or from redesignations of Unrestricted Subsidiaries as Restricted
Subsidiaries, to the extent such amounts have not been included in Available
Cash for any period commencing on or after the Amendment Effective Date plus
(iv) without duplication, in the event the Borrower or any Restricted Subsidiary
of the Borrower makes any Investment in a Person that, as a result of or in
connection with such Investment, becomes a Restricted Subsidiary of the
Borrower, an amount equal to the Fair Market Value of the existing Investment in
such Person that was previously treated as a Restricted Payment, minus (b) the
sum of (i) the aggregate amount of Investments made pursuant to Section
7.03(p)(ii), (ii) the aggregate amount of Restricted Payments made pursuant to
Section 7.06(h) and (iii) prepayments, redemptions, purchases, defeasances or
other satisfaction of any Indebtedness pursuant to Section 7.14(b)(iii).

“Incremental Revolving Credit Commitments” has the meaning specified for such
term in this Agreement as in effect immediately prior to the Amendment Effective
Date (and without giving effect to the Amendment Agreement), it being understood
that from and after the Amendment Effective Date, no

 

-28-



--------------------------------------------------------------------------------

Incremental Facilities are permitted hereunder without an amendment to this
Agreement providing for such Incremental Revolving Credit Commitments approved
by the Administrative Agent and the Required Lenders.

“Incremental Revolving Loans” has the meaning specified for such term in this
Agreement as in effect immediately prior to the Amendment Effective Date (and
without giving effect to the Amendment Agreement), it being understood that from
and after the Amendment Effective Date, no Incremental Facilities are permitted
hereunder without an amendment to this Agreement providing for such Incremental
Revolving Loans approved by the Administrative Agent and the Required Lenders.

“Incremental Term Loans” has the meaning specified such term in this Agreement
as in effect immediately prior to the Amendment Effective Date (and without
giving effect to the Amendment Agreement), it being understood that from and
after the Amendment Effective Date, no Incremental Term Loans are permitted
hereunder without an amendment to this Agreement providing for such Incremental
Term Loans approved by the Administrative Agent and the Required Lenders.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Obligations of such Person for borrowed money and all Obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all Obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments issued for the account of such Person;

(c) net Obligations of such Person under any Swap Contract;

(d) all Obligations of such Person to pay the deferred purchase price of
property or services (other than trade liabilities not overdue for more than
ninety (90) days incurred in the ordinary course of business and payable in
accordance with customary practices);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Disqualified Equity Interests of such Person;

(h) all Guarantee Obligations of such Person in respect of any Indebtedness of
such Person; and

(i) all indebtedness and other payment Obligations referred to in clauses (a)
through (h) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness.

 

-29-



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such person is liable
therefor as a result of such Person’s ownership interest in such entity or
otherwise, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date. Notwithstanding anything herein to the contrary, the following shall not
constitute “Indebtedness” for purposes of this Agreement: (i) any Excluded
Sale-Leaseback Obligations, (ii) any non-recourse indebtedness of any “variable
interest entity” (or similar special purpose entity) and/or (iii) any lease or
similar agreement by and among any Loan Party and any Affiliate.

“Indemnified Party” has the meaning specified in Section 10.04(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Intercreditor Agreement (Notes)” means that certain Intercreditor Agreement,
dated as of August 30, 2016, among the Borrower, the MLP, the Subsidiary
Guarantors party thereto, the Administrative Agent, the Second Lien Collateral
Agent and each other Person party thereto from time to time.

“Intercreditor Agreement (Securitization)” means that certain Intercreditor
Agreement, dated as of August 30, 2016, among the Administrative Agent, the
Borrower, certain Subsidiary Guarantors party thereto, Foresight Receivables
LLC, a Delaware limited liability company and a wholly owned subsidiary of the
Borrower and PNC Bank, National Association, as administrative agent under the
Receivables Financing Agreement.

“Intercreditor Agreements” means, collectively, the Intercreditor Agreement
(Notes) and the Intercreditor Agreement (Securitization); provided, that for
purposes of Section 10.01(d), the reference to the Intercreditor Agreement shall
mean solely the Intercreditor Agreement (Notes).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Loan Maturity Date or Term Loan Maturity Date, as the case may be (or, if
sooner, the date on which the Obligations become due and payable pursuant to
Section 8.02); provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Revolving Loan Maturity Date or Term
Loan Maturity Date, as the case may be.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or, to the extent available to all Lenders making such
Eurocurrency Rate Loans, twelve months or less than one month, as selected by
the Borrower in its Borrowing Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-30-



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Revolving Loan Maturity Date, in
the case of an Interest Period applicable to Revolving Loans or the Term Loan
Maturity Date, in the case of an Interest Period applicable to Term Loans.

“Investment” means, as to any Person, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interest or Indebtedness or the
assets comprising a division or business unit or a substantial part of all of
the business of such Person, any capital contribution to such Person or any
other direct or indirect investment in such Person, including any acquisition by
way of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Indebtedness of the types referred to in
clause (h) or (i) of the definition of “Indebtedness” in respect of such Person.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
equivalent) by Moody’s and BBB- (or equivalent) by S&P, or an equivalent rating
by any other nationally recognized statistical rating agency selected by the
Borrower and reasonably acceptable to the Administrative Agent.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Class of Loans or Commitments hereunder at
such time, including the latest maturity or expiration date of the Revolving
Loan Maturity Date, the Term Loan Maturity Date and any maturity date applicable
to any Other Revolving Loan, any Other Revolving Credit Commitment or any Other
Term Loans, in each case as extended in accordance with this Agreement from time
to time.

“Laws” means, as to any Person, collectively, all international, foreign,
federal, state and local laws, statutes, treaties, rules, regulations,
ordinances, codes, and determinations of arbitrators or courts or other
Governmental Authorities, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, including Mining Laws.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

-31-



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Commitment” means, as to any L/C Issuer, the amount set forth under the
caption “L/C Commitment” opposite such L/C Issuer’s name on Schedule I hereto,
or, as the case may be, opposite such caption in the Assignment and Assumption
pursuant to which such L/C Issuer becomes an L/C Issuer under this Agreement, as
applicable. The aggregate amount of the L/C Commitments as of the Amendment
Effective Date is $125,000,000.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) each of the banks listed on Schedule II hereto acting
through any of its Affiliates or branches, in its capacity as an issuer of
Letters of Credit hereunder and (b) any other Eligible Assignee or Revolving
Lender that may become an L/C Issuer pursuant to Section 10.06(c) or 10.06(i),
respectively, with respect to Letters of Credit issued by such L/C Issuer. Each
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates or branches of such L/C Issuer, in which case the term
“L/C Issuer” shall include any such Affiliate or branch with respect to Letters
of Credit issued by such Affiliate or branch.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to the lesser of (a) $125,000,000 and (b)
the unused Aggregate Revolving Credit Commitments. The L/C Sublimit is part of,
and not in addition to, the Aggregate Revolving Credit Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto and
shall include any Lender that may become a party hereto pursuant to an
Assignment and Assumption or an amendment to this Agreement, and, as the context
may require, includes the Swing Line Lender.

“Lender Party” means any Lender, any L/C Issuer, and any Swing Line Lender.

“Lending Office” means, as to any Lender Party, the office or offices of such
Lender Party specified as its “Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Assumption pursuant to which it became a Lender,
as the case may be, the office or offices of such Lender Party described as such
in such Lender Party’s Administrative Questionnaire, or such other office or
offices as a Lender Party may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder (including any
Existing Letters of Credit).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

 

-32-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Loan Maturity Date then in effect (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means the sum of (a) all Unrestricted Cash, Cash Equivalents and
short-term marketable debt securities of any Loan Party plus (b) the Aggregate
Revolving Credit Commitments minus the Total Revolving Loan Outstanding.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan, a Swing Line Loan or an L/C
Advance and includes any Other Revolving Loan and any Other Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Amendment
Agreement, (c) the Notes, (d) the Subsidiary Guaranty, (e) the MLP Guaranty, (f)
the Collateral Documents, (g) each Issuer Document, (h) the Intercreditor
Agreements, (i) the Fee Letters and (j) each other document that is deemed in
writing by the Borrower and the Administrative Agent to constitute a Loan
Document.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Longwall Financing Arrangements” means collectively, (a) the credit agreement,
dated January 5, 2010, by and among Sugar Camp Energy, LLC, as borrower,
Foresight Energy LLC, as guarantor, and Calyon Deutschland Niederlassung Einer
Französischen Société Anonyme and Crédit Agricole Corporate and Investment Bank,
as administrative agent, as amended, and (b) the credit agreement, dated May 14,
2010, by and among Hillsboro Energy LLC, as the borrower, Foresight Energy LLC,
as a guarantor and Crédit Agricole Corporate and Investment Bank, as
administrative agent, as amended, each for the purpose of financing longwall
mining equipment.

“Management Agreement” means the Second Amended and Restated Management Services
Agreement, dated as of April 30, 2015, by and among the General Partner and
Murray American, as amended, amended and restated, modified or replaced in
connection with the Transactions (the “Second Amended and Restated Services
Agreement”) and as further amended, amended and restated, modified or replaced
from time to time pursuant to one or more agreements, so long as such amended,
amended and restated, modified or new agreement(s) taken as a whole at the time
of execution, are not materially less favorable to the Lenders as determined in
good faith by the Borrower than the Second Amended and Restated Management
Services Agreement as in effect on the Amendment Effective Date.

“Management Fees” means all management fees, monitoring fees and all other
similar fees (whether paid or payable pursuant to the Management Agreement or
otherwise) paid or payable by the Borrower or any Restricted Subsidiary to, or
owed by the Borrower and/or any Loan Party to, any Affiliate thereof at any time
(including prior to, on and/or after the Amendment Effective Date).

 

-33-



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect upon (a) the business,
property, condition (financial or otherwise) or results of operations of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Borrower or the other Credit Parties to perform their respective obligations
under the Loan Documents or (c) the validity or enforceability as to any Credit
Party party thereto of this or any of the other Loan Documents or the rights or
remedies of the Agents or the Lenders hereunder or thereunder; provided that the
effects of matters directly arising from or otherwise specifically related to
the Hillsboro complex, including any combustion event at, and subsequent idling
or closure of, the Hillsboro mining complex and any contracts related thereto
shall not be considered in determining whether a Material Adverse Effect has
occurred under this Agreement or any other Loan Document.

“Material Leased Real Property” means real property leased by any Loan Party
having a fair market value reasonably estimated by a Responsible Officer of the
Borrower to be in excess of $5,000,000.

“Material Owned Real Property” means real property owned by any Loan Party
having a fair market value reasonably estimated by a Responsible Officer of the
Borrower to be in excess of $5,000,000.

“Maximum Rate” has the meaning specified in Section 10.09.

“Mines” means each mining complex described on Schedule 1.01(d) hereto that are
owned, leased or operated by the Borrower and its Subsidiaries, and each
additional parcel or tract of real property acquired by any Loan Party pursuant
to a Permitted Acquisition after the Amendment Effective Date.

“Minimum Collateral Amount” means, at any time with respect to any requirement
to provide cash collateral under this Agreement, an amount equal to 105% (or
such lesser percentage as may be agreed by the applicable L/C Issuer or Swing
Line Bank) of the applicable Fronting Exposure, the Outstanding Amount of the
applicable L/C Obligations or the Outstanding Amount of the applicable Swing
Line Loans, as the case may be.

“Mining Facilities” means the Mines and the related facilities and assets.

“Mining Financial Assurances” has the meaning specified in Section 5.10.

“Mining Laws” means any and all applicable current or future domestic or
foreign, federal, state or local (or any subdivision) statutes, ordinances,
orders, rules, regulations, judgments, governmental authorizations, or any other
requirements of Governmental Authorities relating to surface or subsurface
mining operations and activities. Mining Laws shall include, but not be limited
to, the Federal Coal Leasing Amendments Act, 30 U.S.C. §§ 181 et seq., the Black
Lung Act and the Coal Act, each as amended, and any comparable state and local
laws or regulations.

“Mining Leases” means each contract, agreement or lease to which any Loan Party
is a party granting such Loan Party an interest in coal from the property that
is the subject of such contract, lease or agreement.

 

-34-



--------------------------------------------------------------------------------

“Mining Title” means an undivided fee simple title to the real property interest
(including interests in surface and/or coal mining rights) or a leasehold
interest in an undivided interest in the real property interest (including
interests in surface and/or coal mining rights) together with no less than those
real properties, easements, licenses, privileges, rights and appurtenances as
are necessary to mine, remove, process and transport coal in the manner operated
at such time.

“MLP” means Foresight Energy LP, a Delaware limited partnership and the owner of
100% of the Equity Interests of the Borrower as of the Amendment Effective Date.

“MLP Cumulative Amount” means, as of any date of determination after the
Amendment Effective Date, an amount, not less than zero, equal to (a) if the
Borrower’s Fixed Charge Coverage Ratio is greater than 1.75:1.00, (i) Available
Cash as of the Borrower’s most recently completed fiscal quarter minus (ii) the
sum of (1) the aggregate amount of cash Investments made under
Section 7.03(p)(i), (2) the aggregate amount of cash Restricted Payments made
pursuant to Section 7.06(d) and (3) prepayments, redemptions, purchases,
defeasances or other satisfaction of any Indebtedness pursuant to Section
7.14(b)(ii), in each case, in the fiscal quarter for which such Investments,
Restricted Payments and prepayments are made minus (iii) the sum of all non-cash
Restricted Payments made pursuant to Section 7.06(d) and all non-cash
Investments made pursuant to Section 7.03(p)(i), in each case of this clause
(iii), since the Amendment Effective Date, or (b) if the Borrower’s Fixed Charge
Coverage Ratio is equal to or less than 1.75:1.00, (i) $50,000,000; minus, (ii)
the sum of (1) the aggregate amount of Investments made under Section
7.03(p)(i), (2) the aggregate amount of Restricted Payments made pursuant to
Section 7.06(d) and (3) prepayments, redemptions, purchases, defeasances or
other satisfaction of any Indebtedness pursuant to Section 7.14(b)(ii), in each
case, pursuant to this clause (b) since the Amendment Effective Date.

“MLP Guaranty” means that certain Guaranty dated August 30, 2016 by the MLP
addressed to the Administrative Agent for the benefit of the Lender Parties.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust in substantially the
form of Exhibit G (with such changes as may be reasonably satisfactory to the
Collateral Agent and its counsel to account for local Law matters) covering the
properties listed on Schedule 5.08(b) (together with the Assignments of Leases
and Rents referred to therein and each other mortgage delivered pursuant to
Section 6.12), in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Mortgage Amendment” has the meaning specified in Section 6.20.

“Mortgage Policies” has the meaning specified in Section 6.19(a)(ii).

“MSHA” means the Mining Safety and Health Act of 1977, 30 U.S.C. §§ 801 et seq.,
as amended.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Murray Energy” means Murray Energy Corporation, an Ohio corporation, and its
Subsidiaries.

 

-35-



--------------------------------------------------------------------------------

“Murray Group” means Murray Energy, an Affiliate of Murray Energy or a group of
Persons which includes Murray Energy or any of its Affiliates.

“Murray Investment” means (a) the exercise or consummation of the Murray
Purchase and related transactions and/or (b) the exercise of the Murray Option
and related transactions and/or (iii) any transaction or series of related
transactions in which Murray Energy and/or the Murray Group makes an investment
in, or purchases, Equity Interests of the MLP, the Borrower, Foresight Finance
or any of their Subsidiaries or Indebtedness issued by the MLP, the Borrower,
Foresight Finance or any of their Subsidiaries in connection with any exercise
or consummation of the Murray Purchase or the Borrower’s or Foresight Finance’s
redemption of the Exchangeable Notes.

“Murray Option” means the option to purchase 46% of the voting interests of the
General Partner.

“Murray Purchase” means the purchase by or on behalf of the Murray Group,
potentially effected in combination with a redemption of the Exchangeable Notes
by the issuers thereof, of all (but not less than all (unless in combination
with a concurrent redemption)) of the outstanding Exchangeable Notes on or
before October 2, 2017 for cash at a price equal to 100% of the principal amount
of the Exchangeable Notes plus accrued interest to (but excluding) the date of
such purchase.

“Net Cash Proceeds” means:

(a) with respect to any Disposition (other than any issuance or sale of Equity
Interests), the cash and Cash Equivalent proceeds received by the Borrower or
any of its Restricted Subsidiaries (including cash and Cash Equivalent proceeds
subsequently received (as and when received by the Borrower or any of its
Restricted Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar Taxes and the Borrower’s good faith estimate of other Taxes
paid or payable in connection with such sale) actually incurred by the Borrower
or such Restricted Subsidiary in connection with such Disposition; (ii) amounts
provided as a reserve, in accordance with GAAP, against (x) any liabilities
under any indemnification obligations associated with such Disposition or (y)
any other liabilities retained by the Borrower or any of its Restricted
Subsidiaries associated with the properties sold in such Disposition (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Disposition (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties and Indebtedness under the Loan Documents and
Credit Agreement Refinancing Indebtedness); and (iv) out-of-pocket fees and
expenses actually incurred by the Borrower or such Restricted Subsidiary in
connection therewith;

(b) with respect to any issuance of Indebtedness, any issuance or sale of Equity
Interests by the Borrower or any of its Restricted Subsidiaries, the cash and
Cash Equivalent proceeds thereof, net of reasonable fees, commissions, costs and
other expenses incurred by the Borrower or such Restricted Subsidiary in
connection therewith; and

(c) with respect to any Extraordinary Receipts, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred by the Borrower or its Restricted
Subsidiaries in connection with the collection of such proceeds, awards or other
compensation in respect of such Extraordinary Receipts and net of any portion of
such proceeds, awards or compensation constituting reimbursement or compensation
for amounts previously paid by the Borrower or such Restricted Subsidiary in
respect of the theft, loss, destruction, damage or other similar event relating
to such Extraordinary Receipts.

 

-36-



--------------------------------------------------------------------------------

“Nonconsenting Lender” has the meaning specified in Section 10.13.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans, Revolving Loans or Swing Line Loans, as the case may be,
made by such Lender, substantially in the form of Exhibit C-1 or Exhibit C-2, as
applicable.

“Note Redemption” has the term assigned to such term in the Second Lien Notes
Indenture as in effect on the Amendment Effective Date.

“NRP Dispositions” means (a) sale leaseback transactions in accordance with the
agreements entered into in the ordinary course of business, pursuant to which
Natural Resource Partners LP or any of its Affiliates acquires assets from the
Borrower or any of its Affiliates, which assets are leased back to any
Subsidiary Guarantor and (b) other transactions made pursuant to that certain
Restricted Business Contribution Agreement, dated as of January 4, 2007, by and
among Christopher Cline, Foresight Reserves LP, Adena Minerals, LLC, Natural
Resource Partners LP, NRP (GP) LP, GP Natural Resource Partners LLC and NRP
(Operating) LLC.

“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding under Debtor Relief Laws. Without limiting the
generality of the foregoing, the Obligations of any Credit Party under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, participation fees, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Credit Party
under any Loan Document, (b) the obligations of any Credit Party owing under
each Secured Hedge Agreement and Secured Cash Management Agreement and (c) the
obligation of such Credit Party to reimburse any amount in respect of any of the
foregoing that any Lender Party, in its sole discretion, may elect to pay or
advance on behalf of such Credit Party. For the avoidance of doubt, Obligations
shall in no event include any Excluded Swap Obligations. Unless otherwise
specified herein or the context otherwise requires, “Obligations” shall be a
reference to the Obligations of the Credit Parties under the Loan Documents.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the preliminary
statements hereto.

 

-37-



--------------------------------------------------------------------------------

“Original Effective Date” means August 12, 2010.

“Original Mortgage Policies” has the meaning specified in the definition of
“Permitted Liens.”

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, taxes imposed as a result of a present or former connection between
the Administrative Agent, such Lender or such L/C Issuer (or such other
recipient) and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent, such Lender,
or such L/C Issuer (or such other recipient) having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any Loan Document).

“Other Revolving Credit Commitments” means each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.

“Other Revolving Facility” means, at any time, the aggregate amount of the Other
Revolving Credit Commitments and the Other Revolving Loans.

“Other Revolving Loans” means the Revolving Loans made pursuant to the Other
Revolving Credit Commitments.

“Other Taxes” means all present or future stamp or documentary taxes or any
other intangible, mortgage recording or similar excise or property taxes,
charges or similar levies (and interest, fines, penalties and additions related
thereto) arising from any payment made hereunder or under any other Loan
Document described in clauses (a) through (e) and clause (g) of the definition
thereof or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document described
in clauses (a) through (e) and clause (g) of the definition thereof, except any
such taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.06).

“Other Term Commitments” means each Class of term loan commitments hereunder
that results from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Loans occurring on
such date; (b) with respect to Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loans occurring on such date; (c) with respect to
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date; and (d) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

-38-



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the applicable Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

“Paid in Full” means the payment in full in cash of the principal of, accrued
(but unpaid) interest and premium, if any, on all the Obligations (other than
contingent indemnification obligations and obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and, with respect to Letters of Credit
outstanding hereunder, delivery of cash collateral in an amount not less than
the applicable Minimum Collateral Amount or backstop Letters of Credit in
respect thereof, in form, substance and amount reasonably satisfactory to the
applicable L/C Issuers and the Administrative Agent, in each case, after or
concurrently with termination of all Commitments hereunder.

“Parent” means any direct or indirect parent company of the Borrower.

“Participant” has the meaning specified in Section 10.06(e).

“Participant Register” has the meaning specified in Section 10.06(e).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into Law October 26, 2001, as amended.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” shall mean the acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all the assets of a Person or line
of business of such person (referred to herein as the “Acquired Assets”), or all
of the Equity Interests of a Person (referred to herein as the “Acquired
Entity”); provided that (a) such acquisition was not preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by the
Borrower or any of its Subsidiaries; (b) the Acquired Entity or the Acquired
Assets, as applicable, shall be engaged in a Similar Business as conducted
during the current and most recently concluded calendar year; (c) at the time of
such transaction, both before and after giving effect thereto, no Event of
Default or Default shall have occurred and be continuing; (d) the Borrower and
the Restricted Subsidiaries shall not incur or assume any Indebtedness in
connection with such acquisition, except as permitted by Section 7.02; (e) the
Borrower shall comply, and shall cause the Acquired Entity, if any, to comply,
with the applicable provisions of Section 6.12 of this Agreement and Section 7.2
of the Security Agreement; provided that the aggregate amount of cash
consideration invested in Acquired Entities that are not required to comply with
the provisions of Section 6.12 and Section 7.2 of the Security Agreement since
August 23, 2013 does not exceed $100,000,000; and (f) at least three (3)
Business Days prior to the proposed date of consummation of the transaction, the
Borrower shall deliver to the Administrative Agent (i) an officer’s certificate
certifying that such transaction complies with this definition (which shall have
attached thereto reasonably detailed backup data and calculations showing such
compliance) and (ii) all such other information and data relating to the
transaction or the Person or business to be acquired as may be reasonably
requested by the Administrative Agent.

 

-39-



--------------------------------------------------------------------------------

“Permitted Cure Securities” shall mean any Equity Interests of the Borrower, the
MLP or any Parent issued pursuant to the Cure Right other than Disqualified
Equity Interests.

“Permitted Exchangeable Refinancing Indebtedness” means any Indebtedness
(whether in the form of a note or loan) issued, incurred or otherwise obtained
(including by means of the extension, renewal or modification of existing
Indebtedness) in exchange for, or to extend, refund, renew, replace or
refinance, in whole or in part, any Indebtedness incurred pursuant to Section
7.02(m)(ii) (the “Exchangeable Refinanced Indebtedness”); provided that (a) such
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the applicable Exchangeable Refinanced Indebtedness except
by an amount equal to unpaid accrued interest and premium thereon and fees and
expenses (including upfront fees and OID) incurred in connection with such
exchange, extension, refunding, renewal, replacement or refinancing, (b) unless
such Indebtedness is Excluded Debt, such Indebtedness meets the Permitted Junior
Debt Conditions and (c) the applicable Exchangeable Refinanced Indebtedness
shall be repaid (in whole or in part), defeased or satisfied and discharged with
the Net Cash Proceeds of the applicable Permitted Exchangeable Refinancing
Indebtedness on the date such Permitted Exchangeable Refinancing Indebtedness is
issued, incurred or obtained.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
issued, incurred or otherwise obtained by the Borrower in the form of one or
more series of secured notes or loans (for the avoidance of doubt, other than
the Term Loans or any Loans made under the Revolving Facility); provided that
(a) such Indebtedness shall be secured by the Collateral on a pari passu basis
(but without regard to remedies) with the Liens securing the Obligations
outstanding under this Agreement and shall not be secured by any property or
assets of any of the Credit Parties other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (c) the
security agreements and guarantees relating to such Indebtedness are no more
onerous than the Collateral Documents and guarantees contained in the Loan
Documents, respectively, unless such differences are reasonably satisfactory to
the Required Lenders, (d) such Indebtedness shall not be guaranteed by any
Person, other than a Credit Party and (e) the holders of such Indebtedness (or
an agent or representative on their behalf) are a party to the Intercreditor
Agreement (Notes).

“Permitted Holder” means, collectively, (a) (i) Chris Cline and his children and
other lineal descendants, Robert E. Murray, Brenda L. Murray, Robert Edward
Murray (son of Robert E. Murray), Jonathan Robert Murray and Ryan Michael Murray
(or any of their estates, or heirs, lineal descendants or beneficiaries by
will); (ii) the spouses or former spouses, widows or widowers and estates of any
of the Persons referred to in clause (i) above; (iii) any trust having as its
sole beneficiaries one or more of the persons listed in clauses (i) and (ii)
above; and (iv) any Person a majority of the voting power of the outstanding
Equity Interest of which is owned by one or more of the Persons referred to in
clauses (i), (ii) or (iii) above, (b) Murray Energy and any investor that
participates with Murray Energy, which shall include any Affiliate of Murray
Energy, in the exercise of the Murray Investment, including the Murray Group,
(c) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, such Persons referenced in
clauses (a) and (b) above, collectively, have beneficial ownership of more than
50% of the total voting power of the voting units or stock of the Borrower or
any Parent thereof, (d) Foresight Reserves L.P. and (e) the General Partner.

“Permitted Junior Debt Conditions” means with respect to any Indebtedness that:

(a) such Indebtedness has a maturity date (the “Refinancing Maturity Date”) that
is not prior to the earlier to occur of (x) such time as the Obligations shall
have been Paid in Full and (y) 91 days following the Latest Maturity Date then
in effect;

 

-40-



--------------------------------------------------------------------------------

(b) the agreements governing such Indebtedness shall not contain any negative
covenants or events of default that are more restrictive than those applicable
to the Credit Parties under the terms of any agreement or instrument governing
the applicable Exchangeable Refinanced Indebtedness as determined in good faith
by the Borrower unless such covenants and events of default are provided for the
benefit of the Lenders under this Agreement;

(c) such Indebtedness does not have any obligors or guarantees from any Person
other than a Credit Party;

(d) the security agreements and guarantees relating to such Indebtedness are no
more favorable to the holders of such Indebtedness than the Collateral Documents
and guarantees contained in the Loan Documents, respectively, unless such
differences are reasonably satisfactory to the Required Lenders;

(e) the interest rate applicable to such Indebtedness does not exceed the rates
contemplated by Section 7.02(m); provided that such Indebtedness shall not
provide for any cash payments in respect of interest owed from time to time in
respect of such Indebtedness until such time as all Obligations have been Paid
in Full; and

(f) to the extent such Indebtedness is secured by the Collateral, (i) such
Indebtedness is secured on (A) a second or junior priority basis to the Liens
securing the Obligations and (B) in the case of any Permitted Exchangeable
Refinancing, a junior priority basis to the Liens securing any Indebtedness
outstanding pursuant to Section 7.02(m)(i), (ii) such Indebtedness is not
secured by any property or assets of any of the Credit Parties other than the
Collateral, and (iii) the holders of such Indebtedness (or an agent or
representative on their behalf) are a party to the Intercreditor Agreement
(Notes).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced: (a) Liens for taxes, assessments and governmental charges or levies
which are not yet due and payable or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (b)
materialmen’s, mechanics’, carriers’, workmen’s, construction and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations and that are not overdue for a period of more than sixty
(60) days which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained in the
books of the Person; (c) pledges or deposits in the ordinary course of business
to secure obligations under Mining Laws or similar legislation or to secure
public or statutory obligations; (d) deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and Liens on assets to secure obligations under surety bonds obtained
as required in connection with the entering into of new federal coal leases; (e)
Liens securing judgments (or the payment of money not constituting a Default
under Section 8.01(h) or securing appeal or other surety bonds related to such
judgments; (f) Liens set forth as exceptions to the Lender’s title insurance
policies or to the title opinions delivered pursuant to the Original Credit
Agreement (“Original Mortgage Policies”) or the Liens set forth as exceptions to
the Mortgage Policies or title opinions delivered in accordance with Section
6.12 or 6.19 hereof and an amendment, replacement, extension, renewal,
supplement or other modification of any such Lien and (g) easements, covenants,
conditions, rights of way, zoning restrictions and other similar

 

-41-



--------------------------------------------------------------------------------

encumbrances which, in the aggregate, in any case do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes.

“Permitted Murray Option Amounts” means any proceeds received from (a) an Equity
Offering, (b) capital contributions made to the Borrower or (c) the Borrower’s
incurrence of any Permitted Exchangeable Refinancing Indebtedness.

“Permitted Payments to Parent” means, without duplication as to amounts,
dividends, distributions or the making of loans to any Parent (including the
MLP);

(a) in amounts required for such entity to pay general corporate overhead
expenses (including franchise taxes and expenses to maintain their corporate
existence and salaries, bonuses, benefits paid to directors, officers,
consultants and employees of any Parent and professional and administrative
expenses) when due to the extent such expenses are attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries, including amounts
relating to any Parent being a public company;

(b) for so long as the Borrower is a member of a group filing a consolidated or
combined tax return with a Parent, payments to a Parent in respect of an
allocable portion of the tax liabilities of such group that is attributable to
the Borrower and its Subsidiaries;

(c) fees and expenses related to any unsuccessful offering of Equity Interests
or Indebtedness of any Parent to the extent intended to be contributed to the
Borrower; and

(d) made as part of the Transactions.

“Permitted Second Lien Refinancing Indebtedness” means any Indebtedness (whether
in the form of a note or loan) issued, incurred or otherwise obtained (including
by means of the extension, renewal or modification of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or in
part, any Indebtedness incurred pursuant to Section 7.02(m)(i) (the “Second Lien
Refinanced Indebtedness”); provided that (a) such Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the applicable Second Lien Refinanced Indebtedness except by an amount equal to
unpaid accrued interest and premium thereon and fees and expenses (including
upfront fees and OID) incurred in connection with such exchange, extension,
refunding, renewal, replacement or refinancing, (b) to the extent such
Indebtedness is secured by the Collateral, (i) such Indebtedness is secured on a
second or junior priority basis to the Liens securing the Obligations, (ii) such
Indebtedness is not secured by any property or assets of any of the Credit
Parties other than the Collateral, and (iii) the holders of such Indebtedness
(or an agent or representative on their behalf) are a party to the Intercreditor
Agreement (Notes), (c) the agreements governing such Indebtedness shall not
contain any negative covenants or events of default that are more restrictive
than those applicable to the Credit Parties under the terms of any agreement or
instrument governing the applicable Second Lien Refinanced Indebtedness as
determined in good faith by the Borrower unless such covenants and events of
default are provided for the benefit of the Lenders under this Agreement, and
(d) the applicable Second Lien Refinanced Indebtedness shall be repaid (in whole
or in part), defeased or satisfied and discharged with the Net Cash Proceeds of
the applicable Permitted Second Lien Refinancing Indebtedness on the date such
Permitted Second Lien Refinancing Indebtedness is issued, incurred or obtained.

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
issued, incurred or otherwise obtained by the Borrower in the form of one or
more series of second lien (or other junior

 

-42-



--------------------------------------------------------------------------------

lien) secured notes or loans (for the avoidance of doubt, other than the Term
Loans or any Loans made under the Revolving Facility); provided that (a) such
Indebtedness shall be secured by the Collateral on a second priority (or on a
junior priority basis that is junior to the Second Lien Notes) basis to the
Liens securing the Obligations outstanding under this Agreement and shall not be
secured by any property or assets of any of the Credit Parties other than the
Collateral, (b) such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness,” (c) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (d) the terms thereof shall not provide for any
scheduled repayment, mandatory redemption, sinking fund obligation or other
payment prior to the maturity date of the Class of Term Loans then being
refinanced, other than customary offers to purchase or prepayment events upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default that are in each case in no event
more onerous to the Borrower and its Restricted Subsidiaries than the
corresponding provisions hereof, if any, (e) the security agreements and
guarantees relating to such Indebtedness are no more onerous than the Collateral
Documents and guarantees contained in the Loan Documents, respectively, unless
such differences as are reasonably satisfactory to the Required Lenders, (f)
such Indebtedness shall not be guaranteed by any Person other than a Credit
Party and (g) the holders of such Indebtedness (or an agent or representative on
their behalf) are party to and are subject to the provisions of the
Intercreditor Agreement (Notes).

“Permitted Secured Commodity Swap Contract” means any Commodity Swap Contract
entered into with a Commodity Hedge Counterparty by any Loan Party and which
provides that the obligations of such Loan Party are to be secured (in whole or
in part) by a Lien on the Collateral; provided that the Commodity Hedge
Counterparty party thereto shall have become a party with the Collateral Agent,
the Administrative Agent and any other relevant parties to the Intercreditor
Agreement (Notes).

“Permitted Securitization Program” means any receivables securitization program
pursuant to which the Borrower or any of its Restricted Subsidiaries sells
accounts receivable and related receivables; provided that, with respect to any
Permitted Securitization Program involving a Securitization Subsidiary, (a) such
Permitted Securitization Program must qualify as a “Securitization” hereunder,
(b) the Investment made by the Borrower or any Restricted Subsidiary in such
Securitization Subsidiary must be no greater than is customary for transactions
of this type of similar sizes and (c) the Seller’s Retained Interest and all
proceeds thereof shall constitute Collateral hereunder and all necessary steps
to perfect a security interest in such Seller’s Retained Interest in the
Collateral are taken by the Borrower or applicable Restricted Subsidiary.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued,
incurred or otherwise obtained by the Borrower in the form of one or more series
of senior unsecured notes or loans (for the avoidance of doubt, other than the
Term Loans or any Loans made under the Revolving Facility); provided that (a)
such Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (b) (i)
in the case of revolving credit commitments and revolving loans, such revolving
credit commitments and revolving loans shall have a maturity date that is not
prior to the maturity date with respect to the Class of Revolving Credit
Commitments that is being refinanced and (ii) in the case of any term loans,
such term loans (x) shall have a maturity date that is not prior to the maturity
date of the Class of Term Loans being refinanced and (y) shall not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Class of Term Loans then being refinanced, (c) the terms
thereof shall not provide for any scheduled repayment, mandatory redemption,
sinking fund obligation or other payment prior to the maturity date of the Class
of Term Loans then being refinanced, other than customary offers to purchase or
prepayment events upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights upon an event of default
that are in each case no more onerous to the Borrower and its Subsidiaries than
the corresponding provisions hereof,

 

-43-



--------------------------------------------------------------------------------

if any, (d) such Indebtedness shall not be guaranteed by any Person other than a
Credit Party and any guarantees applicable to such Indebtedness shall be no more
onerous to the Borrower and its Restricted Subsidiaries than the guarantees
contained in the Loan Documents unless such differences are reasonably
satisfactory to the Required Lenders and (e) such Indebtedness shall not be
secured by any Lien on any property or assets of any Credit Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 1.1 of the Security
Agreement.

“Pledged Equity Interests” has the meaning specified in Section 1.1 of the
Security Agreement.

“Pro Forma Basis” means, for purposes of calculating the financial ratios, with
respect to any acquisition, action or disposition, such acquisition, action or
disposition shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such acquisition, action
or disposition for which the Borrower has delivered financial statements
pursuant to Section 6.01. In connection with the foregoing, (a) with respect to
any acquisition, income statement items attributable to the Person or property
or assets acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Borrower and its Restricted
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in this Section 1.01, (ii) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (iii) any Indebtedness incurred or assumed by the Borrower or any
Restricted Subsidiary (including the Person, property or assets acquired) in
connection with such acquisition and any Indebtedness of the Person, property or
assets acquired which is not retired in connection with such acquisition (A)
shall be deemed to have been incurred as of the first day of the most recent
four fiscal quarter period preceding the date for such acquisition and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the most recent four fiscal quarter period preceding the date of
such acquisition for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; (b) with respect to any disposition, income
statement items attributable to the Person or property or assets being disposed
of shall be excluded to the extent relating to any period applicable in such
calculations in accordance with the foregoing principles applicable to
acquisitions, mutatis mutandis; and (c) with respect to any acquisition or any
cost saving initiatives, adjustments to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from
such acquisition or initiative, taking into account, in the case of any
acquisition or initiative, factually supportable and identifiable cost savings
and operating expense reductions as if such cost savings or operating expense
reductions were realized on the first day of the respective period; provided
that (x) such actions are taken, committed to be taken or expected to be taken
no later than 12 months after the date of such acquisition or the date of
determination, (y) no such amounts shall be duplicative of any other amounts,
whether through a pro forma adjustment or otherwise, with respect to such period
and (z) the amount of such cost savings and synergies added pursuant to this
clause (c) for any consecutive four fiscal quarter period shall not exceed 15%
of Consolidated EBITDA for such period (determined prior to including such cost
savings and synergy) to the extent that the Borrower delivers to the
Administrative Agent (i) a certificate of a Responsible Officer of the

 

-44-



--------------------------------------------------------------------------------

Borrower setting forth such operating expense reductions and other operating
improvements or synergies and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and other
operating improvements or synergies. In addition, pro forma effect shall be
given to the creation, designation or redesignation of Restricted and
Unrestricted Subsidiaries.

“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

“Properties” means any facilities and properties currently or formerly owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries.

“Property Interest” means an interest of any kind in any property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means all Equity Interests of a Person other than a
Disqualified Equity Interest.

“Reclamation” means the reclamation and restoration of land, water and any
future, current, abandoned or former mines, and of any other environment
affected by such mines, as required pursuant to SMCRA, any other Environmental
Law or any Environmental Permit.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.17.

“Refinancing Indebtedness” has the meaning specified in Section 7.02(c).

“Refinancing Maturity Date” has the meaning specified in the definition of
“Permitted Junior Debt Conditions”.

“Register” has the meaning specified in Section 10.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leaching or migration of any
Hazardous Material in or into the Environment (including the abandonment or
disposal of any barrels, tanks, containers or receptacles containing any
Hazardous Material), or in, into or out of any vessel or facility, including the
movement of any Hazardous Material through the air, soil, subsoil, surface,
water, ground water, rock formation or otherwise.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

-45-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Borrowing Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Class Lenders” means the Required Revolving Lenders or the Required
Term Lenders, as the case may be.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Loan
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition)
and (b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Loan
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term Lenders” means Lenders having more than 50% of all Term Loans
outstanding; provided that Term Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Requirement of Law” means as to any Person, the Organization Documents of such
Person, and any Law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, or any vice
president of the Borrower or, with respect to financial matters, the chief
financial officer or treasurer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Restricted Subsidiaries held by Persons other than the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Person
thereof), in each case held by Persons other than the Borrower or any of its
Restricted Subsidiaries.

“Restricted Payment Date” means the later to occur of (a) June 30, 2018 and (b)
the date on which the Obligations under the Revolving Facility (other than any
Other Revolving Facility) shall have been Paid in Full.

 

-46-



--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Restricting Information” has the meaning specified in Section 10.07(b).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Loans of
the same Facility and Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth under the caption “Revolving Credit
Commitment” opposite such Lender’s name on Schedule I hereto, or, as the case
may be, opposite such caption in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted including pursuant to Section 2.06(b) or 2.17 from time to time in
accordance with this Agreement. The aggregate amount of the Revolving Credit
Commitments as of the Amendment Effective Date is $475,000,000.

“Revolving Facility” means, at any time, the aggregate amount of the Lenders’
Revolving Credit Commitments at such time.

“Revolving Lenders” means Lenders providing Revolving Credit Commitments under
the Revolving Facility.

“Revolving Loan” has the meaning assigned to such term in Section 2.01(b).

“Revolving Loan Maturity Date” means August 23, 2018 or as may be extended
pursuant to Section 2.17; provided, however, that if such date is not a Business
Day, the Revolving Loan Maturity Date shall be the immediately preceding
Business Day.

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Lender or its registered assigns, in substantially the form of Exhibit
C-2, evidencing Revolving Loans made by such Revolving Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Collateral Agent” means Wilmington Savings Fund Society, FSB, in
its capacity as collateral agent for the benefit of the Second Lien Secured
Notes.

“Second Lien Notes” means the senior secured second lien PIK notes due 2021 of
the Borrower and Foresight Finance issued pursuant to the Second Lien Notes
Indenture.

“Second Lien Notes Indenture” means the Second Lien Notes Indenture, dated as of
August 30, 2016, among the Borrower, Foresight Finance, the Subsidiaries of the
Borrower party thereto and Wilmington Savings Fund Society, FSB, as trustee.

 

-47-



--------------------------------------------------------------------------------

“Second Lien Refinanced Indebtedness” has the meaning specified in the
definition of “Permitted Second Lien Refinancing Indebtedness”.

“Second Lien Secured Notes” means, collectively, (a) the Second Lien Notes and
(b) the Exchangeable Notes.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract (including any Commodity Swap
Contract) permitted under Article VII that is entered into by and between any
Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, each Agent, each Lender, each L/C Issuer,
each Hedge Bank and each Cash Management Bank.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means any transaction or series of transactions entered into by
the Borrower or any of its Restricted Subsidiaries pursuant to which the
Borrower or such Restricted Subsidiary, as the case may be, sells, conveys,
assigns, grants an interest in or otherwise transfers to a Securitization
Subsidiary, Securitization Assets (and/or grants a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Subsidiary) without recourse other than pursuant to Standard
Securitization Undertakings, and which Securitization Subsidiary finances the
acquisition of such Securitization Assets with (a) cash or a letter of credit,
(b) the issuance to the Borrower of Seller’s Retained Interests or an increase
in such Seller’s Retained Interests, or (c) proceeds from the sale or collection
of Securitization Assets.

“Securitization Assets” means any accounts receivable owed to the Borrower or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable or other receivables, all proceeds of such accounts receivable and
other assets (including contract rights) which are of the type customarily
transferred or in respect of which security interests are customarily granted in
connection with securitizations of accounts receivable and which are sold,
transferred or otherwise conveyed by the Borrower or a Restricted Subsidiary to
a Securitization Subsidiary.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower or
any of its Subsidiaries to which the Borrower or any of its Restricted
Subsidiaries, sells, conveys, transfers or grants a Lien in Securitization
Assets, which wholly owned Subsidiary is formed for the limited purpose of
effecting one or more Securitizations involving the Securitization Assets and
related activities.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of August 12, 2010, by and among the Collateral Agent and each of the Grantors
(as defined therein) party thereto, together with each other pledge and security
agreement and pledge and security agreement supplement delivered pursuant to
Section 6.12, in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Seller’s Retained Interest” means the debt or equity interests held by the
Borrower or any of its Subsidiaries in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the

 

-48-



--------------------------------------------------------------------------------

Securitization Assets transferred, or any other instrument through which the
Borrower or any of its Subsidiaries has rights to or receives distributions in
respect of any residual or excess interest in the Securitization Assets.

“Senior Notes” means the 7.875% senior unsecured notes of the Borrower and
Foresight Finance due 2021 issued pursuant to the Senior Notes Indenture as in
effect on or about the Amendment Effective Date in an aggregate principal amount
not to exceed $600,000,000.

“Senior Notes Indenture” means the Indenture, dated as of August 23, 2013, among
the Borrower, Foresight Finance, the subsidiaries party thereto and The Bank of
New York Mellon Trust Company, N.A., as trustee.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Funded Indebtedness that is secured by a Lien on
the Collateral (other than any Lien that is subordinated to the Liens securing
the Obligations) minus (ii) the sum of all Unrestricted Cash, Cash Equivalents
and short-term marketable debt securities of any Loan Party as of the date of
the financial statements most recently delivered by the Borrower pursuant to
Section 6.01(a) or (b), as applicable, to (b) Consolidated EBITDA for the period
of the four consecutive fiscal quarters ending as of the date of such financial
statements.

“Similar Business” means either (a) coal production, coal mining, coal
gasification, coal liquefaction, other BTU conversions, coal brokering, coal
transportation, mine development, coal supply contract restructurings, ash
disposal, environmental remediation, Reclamation, coal and coal bed methane
exploration, production, marketing, transportation and distribution and other
related businesses, and activities of the Borrower and its Restricted
Subsidiaries as of the Amendment Effective Date and any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto or (b) any other business that generates
gross income that constitutes “qualifying income” under Section 7704 of the
Code.

“SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C.
§§ 1201 et seq., as amended.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by the Borrower
or any Subsidiary which are customary for a seller or servicer of assets
transferred in connection with a Securitization.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having

 

-49-



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means, collectively, the subsidiaries of the Borrower
listed on Schedule 1.01(a), and each other Guarantor Subsidiary of the Borrower
that guarantees the Obligations pursuant to Section 6.12.

“Subsidiary Guaranty” means, collectively, the certain Guarantee dated as of
August 10, 2010, made by the Subsidiary Guarantors in favor of the Secured
Parties, substantially in the form of Exhibit F, as supplemented by each other
guaranty and guaranty supplement delivered prior to the Amendment Effective Date
or pursuant to Section 6.12, but excluding any such supplement delivered by the
MLP prior to the Amendment Effective Date.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any valid netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Citibank, N.A., in its capacity as provider of Swing
Line Loans, any other Revolving Lender that may become a Swing Line Lender
pursuant to Section 10.06(i).

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

-50-



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the unused Aggregate Revolving Credit Commitments. The Swing Line Sublimit
is part of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.

“Tax Distributions” means, with respect to any taxable period during which the
Borrower is treated as a partnership or disregarded entity for United States
federal income tax purposes, distributions to each Person who holds Equity
Interests of the Borrower, in an amount equal to the product of (a) such
Person’s allocable share of the taxable income of the Borrower for such taxable
period (including any additional taxable income resulting from any audit
adjustment and any items of income, gain, loss or deduction included in the
Borrower’s taxable income as a result of holding any Equity Interest of a
Subsidiary); and (b) the sum of (1) the maximum combined United States federal,
state and local income tax rate (assuming the non-deductibility of state and
local income taxes for U.S. federal income tax purposes) applicable to any
direct or indirect owner of the Borrower for such period, and (2) the highest
applicable aggregate rate under section 1401(b) or section 1411(a) of the
Code. For purposes of clause (a) above, the net taxable income of the Borrower
shall be determined without regard to any adjustments to the tax basis of any
assets of the Borrower that arise (i) pursuant to section 743 of the Code or
(ii) in connection with any transfer of Equity Interests in the Borrower to the
MLP in connection with an IPO, whether pursuant to Section 1012 of the Code or
otherwise.

“Tax Receivable Agreement” means any agreement entered into by the MLP pursuant
to which the MLP is obligated to make payments in respect of certain tax
benefits deemed realized by the MLP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.

“Term Lender” means a Lender with a Term Loan Commitment or with outstanding
Term Loans.

“Term Loan” has the meaning assigned to such term in Section 2.01(a) and
includes any Other Term Loans to the extent set forth in the applicable
Refinancing Amendment.

“Term Loan Borrowing” means a borrowing consisting of Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.

“Term Loan Commitment” means, with respect to any Term Lender, the commitment of
such Lender to make a Term Loan in the principal amount equal to the term loan
commitment of such Term Lender at the time at which such Term Loan was
originally extended under the terms of this Agreement as in effect at such time.

 

-51-



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means August 23, 2020 or as may be extended pursuant
to Section 2.17; provided, however, that if such date is not a Business Day, the
Term Loan Maturity Date shall be the immediately preceding Business Day.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing Term Loans made by such Term Lender to the Borrower.

“Term Loan Standstill Period” has the meaning specified in Section 8.01(b).

“Threshold Amount” means $50,000,000.

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Revolving Loans, Term Loans, Swing Line Loans and L/C Obligations.

“Total Revolving Loan Outstanding” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations.

“TRA Distributions” means, with respect to any annual period for which TRA
Payments are payable under a Tax Receivable Agreement, pro rata distributions to
each Person who holds Equity Interests of the Borrower, in amounts such that the
MLP receives payments under Section 7.06(f) in respect of such annual period in
an aggregate amount equal to the sum of (i) the MLP’s actual aggregate United
States federal, state and local income taxes for such annual period attributable
to the taxable income of the Borrower (for the avoidance of doubt, determined by
taking into account any adjustments to the tax basis of any assets of the
Borrower that arise under Section 743 of the Code or in connection with any
transfer of Equity Interests in the Borrower to the MLP in connection with an
IPO), and (ii) any TRA Payments payable by the MLP in respect of such annual
period or any prior annual period.

“TRA Early Termination Payment” means any accelerated lump sum amount payable by
the MLP under a Tax Receivable Agreement by reason of any early termination of
such Tax Receivable Agreement or otherwise, to the extent such amount exceeds
the amount that would have been payable under such Tax Receivable Agreement in
the absence of such acceleration.

“TRA Payment” means any amount payable by the MLP under a Tax Receivable
Agreement, other than any TRA Early Termination Payment.

“Transactions” means, collectively, (a) the entering into by the Agent, the
Lender Parties and the Credit Parties of the Loan Documents to which they are a
party, (b) the issuance of the Second Lien Secured Notes, (c) the consummation
of the Amendment Transactions and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Type” means, with respect to either a Revolving Loan or a Term Loan, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

-52-



--------------------------------------------------------------------------------

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600, as the same may be
amended from time to time.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and its Subsidiaries.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that was
designated as an Unrestricted Subsidiary under the Original Credit Agreement as
of the Amendment Effective Date. For the avoidance of doubt, there are no
Unrestricted Subsidiaries as of the Amendment Effective Date.

“U.S. Loan Party” means any Loan Party that is organized under the Laws of one
of the states of the United States.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to (i) vote for the
election of directors (or person performing similar functions) of such Person,
even if the right to so vote has been suspended by the happening of such a
contingency, (ii) control the election of directors (or person performing
similar functions) of such Person, or (iii) control such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Working Capital” means, as to any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and

 

-53-



--------------------------------------------------------------------------------

“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) The term “consolidation” shall mean the consolidation of the accounts of
each of the Restricted Subsidiaries with those of the Borrower in accordance
with GAAP; provided that “consolidation” will not include consolidation of the
accounts of any Unrestricted Subsidiary, but the interest of the Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment irrespective of whether such entities are consolidated with respect
to any financial statements. The term “consolidated” or “Consolidated” has a
correlative meaning.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any Accounting Change or any other change as
permitted by Section 7.13 would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such Accounting Change as if
such Accounting Change has not been made (subject to the approval of the
Required Lenders); provided that until so amended, all financial covenants,
standards, and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.

(c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that all calculations of the Consolidated Interest
Coverage Ratio, the Fixed Charge Coverage Ratio, the Consolidated Net Leverage
Ratio and the Senior Secured Leverage Ratio, (including constituent definitions
thereof in each case) for purposes of determining compliance with this Agreement
shall be made on a Pro Forma Basis unless the context otherwise requires.

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

-54-



--------------------------------------------------------------------------------

1.05 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.06 Compliance with Certain Covenants. For purposes of determining compliance
with the covenants set forth in Sections 7.02(e), 7.02(q), 7.03(l) and 7.03(m)
that permit the incurrence of certain Liens, Indebtedness or Investments, with
reference to certain ratio levels, such covenants will be measured as of the
incurrence date of any such permitted Lien, Indebtedness or Investment. The Loan
Parties shall not be deemed to be in Default of such covenants following the
incurrence thereof solely by virtue of the fact that the then current applicable
ratio level is not within the level required for the incurrence of such Lien,
Indebtedness or Investment; provided that the Borrower and its Restricted
Subsidiaries (a) were in compliance with the applicable ratio for such covenant
at the time of incurrence of such Lien, Indebtedness or Investment and (b) no
other Default or Event of Default shall have occurred and be continuing.

1.07 Amendment and Restatement of Original Credit Agreement. This Agreement
amends and restates the Original Credit Agreement, and on and after the date
hereof, each reference in any Loan Document to “the Credit Agreement”,
“therein”, “thereof”, “thereunder” or words of similar import when referring to
the Original Credit Agreement shall mean, and shall hereafter be a reference to
the Original Credit Agreement, as amended and restated by this Agreement.

1.08 Hillboro Complex Events. For purposes of the representations and warranties
set forth in Article V or in any other Loan Documents, the effects of matters
directly arising from or otherwise specifically related to the Hillsboro
complex, including any combustion event at, and subsequent idling or closure of,
the Hillsboro mining complex and any contracts related thereto shall not be
considered in determining whether any such representations or warranties are
untrue.

1.09 MLP. Notwithstanding anything to the contrary in the MLP Guaranty or any
other Loan Document, the MLP shall not be subject to any provisions of this
Agreement, including but not limited to any affirmative or negative covenants
set forth herein, or any other Loan Document (other than its guarantee of the
Obligations as set forth in the MLP Guaranty) unless specifically provided for
by reference to the MLP as a Credit Party.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Term Loans and the Revolving Loans. (a) As of the Amendment Effective
Date, each Term Lender is owed a term loan denominated in Dollars (a “Term
Loan”) on the Amendment Effective Date, in the amount set forth for such Term
Lender on Schedule I. Amounts borrowed as Term Loans and subsequently repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(b) Subject to the terms and conditions set forth herein each Revolving Lender
with a Revolving Credit Commitment severally agrees to make loans in Dollars
(each such loan, a “Revolving Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Revolving Lender’s

 

-55-



--------------------------------------------------------------------------------

Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Loan Outstanding shall not
exceed the Revolving Facility and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under Section
2.05, and reborrow under this Section 2.01. Revolving Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing (other than a Swing Line Borrowing or any Revolving Credit
Borrowing pursuant to Section 2.03(c)), each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or of any conversion of Eurocurrency Rate Loans, and (ii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three, or six months or, to the extent available to all
Lenders making such Eurocurrency Rate Loans, twelve months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, the Administrative Agent shall notify
the Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $250,000 in excess thereof. Each
Borrowing Notice (whether telephonic or written) shall specify (i) whether the
requested Borrowing is to be a Revolving Loan Borrowing, a Term Loan Borrowing,
a conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans or Term Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Borrowing
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation of Eurocurrency Rate Loans, then the applicable Revolving Loans
or Term Loans, as the case may be, shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.

 

-56-



--------------------------------------------------------------------------------

(b) Following receipt of a Borrowing Notice in respect of the Revolving
Facility, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage under the Revolving Facility of the
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Revolving Credit Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Borrowing Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Citibank, N.A. with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Borrowing Notice with
respect to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Advances or an L/C Borrowing outstanding, then the proceeds of such Revolving
Credit Borrowing, first, shall be applied to the payment in full of any
Unreimbursed Amounts in respect thereof, and second, shall be made available to
the Borrower as provided above.

(c) Unless the Lenders are compensated for any losses under Section 3.05, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans of any Class may be requested as, converted to or continued as
Eurocurrency Rate Loans if the Required Class Lenders or the Administrative
Agent so notify the Borrower.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Citibank N.A.’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect hereunder.

2.03 Letters of Credit.

(a) The Letter of Credit Commitments. (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the Revolving Lenders set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the Amendment Effective Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or any Subsidiary, and to amend or extend Letters of Credit
previously issued by it in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit, in each case, in an aggregate principal
amount not to exceed at any time outstanding the lesser of (x) the L/C Sublimit
at such time and (y) such L/C Issuer’s L/C Commitment at such time; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Loan Outstandings shall not exceed
the Revolving Facility, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving

 

-57-



--------------------------------------------------------------------------------

Credit Commitment and (z) the aggregate Outstanding Amount of all L/C
Obligations relating to Letters of Credit issued by the relevant L/C Issuer
shall not exceed the L/C Commitment of such L/C Issuer at such time. Each
request by the Borrower or any Subsidiary for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either (x) all the Revolving Lenders
have approved such expiry date or (y) the Borrower and the applicable L/C Issuer
shall have entered into arrangements reasonably satisfactory to such L/C Issuer
for the Cash Collateralization on the Letter of Credit Expiration Date in favor
of such L/C Issuer of such Letter of Credit, it being understood and agreed by
the parties hereto that from and after the Letter of Credit Expiration Date, the
provisions of this Section 2.03 and all other provision under the Loan Documents
with respect to Letters of Credit, including Section 2.03(c), shall not apply to
any such Letter of Credit issued in reliance on this clause (y) and no Lender
shall be entitled to any of the cash collateral provided to the applicable L/C
Issuer in respect thereof.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Amendment Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Amendment
Effective Date and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $250,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

-58-



--------------------------------------------------------------------------------

(E) subject to Section 2.03(b)(iv), such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

(F) a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder with respect to which the L/C Issuer has Fronting Exposure, unless
such L/C Issuer has entered into satisfactory arrangements with the Borrower or
such Revolving Lender, including the delivery of cash collateral, to eliminate
such L/C Issuer’s Fronting Exposure after giving effect to Section 2.16(a)(iv)
with respect to such Revolving Lender.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would not have any obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuers.

(vi) All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and shall be subject to and governed by the terms and conditions hereof.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit (other than any Existing Letter of Credit) shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by such L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the applicable L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable L/C Issuer may reasonably require. Additionally, the
Borrower shall furnish to the applicable L/C Issuer and the

 

-59-



--------------------------------------------------------------------------------

Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a)), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to the applicable L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Lenders shall
be deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the

 

-60-



--------------------------------------------------------------------------------

applicable L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the applicable L/C Issuer not to
permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. The Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing by no later than one Business Day following delivery to the
Borrower of notice of any payment by such L/C Issuer under a Letter of Credit,
provided that such notice is delivered by 1:00 p.m., New York City time on such
date, or, if such notice is not delivered by such time, then on the immediately
succeeding Business Day (each such date, an “Honor Date”). If the Borrower fails
to so reimburse such L/C Issuer by the time set forth in the preceding sentence,
the applicable L/C Issuer shall promptly notify the Administrative Agent of the
Honor Date and the amount of the unreimbursed drawing (the “Unreimbursed
Amount”). The Administrative Agent shall promptly notify each Revolving Lender
thereof and of the amount of such Revolving Lender’s Applicable Percentage
thereof. Any notice given by such L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at (A) the rate applicable to Base Rate Loans from the Honor Date
to the date reimbursement is required pursuant to Section 2.03(c)(i) and (B)
thereafter, the Default Rate. Each Lender’s payment to the Administrative Agent
for the account of any L/C Issuer

 

-61-



--------------------------------------------------------------------------------

pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse any L/C Issuer for any amount
drawn under any Letter of Credit issued by such L/C Issuer, interest in respect
of such Revolving Lender’s Applicable Percentage of such amount shall be solely
for the account of the applicable L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse any L/C Issuer for amounts drawn under Letters of Credit issued by
such L/C Issuer, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against any L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Borrowing
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of any L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after any L/C Issuer has made a
payment under any Letter of Credit issued by it and has received from any
Revolving Lender such Revolving Lender’s L/C Advance in respect of such payment
in accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of

 

-62-



--------------------------------------------------------------------------------

such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any Lender, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, except to the extent
caused by such L/C Issuer’s gross negligence or willful misconduct;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as such L/C Issuer shall have determined
in the absence of gross negligence or willful misconduct, in good faith and in
accordance with the standard of care specified in the Uniform Commercial Code of
the State of New York, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with such Letter of Credit;

(v) any payment made by such L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

(vi) any other action taken or omitted to be taken by such L/C Issuer under or
in connection with any Letter of Credit or the related drafts or documents,
whether or not similar to any of the foregoing, if done in the absence of gross
negligence or willful misconduct, in good faith and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

-63-



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders, the Required
Revolving Lenders or the Required Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Notwithstanding anything to the
contrary herein the Borrower may have a claim against any L/C Issuer, and any
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary or
transferee of a sight draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit (in each case, as such willful misconduct,
gross negligence or willful failure is determined in a final, non-appealable
judgment of a court of competent jurisdiction). In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason, except to the
extent that any errors with respect to the foregoing are found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the L/C Issuer.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent or any L/C Issuer (a) if such
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit issued by it and such drawing has resulted in an L/C Borrowing, or (b)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Upon the
drawing of any Letter of Credit for which funds are on deposit in the Cash
Collateral Account, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer for the amount of such
drawing in accordance with Section 2.15.

(ii) Sections 2.05, 2.15 and 8.02(c) set forth certain additional requirements
to deliver cash collateral hereunder.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by any L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
at the time of issuance shall apply to each commercial Letter of Credit.

 

-64-



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Eurocurrency Rate Revolving Loans
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum on
the face amount drawn under each Letter of Credit issued by such L/C Issuer at
the rate specified in Section 2.09(c) or such other rate as separately agreed in
writing among the Borrower and such L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
each L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Lender’s Commitment; provided, however, that after giving effect to any Swing
Line

 

-65-



--------------------------------------------------------------------------------

Loan, (i) the Total Revolving Loan Outstanding shall not exceed the Aggregate
Revolving Credit Commitments at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender at such time, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Revolving Lender’s Revolving Credit Commitment, and provided, further, that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may,
and in any event on the fifth Business Day after such Swing Line Loan is made,
shall request, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding or, in the case of
any request given with respect to Swing Line Loans which have been outstanding
for five (5) Business Days, the amount of such outstanding Swing Line
Loans. Such request shall be made in writing (which written request shall be
deemed to be a Borrowing Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Borrowing Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable

 

-66-



--------------------------------------------------------------------------------

Percentage of the amount specified in such Borrowing Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Borrowing Notice, whereupon, subject to Section
2.04(c)(ii), each Swing Line Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line Lender shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any

 

-67-



--------------------------------------------------------------------------------

of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each
Revolving Lender shall pay to the Swing Line Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans or Term Loans, in each
case, of any Class, in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $250,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Revolving Lender and Term Lender, as applicable, of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the applicable
Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a notice of prepayment
delivered by the Borrower may state that such notice is conditioned upon (i) the
effectiveness of another credit facility or the closing of a securities offering
or (ii) a Change of Control, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied (provided, further, that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 3.05). Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $250,000.

 

-68-



--------------------------------------------------------------------------------

Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that a notice of prepayment delivered by the
Borrower may state that such notice is conditioned upon (i) the effectiveness of
another credit facility or the closing of a securities offering or (ii) a Change
of Control, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied (provided, further, that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 3.05).

(b) Mandatory Revolver Payment.

(i) If the Administrative Agent notifies the Borrower at any time that the Total
Revolving Loan Outstanding at such time exceeds the Aggregate Revolving Credit
Commitments then in effect (including as a result of any reduction of the
Aggregate Revolving Credit Commitments pursuant to Section 2.06(b)), then,
within two Business Days after receipt of such notice, the Borrower shall prepay
Loans and/or the Borrower shall Cash Collateralize the L/C Obligations in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Aggregate Revolving Credit Commitments
then in effect (with any Cash Collateral in an amount equal to the applicable
Minimum Collateral Amount); provided, however, that, subject to the provisions
of Section 2.03(g)(ii), the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Loans the Total Revolving Loan Outstanding exceeds the Aggregate
Revolving Credit Commitments then in effect.

(ii) Prepayments of the Revolving Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Loans,
and, third, but only in the case of prepayments under clause (i) above, shall be
used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i) or this
clause (ii) of this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving Loans
outstanding at such time and, in the case of clause (i) above, the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrower for use in the ordinary course of its business. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held in the
Cash Collateral Account shall be applied (without any further action by or
notice to or from the Borrower or any other Credit Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

(c) Dispositions. Not later than ten Business Days following the receipt of any
Net Cash Proceeds of any Dispositions, the Borrower shall make prepayments of
the Term Loans in accordance with Sections 2.05(h) and (i) in an aggregate
amount equal to 100% of such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.05(c)(i) with
respect to (A) any Disposition permitted by Section 7.05(a), (b), (c), (d), (e),
(f), (i), (j), (l), (n), (o) or (r); (B) the disposition of property which
constitutes Extraordinary Receipts or (C) Dispositions for Fair Market Value
resulting in less than $5,000,000 in Net Cash Proceeds in the aggregate in any
fiscal year; and

(ii) such proceeds shall not be required to be so applied on such date to the
extent that the Borrower shall have delivered a certificate to the
Administrative Agent on or prior to

 

-69-



--------------------------------------------------------------------------------

such date stating that an amount equal to such Net Cash Proceeds is expected to
be reinvested in fixed, operating or capital assets or used to make Permitted
Acquisitions or acquire a brand or trademark and related assets within 365 days
following the date of such Disposition (which certificate shall set forth the
estimates of the proceeds to be so expended); provided that the Borrower shall
be deemed to have complied with this clause (ii) if and to the extent that,
within 365 days after such Disposition, the Borrower has entered into and not
abandoned or rejected a binding agreement to consummate any such reinvestment
described in this clause (ii) and such reinvestment is thereafter completed
within ninety (90) days after the end of such 365-day period; provided, however,
that if all or any portion of such Net Cash Proceeds is not so reinvested within
such 365-day period (or the ninety- (90-) day period thereafter in the case of
any binding agreement), an amount equal to such unused portion shall be applied
on the last day of such period as a mandatory prepayment as provided in this
Section 2.05(c).

(d) Debt Issuance. Not later than ten Business Days following the receipt of any
Net Cash Proceeds of any issuance or incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness other than Indebtedness permitted by
Section 7.02, the Borrower shall make prepayments of the Term Loans in
accordance with Sections 2.05(h) and (i) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that in the case of any incurrence or repayment
in connection with any Credit Agreement Refinancing Indebtedness, the Borrower
shall be permitted to apply such prepayment to any Class of Loans hereunder;

(e) [Reserved.]

(f) Extraordinary Receipts. Not later than ten Business Days following the
receipt of any Net Cash Proceeds from any Extraordinary Receipts, the Borrower
shall make prepayments of Term Loans in accordance with Sections 2.05(h) and
2.05(i) in an aggregate amount equal to (i) in the case of Extraordinary
Receipts other than Hillsboro Business Interruption Insurance Proceeds, 100% of
such Net Cash Proceeds or (ii) in the case of Hillsboro Business Interruption
Insurance Proceeds, 50% of such Net Cash Proceeds; provided that, in the case of
Extraordinary Receipts other than Hillsboro Business Interruption Insurance
Proceeds:

(i) such proceeds shall not be required to be so applied on such date to the
extent that (A) the Borrower shall have delivered a certificate to the
Administrative Agent on or prior to such date stating that an amount equal to
such Net Cash Proceeds is expected to be used (1) to (x) repair, replace or
restore any property in respect of which such Net Cash Proceeds were paid or,
(y) repay any purchase money, capital lease or project-level Indebtedness
otherwise permitted under Section 7.02 (including the Longwall Financing
Arrangements) that is secured by Liens on such proceeds (or assets or property
that gave rise to such proceeds), or, in lieu of repayment, reinvest such
proceeds in assets or property that, upon consummation of such reinvestment,
shall be secured by Liens in favor of the holders of such permitted purchase
money, capital lease or project-level Indebtedness, in either case, to the
extent such repayment (or reinvestment in lieu of repayment) is required under
the governing documents of such Indebtedness as in effect as of the later to
occur of (x) the Amendment Effective Date and (y) the time of the event giving
rise to such proceeds or, (2) to reinvest in other fixed, operating or capital
assets or used to make Permitted Acquisitions or acquire a brand or trademark
and related assets no later than 365 days following the date of receipt of such
proceeds; provided that the Borrower shall be deemed to have complied with this
clause (i)(A) if and to the extent that, within 365 days after such receipt, the
Borrower has entered into and not abandoned or rejected a binding agreement to
consummate any such reinvestment described in this clause (i)(A) and such
reinvestment is thereafter completed within ninety (90) days after the end of
such 365-day period; or (B) the Net Cash Proceeds are applied to prepay, redeem,
purchase or defease Indebtedness that is secured by Liens on the Collateral that
are equal in priority to the Liens on the Collateral securing the Obligations;
and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period (or the ninety- (90-) day period thereafter in the case of
any binding agreement), an amount equal to such unused portion shall be applied
on the last day of such period as a mandatory prepayment as provided in this
Section 2.05(f).

 

-70-



--------------------------------------------------------------------------------

(g) Excess Cash Flow. No later than 10 Business Days after the delivery of the
audited consolidated financial statements of Borrower and its Subsidiaries for
each of the fiscal years ending December 31, 2016 and December 31, 2017 pursuant
to Section 6.01(a), the Borrower shall make prepayments of Term Loans in
accordance with Section 2.05(h) and 2.05(i) and in an aggregate amount equal to
(i) 50% of Excess Cash Flow for the Excess Cash Flow Period then ended minus
(ii)(1) [reserved] and (2) the aggregate principal amount of all voluntary
prepayments of the Term Loans made pursuant to Section 2.05(a)(i) and Section
2.18 (in an amount, in the case of prepayments pursuant to Section 2.18, equal
to the discounted amount actually paid in respect of the principal amount of
such Term Loans and only to the extent that such Term Loans have been
cancelled), in the case of each of the preceding clauses (1) and (2), made
during such Excess Cash Flow Period (without duplication of any prepayments in
such Excess Cash Flow Period that reduced the amount of Excess Cash Flow
required to be repaid pursuant to this Section 2.05(g) for any prior Excess Cash
Flow Period) or at the election of the Borrower, on or before the date such
prepayment is due pursuant to this clause (g) and to the extent such prepayments
are not financed with the proceeds of Indebtedness (other than the Revolving
Loans) of the Borrower or any of its Restricted Subsidiaries. For the avoidance
of doubt, the obligations of the Borrower under this Section 2.05(g) shall
terminate for any fiscal period or fiscal year subsequent to fiscal year 2017.

(h) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
Section 2.05(i), subject to the provisions of this Section 2.05(h).

Any prepayments of Term Loans pursuant to Section 2.05(a), (c), (d), (f) or (g)
shall be applied to reduce scheduled repayments required under Section 2.07,
first, at the Borrower’s option, to any scheduled principal installments of Term
Loans due within the following twelve months, and second, on a pro rata basis to
all remaining scheduled principal installments of the Term Loans. In the event
that there is more than one Class of Term Loans, (1) with respect to any
optional prepayments of Term Loans, the Borrower shall be permitted to direct
the allocation thereof to any Class of Term Loans, and (2) with respect to any
mandatory prepayments of Term Loans, such prepayments thereof shall be allocated
on a pro rata basis among all of the Classes of Term Loans; provided that with
respect to any prepayments made in connection with any Credit Agreement
Refinancing Indebtedness, the Borrower shall be permitted to direct the
allocation thereof to any Class of Term Loans.

(i) Rejection by Lenders of Certain Mandatory Prepayments. The Borrower shall
notify the Administrative Agent in writing of any mandatory prepayment of Term
Loans required to be made pursuant to Section 2.05(c), 2.05(f) or 2.05(g) at
least five (5) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Term Lender of the contents of the Borrower’s
prepayment notice and of such Term Lender’s Applicable Percentage of the
prepayment. Each Term Lender may reject all (or a portion not less than $50,000)
of its Applicable Percentage of any mandatory prepayment of Term Loans required
to be made pursuant to Section 2.05(c), 2.05(f), or 2.05(g) by providing written
notice (each, a “Rejection Notice”) to

 

-71-



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower no later than 5:00 p.m. (New York
time) 3 Business Days after the date of such Term Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Term Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Term Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. In the event a
Term Lender rejects, in accordance with the foregoing provisions of this Section
2.05(i), all or any portion of its Applicable Percentage of any mandatory
prepayment of Term Loans required pursuant to Section 2.05(c), 2.05(f) or
2.05(g) (all or such portion of such Applicable Percentage so rejected, the
“Declined Proceeds”), the Borrower shall retain such Declined Proceeds.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitments or the Swing Line Sublimit,
or from time to time permanently reduce the Aggregate Revolving Credit
Commitments or the Swing Line Sublimit, in each case, of any Class; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Credit
Commitments of any Class if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Loan Outstanding of such Class would
exceed the Aggregate Revolving Credit Commitments of such Class, provided that a
notice of termination of the Aggregate Revolving Credit Commitments delivered by
the Borrower may state that such notice is conditioned upon (i) the
effectiveness of another credit facility or the closing of a securities offering
or (ii) a Change of Control, in which case such notice may be revoked by
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided, further, that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 3.05). The Administrative Agent will promptly
notify the Revolving Lenders of any such notice of termination or reduction of
the Aggregate Revolving Credit Commitments, and (iv) if, after giving effect to
any reduction of the Aggregate Revolving Credit Commitments, the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitments, such
Swing Line Sublimit shall be automatically reduced by the amount of such excess.

(b) Mandatory. If the Aggregate Revolving Credit Commitments exceed $450,000,000
on December 31, 2016, the Aggregate Revolving Credit Commitments shall be
automatically and permanently reduced to $450,000,000 on December 31, 2016
without premium or penalty.

(c) [Intentionally Omitted].

(d) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Swing Line Sublimit or the Revolving Credit Commitments under this Section
2.06. Upon any reduction of the Revolving Credit Commitments, the Revolving
Credit Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.

 

-72-



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Term Loans. On the last Business Day of each fiscal quarter, the Borrower
shall repay to the Administrative Agent for the ratable account of the Term
Lenders an amount equal to 0.25% of the original aggregate principal amount of
Term Loans made on August 23, 2013 (as adjusted for any payments made after such
date under Section 2.05 hereof or Section 2.05 of the Original Credit
Agreement), and the outstanding principal balance of the Term Loans on the Term
Loan Maturity Date. For the avoidance of doubt, as a result of payments made
pursuant to the Original Credit Agreement, there shall not be any payments
required pursuant to this Section 2.07(a) until the payment on the Term Loan
Maturity Date of any Term Loans then outstanding.

(b) Other Term Loans. The amortization payments with respect to Other Term Loans
shall be set forth under the applicable Refinancing Amendment.

(c) Revolving Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the applicable Revolving Lenders on the Revolving Loan
Maturity Date (or, if sooner, the date on which such principal becomes due and
payable pursuant to Section 8.02) the aggregate principal amount of all
Revolving Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Revolving Loan Maturity Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-73-



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Credit Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans (excluding any Outstanding Amount of Swing
Line Loans) and (ii) the Outstanding Amount of L/C Obligations, determined as of
the last day of the immediately preceding fiscal quarter. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Original Effective Date, and on the Revolving Loan Maturity Date (or, if
sooner, the date on which the Obligations become due and payable pursuant to
Section 8.02).

(b) Amendment Fees. The Borrower shall pay the fees specified in the Amendment
Agreement in the amounts and at the times specified therein.

(c) L/C Fronting Fee. The Borrower shall pay to each L/C Issuer a Letter of
Credit fronting fee equal to 0.125% per annum of the amount available to be
drawn under each outstanding Letter of Credit issued by each such L/C Issuer,
payable to such L/C Issuer for its own account, quarterly in arrears, commencing
on the Original Effective Date.

(d) Administrative Agency Fee. The Borrower shall pay to the Administrative
Agent, for its own account, the fees specified in the Administrative Agency Fee
Letter in the amounts and at the times specified therein.

(e) Other Fees. The Borrower shall pay to each Arranger, Lender or Agent, for
its own account, such fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest

 

-74-



--------------------------------------------------------------------------------

and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or any L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article
VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and record thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the Revolving
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at

 

-75-



--------------------------------------------------------------------------------

the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans of the Class and Type comprising such Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan or
Term Loan, as the case may be, included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders and each such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans or Term Loans, or any combination of the foregoing, as the
case may be, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Revolving Loan or Term Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan or Term Loan, to purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

-76-



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Term Loans and/or Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or Term Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.13 shall apply), (C) any payments
pursuant to the Fee Letters, or (D) any payments made pursuant to Article III or
Section 10.13.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 [Reserved].

2.15 Cash Collateral.

(a) Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent,
such L/C Issuer or Swing Line Lender, the Borrower shall deliver to the
Collateral Agent, cash collateral in an amount sufficient to cover all Fronting
Exposure (after giving effect to Section 2.16(a)(iv) and any cash collateral
provided by the Defaulting Lender).

 

-77-



--------------------------------------------------------------------------------

(b) Cash Collateralization. For purposes of Section 2.03, Section 2.05, this
Section 2.15 and Section 8.02(c), “Cash Collateralize” means to pledge to the
Collateral Agent and deposit in the Cash Collateral Account, for the benefit of
the L/C Issuers and the Lenders (including the Swing Line Lender), as collateral
for the L/C Obligations and Swing Line Obligations, cash or deposit account
balances in an amount not less than the applicable Minimum Collateral Amount
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, the L/C Issuers and the Swing Line Lenders (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Collateral Agent, for
the benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in the Cash Collateral
Account. If at any time the Collateral Agent determines that any funds held in
the Cash Collateral Account are subject to any right or claim of any Person
other than the Collateral Agent or that the total amount of such funds is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower will, forthwith upon demand by the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited in the Cash Collateral
Account, an amount sufficient to eliminate such deficiency, then held in the
Cash Collateral Account that the Collateral Agent determines to be free and
clear of any such right and claim.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under any of this Section 2.15 or Sections
2.03(g), 2.05, 2.16 or 8.02(c) in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the cash collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(v)) or (ii) the Administrative
Agent’s good faith determination that there exists excess cash collateral;
provided, however, (x) that cash collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
cash collateral and the applicable L/C Issuer or applicable Swing Line Lender,
as applicable, may agree that cash collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any

 

-78-



--------------------------------------------------------------------------------

amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 10.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any L/C Issuer or any Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by any L/C Issuer or
Swing Line Lender, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(j).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.

 

-79-



--------------------------------------------------------------------------------

(b) So long as any Lender is a Defaulting Lender, no L/C Issuer shall be
required to issue or increase any Letter of Credit, and no Swing Line Lender
shall be required to make any Swing Line Loans, unless it is reasonably
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders or (i) in the case of any L/C Issuer, the provisions
of Section 2.15(a) and Section 2.16(a)(ii) have been complied with and (ii) in
the case of any Swing Line Lender, it is otherwise satisfied that the related
exposure is mitigated to its reasonable satisfaction, and participating
interests in any such newly issued or increased Letter of Credit and Swing Line
Loans shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.16(a)(ii) (and Defaulting Lenders shall not participate therein).

(c) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.16, performance by the
Borrower of its obligations hereunder shall not be excused or otherwise modified
as a result of the operation of this Section 2.16. Subject to Section 10.14, the
rights and remedies against a Defaulting Lender under this Section 2.16 are in
addition to any other rights and remedies which the Borrower, the Agents, any
L/C Issuer, the Swing Line Lender or any Lender may have against such Defaulting
Lender.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, any Swing
Line Lender and any L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that, subject to Section 10.14, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

2.17 Refinancing Amendments; Maturity Extension.

(a) Refinancing Amendment. At any time after the Amendment Effective Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in the form of (i) Other Term Loans or Other Term
Commitments in respect of all or any portion of any Class of Term Loans then
outstanding under this Agreement (which for purposes of this clause (i) will be
deemed to include any then outstanding Other Term Loans), (ii) Other Revolving
Credit Commitments in respect of all or any portion of any Class of Revolving
Loans (and the unused Revolving Credit Commitments with respect to such Class of
Revolving Loans) then outstanding under this Agreement (which for purposes of
this clause (ii) will be deemed to include any then outstanding Other Revolving
Credit Commitments or Other Revolving Loans), in each case pursuant to a
Refinancing Amendment or (iii) Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt or Permitted Unsecured Refinancing
Debt; provided that such Credit Agreement Refinancing Indebtedness (A) if
secured, (x) shall contain security agreements relating to such Credit Agreement
Refinancing Indebtedness that are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and an agent or representative acting on behalf of the
holders of such Indebtedness shall have become party to the Intercreditor
Agreement (Notes) and (y) such Credit Agreement Refinancing Indebtedness shall
not be secured by any

 

-80-



--------------------------------------------------------------------------------

property or assets of the Borrower or any Subsidiary other than the Collateral,
(B) will have such pricing, fees (including upfront fees and OID) and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof, (C)
(x) with respect to any Other Revolving Loans or Other Revolving Credit
Commitments, will have a maturity date that is not prior to the maturity date
with respect to the Class of Revolving Credit Commitments being refinanced and
(y) with respect to any Other Term Loans or Other Term Commitments, will have a
maturity date that is not prior to the maturity date of the Class of Term Loans
being refinanced, and will have a Weighted Average Life to Maturity that is not
shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans being refinanced and (D) except as otherwise permitted herein, will
have terms and conditions taken as a whole that are substantially identical to,
or no more favorable to the lenders providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt unless reasonably satisfactory to the
Administrative Agent. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in the Refinancing Amendment and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on August 23, 2013 under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). Each Class of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.17 shall be in an aggregate principal amount that
is (x) not less than $10,000,000 in the case of Other Term Loans or $25,000,000
in the case of Other Revolving Credit Commitments or Other Revolving Loans and
(y) an integral multiple of $1,000,000 in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, or the provision to the Borrower of Swing Line Loans, pursuant to
any Other Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swing Line Loans under the Revolving Credit Commitments. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Credit Commitments and/or Other Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17. In addition, if so
provided in the relevant Refinancing Amendment and with the consent of each L/C
Issuer or each Swing Line Lender, as applicable, participations in Letters of
Credit or Swing Line Loans, as applicable, expiring on or after the maturity
date for the Revolving Facility shall be reallocated from Lenders holding
Revolving Credit Commitments to Lenders holding extended revolving commitments
in accordance with the terms of such Refinancing Amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Credit Commitments, be deemed to be participation
interests in respect of such Revolving Credit Commitments and the terms of such
participation interests (including the commission applicable thereto) shall be
adjusted accordingly.

(b) Maturity Extension. At any time after the Amendment Effective Date, the
Borrower and any Lender may agree, by notice to the Administrative Agent (each
such notice, an “Extension Notice”), to extend the maturity date of such
Lender’s Revolving Credit Commitments and/or the Term Loans to the extended
maturity date specified in such Extension Notice (each, an “Extension”) and each
group of Commitments/Loans as so extended, as well as the original
Commitments/Loans not so extended, being a “tranche”; any extended
Commitments/Loans shall constitute a separate tranche of Commitments/Loans from
the tranche of Commitments/Loans from which they were converted); provided that
(i) the Borrower shall have offered to all Lenders under the relevant Facility
the opportunity to participate in such

 

-81-



--------------------------------------------------------------------------------

extension on a pro rata basis, (ii) no Event of Default shall exist at the time
the Extension Notice is delivered to the Lenders, and no Event of Default shall
exist immediately prior to or after giving effect to the effectiveness of any
Extension, (iii) there shall be no more than three separate maturity dates in
effect for all Revolving Credit Commitments and Other Revolving Credit
Commitments at any one time, (iv) the Commitments or Loans subject to such
Extension will have a maturity date that is after the maturity date of the Loan
being extended, (v) if the aggregate principal amount of Commitments/Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant extension offer shall exceed the maximum aggregate
principal amount of Commitments/Loans offered to be extended by the Borrower
pursuant to such Extension Notice, then the Commitments/Loans of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such extension offer, (vi) the All-In-Yield
with respect to the extended Loans and Commitments and fees may be different
than the All-In-Yield and fees for the then existing Loans and Commitments of
such, (vii) the Borrower shall have delivered updated flood determinations in
the form required under Section 6.19 and (viii) all documentation in respect of
such Extension shall be consistent with the foregoing. Within ninety (90) days
of the effectiveness of such Extension (or such longer period as may be agreed
in the reasonable discretion of the Administrative Agent), the Borrower shall
take all actions necessary or reasonably requested by the Administrative Agent
to amend any then existing Mortgage in connection with such Extension. With
respect to all Extensions consummated by the Borrower pursuant to this Section
2.17(b), (x) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (y) any Extension
Notice is required to be for a minimum amount of $25,000,000. The Lenders hereby
irrevocably authorize the Administrative Agent and the Collateral Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order to establish new tranches or sub-tranches in
respect of Commitments/Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.17(b). In
connection with any Extension, the Borrower shall provide the Administrative
Agent at least five (5) Business Days’ (or such shorter period as may be agreed
by the Administrative Agent) prior written notice thereof, and shall agree to
such procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably, to accomplish the purposes
of this Section 2.17(b). No Lender shall have any obligation to provide any such
extension and each Lender may refuse to provide such extension in its absolute
and sole discretion.

(c) Application. So long as the initial Revolving Facility remains outstanding,
all borrowings and prepayments shall be made ratably between such initial
Revolving Facility and any Other Revolving Facilities (on a pro rata basis among
the Lenders of each such Facility) (except, for the avoidance of doubt, payments
of interest and fees at different rates under any Other Revolving Facilities and
related outstandings and repayment of the non-extending portion of the initial
Revolving Facility on the Revolving Loan Maturity Date).

2.18 Discounted Voluntary Prepayments.

(a) Notwithstanding anything to the contrary in Section 2.05 (which shall not be
applicable to this Section 2.18), the Borrower shall have the right at any time
and from time to time to offer to prepay Term Loans under the Term Facility at a
discount to the par value of such Term Loans and on a non pro rata basis (each,
a “Discounted Voluntary Prepayment” and a “Discounted Voluntary Prepayment
Offer”) pursuant to the procedures described in this Section 2.18; provided,
however, that (i) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans outstanding on a pro rata basis (and such Lenders shall
be allowed to offer all or a part of such Lender’s Term Loans for prepayment),
(ii) no Event of Default has occurred and is continuing or would result from
such Discounted Voluntary Prepayment, (iii) after giving effect to such
Discounted Voluntary Prepayment, the

 

-82-



--------------------------------------------------------------------------------

Liquidity shall not be less than $50,000,000 and (iv) the Borrower shall deliver
to the Administrative Agent a certificate stating that (A) no Event of Default
has occurred and is continuing or would result from such Discounted Voluntary
Prepayment, (B) each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.18 has been satisfied and (C) no more than one
Discounted Voluntary Prepayment Offer may be issued and pending at any one time
and no more than five Discounted Voluntary Prepayment Offers may be made in any
one fiscal year (unless the Administrative Agent consents in its reasonable
discretion).

(b) The Borrower must terminate any Discounted Voluntary Prepayment Offer if it
fails to satisfy one or more of the conditions set forth above in Section
2.18(a) that are required to be met at the time at which the Term Loans would
have been prepaid pursuant to such Discounted Voluntary Prepayment Offer. If the
Borrower commences any Discounted Voluntary Prepayment Offer (and all relevant
requirements set forth above that are required to be satisfied at the time of
the commencement of such Discounted Voluntary Prepayment Offer have in fact been
satisfied), and if at such time of commencement the Borrower reasonably believes
that all required conditions set forth above that are required to be satisfied
at the time of the consummation of such Discounted Voluntary Prepayment Offer
shall be satisfied, then the Borrower shall have no liability to any Term Lender
or any other Person for any termination of such Discounted Voluntary Prepayment
Offer as a result of their failure to satisfy one or more of the conditions set
forth above that are required to be met at the time that otherwise would have
been the time of consummation of such Discounted Voluntary Prepayment Offer, and
any such failure shall not result in any Default or Event of Default
hereunder. All Term Loans prepaid by the Borrower pursuant to this Section 2.18
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Discounted Voluntary
Prepayment. Such Discounted Voluntary Prepayment shall not constitute voluntary
or mandatory payments or prepayments for purposes of Sections 2.07 or 2.13.

(c) Immediately after giving effect to the consummation of any Discounted
Voluntary Prepayment Offer, the aggregate principal amount of all Term Loans so
prepaid by the Borrower shall automatically and permanently be cancelled and
retired on the settlement date of such Discounted Voluntary Prepayment Offer.

(d) Each Discounted Voluntary Prepayment Offer shall comply with the Auction
Procedures and any such other procedures established by the Administrative Agent
in its reasonable discretion and agreed to by the Borrower.

(e) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment Offer.

(f) This Section 2.18 shall neither (A) require the Borrower to undertake any
Discounted Voluntary Prepayment Offer nor (B) limit or restrict the Borrower
from making voluntary prepayments of Term Loans in accordance with Section 2.05.

 

-83-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on behalf of the Borrower
hereunder or under any other Loan Document described in clauses (a) through (e)
and clause (g) of the definition thereof shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Credit Party or the Administrative Agent shall be required
by applicable Laws to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
all such required deductions have been made, including deductions applicable to
additional sums payable by any Credit Party under this Section 3.01(a), the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable withholding agent shall make such deductions and (iii)
the applicable withholding agent shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable Laws.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within thirty (30) days
after written demand setting forth the amount and the reasons in reasonable
detail therefor, for the full amount of any Indemnified Taxes imposed on any
payment to be made by or on account of any Obligation of the Borrower hereunder
or under any other Loan Documents described in clauses (a) through (e) or (g) of
the definition thereof or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent, such Lender or such L/C Issuer
or any of their respective Affiliates, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability and the reasons for such payment or liability in reasonable
detail delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
upon the reasonable request of the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws and
such other reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of,

 

-84-



--------------------------------------------------------------------------------

applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party or the Administrative Agent pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction. Notwithstanding anything to the contrary in the
preceding sentence, in the case of any Tax other than U.S. federal Tax, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender that is a “United States Person” as defined in section 7701(a)(30) of the
Code shall deliver to the Borrower and Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter as prescribed by applicable Laws or upon the reasonable
request of the Borrower or Administrative Agent), two duly completed and
executed copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from United States federal backup withholding.

(ii) Any Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent or if any documentation previously
delivered has expired or become obsolete, invalid or materially incorrect, but
only if such Foreign Lender is legally entitled to do so), two copies of
whichever of the following is applicable or any subsequent version thereof or
successor thereto:

(A) duly completed and executed copies of Internal Revenue Service Form W-8BEN
or Internal Revenue Service Form W-8BEN-E claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

(B) duly completed and executed copies of Internal Revenue Service Form W-8ECI
relating to all payments to be received by such Foreign Lender hereunder or
under any other Loan Document,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) or 871(h) of the Code, (A) a certificate
to the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
(or if the Borrower is a disregarded entity for United States federal income tax
purposes, of the owner of the Borrower) within the meaning of section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, or

(D) where such Lender is a partnership (for United States federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a certificate (in the form described in (C) above) of such beneficial
owner(s) (provided that, if the Foreign Lender is a partnership and not a
participating Lender, the certificate from the beneficial owner(s) may be
provided by the Foreign Lender on the beneficial owner(s)’s behalf)), or

(E) any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

-85-



--------------------------------------------------------------------------------

(iii) In the event that, pursuant to Section 10.06(e), a Participant is claiming
the benefits of this Section 3.01, such Participant shall provide the forms
required above to the Lender from which the related participation was purchased,
and if such Lender is a Foreign Lender, such Lender shall, promptly upon receipt
thereof (but in no event later than the next scheduled payment under this
Agreement) forward such documentation to the Borrower and the Administrative
Agent, together with such additional forms as are required by Law.

(iv) Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Amendment Effective Date,
and in a timely fashion thereafter (including upon the expiration or
obsolescence of any such forms or documents and promptly after the occurrence of
any event requiring a change from the most recent forms previously delivered),
such other documents and forms as would reduce or avoid any Indemnified Taxes or
Other Taxes in respect of any payments to be made to such Lender by any Credit
Party pursuant to this Agreement or otherwise to establish such Lender’s status
for withholding tax purposes in such other jurisdiction; provided that in such
Lender’s reasonable judgment such documentation or forms would not materially
prejudice such Lender. Each Lender shall promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction. Notwithstanding any other provision of this
Section 3.01(e), a Lender shall not be required to deliver any form, document or
other information pursuant to this Section 3.01(e) that such Lender is not
legally able to deliver.

(v) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by Law and at such times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct or withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
the Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer receives a refund with respect to any Indemnified Taxes or Other
Taxes for which additional amounts or indemnity payments are paid by any Credit
Party, which in the sole discretion and good faith judgment of such
Administrative Agent, Lender or L/C Issuer is allocable to such payments, it
shall promptly pay such refund (but only to the extent of the Indemnified Taxes
or Other Taxes paid by such Credit Party giving rise to such refund) to the
Borrower, net of all out-of-pocket expenses of such Administrative Agent, the
Lender or any L/C Issuer incurred in obtaining such refund (including any Taxes
imposed with respect to such refund) as is determined by such Administrative
Agent, Lender or L/C Issuer in good faith and in its sole discretion and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that the Borrower

 

-86-



--------------------------------------------------------------------------------

agrees to promptly return such amount (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority), net of any reasonable
incremental additional costs, to the applicable Administrative Agent, Lender or
L/C Issuer, as the case may be, if it receives written notice from the
applicable Administrative Agent, Lender or L/C Issuer that such Administrative
Agent, Lender or L/C Issuer is required to repay such refund. This subsection
shall not be construed to require the Administrative Agent, any Lender or L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(g) FATCA Grandfather Status. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Amendment Effective Date, the Borrower
and the Administrative Agent shall treat (and the Lender Parties hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

3.02 Illegality. If any Lender determines that as a result of any Change in Law
it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all such Eurocurrency Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan, or (b) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate contemplated
by Section 3.04(e)) or any L/C Issuer; or

(ii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than (A) Indemnified Taxes or Other
Taxes that are indemnified under Section 3.01 and (B) any Excluded Taxes)
affecting this Agreement or Eurocurrency Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

-87-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender or such L/C Issuer, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, in its reasonable discretion, in any legal,
economic or regulatory manner) to designate a different Eurocurrency Rate
lending office if the making of such designation would allow the Lender or its
Eurocurrency Rate lending office to continue to perform its obligation to make
Eurocurrency Rate Loans or to continue to fund or maintain Eurocurrency Rate
Loans and avoid the need for, or reduce the amount of, such increased cost.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time, after submission to the Borrower (with a copy to the Administrative Agent)
of a written request therefor, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the basis therefore and
showing the calculation thereof in reasonable detail, and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within thirty (30) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety-(90-) day period referred to above shall be extended to include
the period of retroactive effect thereof).

 

-88-



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 Business Days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender describing the basis therefor and showing the calculation
thereof in reasonable detail. If a Lender fails to give notice 10 Business Days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable within thirty (30) days from receipt of such notice.

(f) Notwithstanding any other provision of this Section 3.04, no Lender or L/C
Issuer shall demand compensation for any increased cost or reduction pursuant to
this Section 3.04 if it shall not at the time be the general policy or practice
of such Lender or L/C Issuer to demand such compensation from borrowers
similarly situated in similar circumstance under comparable provisions of other
credit agreements, in each case, to be determined in good faith by such Lender
or L/C Issuer and certified to in an officer’s certificate.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any conversion, payment or prepayment of any Eurocurrency Rate Loan, and any
conversion of a Base Rate Loan to a Eurocurrency Rate Loan, on a day other than
the last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, or continue any Eurocurrency Rate
Loan, or to convert a Base Rate Loan to a Eurocurrency Rate Loan, on the date or
in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency

 

-89-



--------------------------------------------------------------------------------

Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount or indemnification payment to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrower is required to pay any additional amount or
indemnification payment to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, if any Lender gives a notice
pursuant to Section 3.02 or if any Lender is at such time a Defaulting Lender,
then the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The effectiveness of this Agreement
is subject to satisfaction of the conditions set forth in Section 4 of the
Amendment Agreement.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V and (ii) each Credit Party contained in each other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(b) No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

-90-



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d) Solely with respect to any Borrowing of Revolving Loans (but, for the
avoidance of doubt, not in connection with any Letter of Credit), the aggregate
amount of Unrestricted Cash and Cash Equivalents (excluding (i) any cash or Cash
Equivalents of any Loan Party or Restricted Subsidiary constituting purchase
price deposits held in escrow by a third party pursuant to a binding and
enforceable purchase and sale agreement with a third party containing customary
provisions regarding the payment and refunding of such deposits, (ii) cash of
any Loan Party or Restricted Subsidiary to be used by any Loan Party or
Restricted Subsidiary within five (5) Business Days to pay the purchase price
for any acquisition of any assets or property by any Loan Party or Restricted
Subsidiary pursuant to a binding and enforceable purchase and sale agreement and
(iii) the Net Cash Proceeds of any Disposition or Extraordinary Receipt pending
application thereof in accordance with Section 2.05(c)) of the Loan Parties and
their Restricted Subsidiaries shall not exceed (x) $35,000,000 before giving
effect to such Borrowing or (y) after giving effect to (a) such Borrowing and
(b) the intended use of proceeds thereof to the extent such intended use of
proceeds is for bona fide purposes (1) expected in good faith within 60 days
following such Borrowing, (2) not prohibited under the terms of this Agreement
and (3) not in connection with or in anticipation of any proceeding referenced
in Section 8.01(f) or any financial restructuring of the liabilities of the
Company and its Subsidiaries.

Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding anything to the contrary herein, conditions precedent with
respect to any Credit Extension in respect of any Other Revolving Facility or
Other Term Loans, Credit Agreement Refinancing Indebtedness or Extension shall
be set forth under the applicable Section hereof governing such provisions and
any Refinancing Amendment or other definitive documentation in respect thereof,
as applicable.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Credit Party (a) (i) is duly
organized or formed and, validly existing and (ii) in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the Transactions and the
Amendment Transactions, and (c) is duly qualified and is licensed and, as
applicable, in good standing, under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b)(i) and (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Credit Party of each Loan Document to which such Person is a party, (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (except for any Liens that may
arise under the Loan Documents) under, or

 

-91-



--------------------------------------------------------------------------------

require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in each case referred to in
clause (b)(ii) or (c) to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. (a) No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (b) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required in connection with (i) the
execution, delivery or performance by any Credit Party of this Agreement or any
other Loan Document or for the consummation of the Transactions and the
Amendment Transactions, (ii) the grant by any Credit Party of the Liens granted
by it pursuant to the Collateral Documents or (iii) the perfection of the Liens
created under the Collateral Documents, (x) except for those approvals,
consents, exemptions, authorizations or other actions which have already been
obtained, taken, given or made, as listed on Schedule 5.03 hereto, and are in
full force and effect, (y) any filings required to perfect the Liens created
under the Collateral Documents and (z) those landlord consents required with
respect to the leasehold mortgages required to be delivered hereunder. All
applicable waiting periods in connection with the Transactions and the Amendment
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions and the Amendment Transactions or the rights of
the Credit Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Credit
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at Law and
an implied covenant of good faith and fair dealing.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements of the Borrower and its Subsidiaries (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for Taxes, material commitments and material
Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2016, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

-92-



--------------------------------------------------------------------------------

(c) Since June 30, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(d) [Reserved].

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable in light of the conditions
existing at the time of delivery of such forecasts, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document or the consummation of the Transactions and the Amendment Transactions
or (b) except as specifically disclosed in Schedule 5.06 (the “Disclosed
Litigation”), as to which there is a reasonable possibility of an adverse
determination and that would reasonably be expected to result in a Material
Adverse Effect.

5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and no Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

5.08 Ownership of Property; Liens; Investments, Etc.

(a) As of the Amendment Effective Date, each of the Loan Parties has good and
marketable title (subject only to Permitted Liens) to the properties of the Loan
Parties except when failure to have such title to property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties owns and has on the Amendment Effective
Date good and marketable title or subsisting leasehold, easement or other real
property interest (subject only to Permitted Liens and such other Liens as
permitted by the Loan Documents) to, and enjoys on the Amendment Effective Date
peaceful and undisturbed possession of, all such properties that are necessary
for the present operation and conduct of its business, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There are no Liens of any nature whatsoever on any assets of any
Loan Party other than: (i) Liens granted pursuant to the Loan Documents, (ii)
other Liens in existence on the Amendment Effective Date as reflected on
Schedule 5.08(a) and (iii) Permitted Liens and such other Liens as permitted by
the Loan Documents. Each Loan Party has Mining Title (subject only to Permitted
Liens and such other Liens as permitted by the Loan Documents) to all Mining
Facilities issued to such Loan Party to the extent necessary to conduct its
business as currently conducted and to utilize such properties for their
intended purpose. Schedule 1.01(d) hereto accurately describes in all material
respects all Mining Facilities owned, leased or operated by the Borrower and its
Subsidiaries as of the Amendment Effective Date and accurately describes in all
material respects all properties that are required for the business and
operations of the Loan Parties.

(b) Schedule 5.08(b) sets forth a complete and accurate list, as of the
Amendment Effective Date, of the locations of all Material Owned Real Property
or Material Leased Real Property held by the Borrower or any of its Restricted
Subsidiaries, and in the case of any leases or subleases for the Mining

 

-93-



--------------------------------------------------------------------------------

Facilities, whether such lease, sublease or other instrument requires the
consent of the landlord or counterparty thereunder or other parties thereto in
order to grant the Liens on the Collateral to the Collateral Agent for the
benefit of the Secured Parties and the other secured parties, if any, under the
Security Agreement.

(c) To the best knowledge of the Borrower the legal description attached as
Exhibit A to each Mortgage accurately and completely describes the Mortgaged
Property intended to be covered thereby.

(d) Schedule 7.03 sets forth a complete and accurate list as of the Amendment
Effective Date of all Investments held by the Borrower and any of its
Subsidiaries on the Amendment Effective Date, showing as of the Amendment
Effective Date the amount, obligor or issuer and maturity, if any, thereof.

5.09 Environmental Compliance. Except as disclosed in Schedule 5.09 or as
otherwise would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect:

(a) None of the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability under any Environmental Laws with regard to any of the Properties or
the business operated by the Borrower or any of its Restricted Subsidiaries (the
“Business”), or any prior business for which the Borrower has retained an
Environmental Liability.

(b) Hazardous Materials have not been generated, stored, handled, transported or
disposed of at, under, on or from the Properties by the Borrower or any of its
Restricted Subsidiaries in violation of any applicable Environmental Law, or in
a manner or to a location which could reasonably be expected to give rise to an
Environmental Liability and, to the knowledge of the Borrower, Hazardous
Materials have not been generated, stored, handled, transported or disposed of
at, under, on or from the Properties by any Person other than the Borrower or
any of its Restricted Subsidiaries in violation of any applicable Environmental
Law, or in a manner or to a location which would reasonably be expected to give
rise to an Environmental Liability.

(c) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened under any Environmental Law,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders under any Environmental Law with respect
to the Properties or the Business to which the Borrower or any of its Restricted
Subsidiaries is or, to the knowledge of the Borrower, will be named as a party
or with respect to the Properties or the Business, and to the knowledge of the
Borrower, no circumstances exist that would reasonably be expected to form the
basis for such a proceeding or action against the Borrower or any of its
Restricted Subsidiaries or the Business under any applicable Environmental Law.

(d) To the knowledge of the Borrower, there has been no Release or threat of
Release of Hazardous Materials at, on, under or from the Properties, or arising
from or related to the operations of the Borrower or any of its Restricted
Subsidiaries in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that would reasonably
be expected to give rise to an Environmental Liability.

(e) The Borrower, each of its Restricted Subsidiaries, and the Business are in
compliance with all applicable Environmental Laws, including all Environmental
Permits, and all past non-compliances by the Borrower or its Restricted
Subsidiaries have been resolved without ongoing obligations or costs.

 

-94-



--------------------------------------------------------------------------------

(f) The Borrower and each of its Restricted Subsidiaries (i) hold all
Environmental Permits (each of which is in full force and effect and is not
subject to appeal, except in such instances where the requirement to hold an
Environmental Permit is being contested in good faith by the Borrower or any of
its Restricted Subsidiaries by appropriate proceedings diligently conducted)
required for any of their current operations or for the current ownership,
operation or use of the Business, including all Environmental Permits required
for the coal mining-related operations of the Borrower or any of its Restricted
Subsidiaries or, to the extent currently required, any pending construction or
expansion related thereto; and (ii) have not received written notification or
otherwise have knowledge that any Environmental Permit is about to be revoked,
withdrawn or terminated.

(g) None of the Properties has any acid mine drainage which (i) constitutes a
violation by the Borrower or any of its Restricted Subsidiaries of any
applicable Environmental Law, or (ii) could reasonably be expected to give rise
to an Environmental Liability.

5.10 Mining. The Borrower and each of its Restricted Subsidiaries has, in the
amounts and forms required pursuant to Environmental Law, obtained all
performance bonds and surety bonds, or otherwise provided any financial
assurance required under any Environmental Law or Environmental Permit for
Reclamation or otherwise (collectively, “Mining Financial Assurances”), except
as would not reasonably be expected to result in a Material Adverse Effect.

5.11 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies which may
be Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

5.12 Taxes. The Borrower and its Restricted Subsidiaries have timely filed all
United States federal, state and other tax returns and reports required to be
filed, and have paid all United States federal, state and other Taxes,
assessments, fees and other governmental charges levied or imposed (whether or
not shown on such tax returns or reports) upon them or their properties, income
or assets otherwise due and payable (other than those which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP), except where the
failure to do any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect; no tax Lien has been filed and no claim is being
asserted or audit being conducted, with respect to any Tax, fee or other charge
of the Borrower or any of its Restricted Subsidiaries, except for any of the
foregoing that would not reasonably be expected to result in a Material Adverse
Effect. There is no proposed tax assessment against the Borrower or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect.

5.13 ERISA Compliance.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws and (ii) with respect to each Pension Plan, no failure to satisfy the
minimum funding standards of Sections 412 or 430 of the Code has occurred, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that would

 

-95-



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. There has been no
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA) or
violation of the fiduciary responsibility rules with respect to any Plan that
would reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

5.14 Subsidiaries; Equity Interests; Loan Parties. As of the Amendment Effective
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Schedule 5.14, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by each Loan Party in the percentages specified on Schedule 5.14 free and
clear of all Liens except those created under the Collateral Documents or
permitted by this Agreement and the other Loan Documents. Schedule 5.14
indicates which Subsidiaries are Loan Parties as of the Amendment Effective Date
showing (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation.

5.15 Margin Regulations; Investment Company Act.

(a) None of the Borrower nor any of its Restricted Subsidiaries is engaged and
none will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Borrower only or of the Borrower and its
Restricted Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01, Section 7.04 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
Guarantor is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.16 Disclosure. No statement or information contained in this Agreement or any
other Loan Document or any other document, certificate or statement furnished to
the Agents, the Arrangers or the Lender Parties or any of them, by or on behalf
of any Credit Party for use in connection with the transactions contemplated by
this Agreement or the other Loan Documents, taken as a whole, contained as of
the date such statement, information, document or certificate was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which they were made, not misleading (after
giving effect to all supplements and updates provided thereto). The projections
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed

 

-96-



--------------------------------------------------------------------------------

as fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount. As of the Amendment Effective Date, there is no fact known to
any Credit Party that would reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Arrangers, the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

5.17 Compliance with Laws. The Borrower and each Restricted Subsidiary thereof
is in compliance with the requirements of all Laws (including any zoning,
building, ordinance, code or approval or any building or mining permits) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.18 Intellectual Property; Licenses, Etc. The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
except where the failure to own or possess the right to use such IP Rights would
not reasonably be expected to have a Material Adverse Effect. The use of such IP
Rights by the Borrower or any Restricted Subsidiary does not infringe upon any
rights held by any other Person, except for any infringement that would not
reasonably be expected to have a Material Adverse Effect. Except as specifically
disclosed in Schedule 5.18(a), no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

5.19 Solvency. On the Amendment Effective Date, the Borrower and its Restricted
Subsidiaries on a consolidated basis are, and after giving effect to the
Transactions and the other transactions contemplated by the Loan Documents and
the incurrence of the Indebtedness and obligations being incurred in connection
herewith and therewith, will be, Solvent.

5.20 Casualty, Etc.. As of the Amendment Effective Date, neither the businesses
nor the properties of the Borrower or any of its Restricted Subsidiaries have
been affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty whether or not covered by insurance) that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.21 Labor Matters. Except as specifically disclosed in Schedule 5.21, there are
no collective bargaining agreements or Multiemployer Plans covering the
employees of the Borrower or any of its Restricted Subsidiaries as of the
Amendment Effective Date. As of the Amendment Effective Date, neither the
Borrower nor any Restricted Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years that
would reasonably be expected to result in a Material Adverse Effect.

5.22 Collateral Documents. Except as otherwise contemplated hereby or under any
other Loan Document, as and when executed, delivered and recorded in the proper
real estate filing or recording office, the provisions of the Collateral
Documents are or will be effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority Lien (subject to Permitted Liens and such other Liens as are permitted
by the terms of the Loan Documents) on

 

-97-



--------------------------------------------------------------------------------

all right, title and interest of the Collateral owned by the Loan Parties and
described therein. Except for filings contemplated hereby and by the Collateral
Documents, no filing will be necessary to perfect such Liens.

5.23 Use of Proceeds; Foreign Assets Control Regulations, Etc.

(a) The Borrower will use the proceeds of the Loans solely as provided for in
Section 6.11.

(b) The use of the proceeds of the Loans and Letters of Credit by the Borrower
will not violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.

(c) No Credit Party (i) is or will become a Person or entity described by
section 1 of Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (12 C.F.R. 595), and no Credit Party engages in dealings or
transactions with any such Persons or entities; or (ii) is in violation of the
PATRIOT Act.

5.24 Coal Act; Black Lung Act.

(a) The Borrower, each of its Restricted Subsidiaries and its “related persons”
(as defined in the Coal Act) are (i) in compliance in all material respects with
the Coal Act and any regulations promulgated thereunder and (ii) none of the
Borrower, its Restricted Subsidiaries or its “related persons” (as defined in
the Coal Act) has any liability under the Coal Act, except as disclosed in the
Borrower’s financial statements which would reasonably be expected to have a
Material Adverse Effect or with respect to premiums or other material payments
required thereunder which have been paid when due.

(b) The Borrower and each of its Restricted Subsidiaries are in compliance in
all material respects with the Black Lung Act, and neither the Borrower nor any
of its Subsidiaries has either incurred any Black Lung Liability or assumed any
other Black Lung Liability, except as would not reasonably be expected to have a
Material Adverse Effect or with respect to which premiums, contributions or
other material payments required thereunder that have been paid when due.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and expenses related thereto not then
payable or in existence as of the later of the Latest Maturity Date or the
Letter of Credit Expiration Date), or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01 and 6.02(a) - (g)) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender
(other than Public Lenders in the case of Sections 6.01(c) and 6.01(d) below),
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’

 

-98-



--------------------------------------------------------------------------------

equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not (in respect of each fiscal year other than the fiscal year ending
December 31, 2015) be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(provided that such report may contain a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, if such
qualification or exception is related solely to an upcoming maturity date of any
Exchangeable Notes or Class of Loans or Commitments under this Agreement that is
scheduled to occur within one year from the date such report is delivered), and
which statements shall include an accompanying management discussion and
analysis;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available and in any event within thirty (30) days after the end
of each fiscal year, forecasts prepared by management of the Borrower, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the fiscal year following such fiscal year and on an annual basis for each
fiscal year thereafter until the maturity date together with a line item budget
for the each fiscal quarter and fiscal year; and

(d) within thirty (30) days after the end of each of the first two calendar
months of each fiscal quarter, commencing with the month ending August 31, 2016,
an unaudited monthly management consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such month and the related consolidated
statements of income or operations for such month, in each case in a form
consistent with the Borrower’s practice as of the Amendment Effective Date, such
unaudited monthly management consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal quarterly or
year-end adjustments and the absence of footnotes.

So long as the MLP or any other Parent continues to provide a Guarantee, if the
MLP or such other Parent files reports with the SEC in accordance with Section
13 or 15(d) of the Exchange Act, whether voluntarily or otherwise, furnishes
such reports to the holders of the securities or posts such reports on its
website, in compliance with the time periods specified in clauses (a) and (b)
hereof, then the Borrower shall be deemed to comply with the delivery
requirements set forth in Sections 6.01(a) and (b) hereof.

 

-99-



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
reporting on such financial statements and stating that in performing their
audit nothing came to their attention that caused them to believe the Borrower
failed to comply with the financial covenants set forth in Section 7.11 and
Section 7.18, except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower, which shall include detailed computations
of the financial covenants and the Consolidated Net Leverage Ratio (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original counterparty thereof for all purposes) and (ii) to the
extent applicable, related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements;

(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
Board of Directors (or the audit committee of the Board of Directors) of any
Credit Party by independent accountants in connection with the accounts or books
of the Borrower or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports that any Credit Party or any of its
Subsidiaries sends to the Borrower’s stockholders (or stockholders of any
Parent), and copies of all regular, periodic and special reports, and all
registration statements, that any Credit Party or any of its Subsidiaries files
with the SEC or any Governmental Authority that may be substituted therefor, or
with any national securities exchange;

(e) unless otherwise required to be delivered to the Lenders hereunder, promptly
after the furnishing thereof, copies of any statement or report furnished to any
holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any indenture or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(f) to the extent requested by the Administrative Agent, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Restricted Subsidiary, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any material investigation or
possible material investigation or other material inquiry by such agency
regarding financial or other operational results of the Borrower or any
Restricted Subsidiary;

(h) unless otherwise required to be delivered to the Lenders hereunder, not
later than 10 days after receipt thereof by the Borrower or any Restricted
Subsidiary, copies of all notices of default, non-compliance or any other
material matters (excluding those delivered pursuant to the relevant agreement
in the ordinary course of business);

 

-100-



--------------------------------------------------------------------------------

(i) at the time the Borrower must deliver its annual audited financials under
Section 6.01(a), a report supplementing Schedule 5.08(b), identifying all
Material Owned Real Property and Material Leased Real Property acquired or
disposed of by any Loan Party during such fiscal year; and

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of the Borrower or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or (d)
or Section 6.02(b) or (d) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each applicable Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each applicable Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail versions (i.e., soft copies) of the documents required
to be delivered pursuant to Section 6.01(a), (b), (c) or (d) or Section 6.02(a)
or (b). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger will make available to the Lender Parties materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Credit Party or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that (i) Borrower
Materials that are to be made available on the Platform to Public Lenders shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (ii)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lender Parties and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may contain sensitive business information and
remains subject to the confidentiality undertakings of Section 10.07) with
respect to the Borrower or any other Credit Party or its securities for purposes
of United States federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information,” and (iv) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” In connection with the foregoing, each party hereto
acknowledges and agrees that the foregoing provisions are not in derogation of
their confidentiality obligations under Section 10.07.

6.03 Notices. Notify the Administrative Agent:

(a) promptly, of the occurrence of any Default or Event of Default;

(b) promptly, of any event which would reasonably be expected to have a Material
Adverse Effect;

 

-101-



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event that, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, as soon as
possible and in any event within thirty (30) days after the Borrower knows or
has obtained notice thereof;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

(e) promptly after receipt of notice or knowledge of the Borrower thereof, of
any action, suit, proceeding or claim alleging any Environmental Liability
against or by the Borrower or any of its Subsidiaries that would reasonably be
expected to have a Material Adverse Effect;

(f) promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority
affecting any Loan Party or any of its Subsidiaries of the type described in
Sections 5.06, 5.10, 5.12, 5.13 and 5.24 that would reasonably be expected to
have a Material Adverse Effect.

(g) promptly after receipt of notice or knowledge of the Borrower thereof, of
(i) any accidents, explosions, implosions, collapses or flooding at or otherwise
related to the properties that result in (A) any fatality or (B) the trapping of
any Person in any mine for more than twenty-four hours and (ii) any casualty or
condemnation events that would reasonably be expected to have a Material Adverse
Effect;

(h) promptly after receipt of notice or knowledge of the Borrower thereof, of
the issuance of any closure order pursuant to any Environmental Law or pursuant
to any Environmental Permit that would reasonably be expected to directly or
indirectly result in the closure or cessation of operation of any mine for a
period of more than five (5) consecutive days;

(i) of any information with respect to environmental matters as required by
Section 6.14; and

(j) the occurrence of any event triggering any requirement under Section 6.12
with respect to any additional Subsidiary Guarantor or any additional
Collateral.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (a) all Tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Restricted
Subsidiary, except where failure to do so would not reasonably be expected to
result in a Material Adverse Effect; (b) all lawful claims which, if unpaid,
would by Law become a Lien upon any material portion of the Collateral; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except where failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

-102-



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc.; Activities of Foresight Energy Finance
Corporation.

(a) With respect to the Borrower and each of its Restricted Subsidiaries, (i)
preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (ii) take all reasonable action
to maintain in rights, privileges, permits, licenses and franchises necessary
for the normal conduct of its business; and (iii) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

(b) With respect to Foresight Finance, to the extent it is a co-issuer of the
Second Lien Secured Notes or any other Indebtedness permitted under Section
7.02, cause such Subsidiary not to hold any assets and not engage in any
business or activity other than (i) maintaining its corporate existence, (ii)
the performance of its obligations under the Loan Documents to which it is a
party and the Second Lien Secured Notes or such other Indebtedness, and (iii)
activities directly related to the foregoing.

6.06 Maintenance of Properties. With respect to the Borrower and each of its
Restricted Subsidiaries, maintain, operate, preserve and protect all of its
properties and equipment necessary in the operation of the Mining Facilities in
good working order and condition (ordinary wear and tear and damage by fire or
other casualty or taking by condemnation excepted) in conformance in all
material respects with Mining Laws, including the Coal Act, the Black Lung Act,
SMCRA and MSHA, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies which may be Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates, except to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Borrower
and its Restricted Subsidiaries will maintain or cause to be maintained (a)
flood insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, (b) liability insurance, (c) business interruption
insurance, and (d) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as would be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder and provide for at
least thirty (30) days’ prior written notice to the Collateral Agent of any
modification or cancellation of such policy.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by the
Borrower or any of its Subsidiaries by appropriate proceedings diligently
conducted or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

-103-



--------------------------------------------------------------------------------

6.09 Books and Records. (a) Maintain proper books of record and account, in
which in all material respects full, true and correct entries in conformity with
GAAP consistently applied shall be made of all material financial transactions
and matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Restricted Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (i) any such access
is restricted by a Requirement of Law or (ii) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Restricted Subsidiaries from granting
such access to the Administrative Agent or the Lenders; provided that with
respect to such confidentiality restrictions affecting the Borrower or any of
its Restricted Subsidiaries, a Responsible Officer is made available to such
Lender to discuss such confidential information to the extent permitted), and to
discuss the business, finances and accounts with its officers and independent
public accountants at such reasonable times during normal business hours and as
often as may be reasonably desired; provided that the Administrative Agent or
such Lender shall give Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions under the
Revolving Facility for working capital, capital expenditures and other general
corporate purposes, other than for the purpose of making any payment of accrued
and unpaid interest in respect of the Senior Notes that are being exchanged for
Second Lien Secured Notes on the Amendment Effective Date.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon (x) the formation or acquisition of any new direct or indirect
Guarantor Subsidiary by any Loan Party or (y) the acquisition of any property by
any Loan Party (subject to the applicable limitations set forth in the Security
Agreement) that is intended to be subject to the Lien created by any of the
Collateral Documents but is not already subject to a perfected first priority
security interest (subject to Permitted Liens) in favor of the Collateral Agent
for the benefit of the Secured Parties, the Borrower shall, in each case at the
Borrower’s expense:

(i) within forty-five (45) days after such formation or acquisition, cause such
Guarantor Subsidiary, to duly execute and deliver to the Administrative Agent a
counterpart of the Subsidiary Guaranty, guaranteeing the other Loan Parties’
obligations under the Loan Documents;

(ii) within forty-five (45) days after such formation or acquisition, furnish to
the Administrative Agent a description of any Material Owned Real Property and
Material Leased Real Property of such Guarantor Subsidiary, in detail reasonably
satisfactory to the Administrative Agent;

(iii) within forty-five (45) days after such formation or acquisition, take, and
cause such Guarantor Subsidiary to take, whatever action (including supplements
to the Security Agreement, supplements to the Intellectual Property Security
Agreements and other security and pledge agreements, in all such cases, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all Pledged Equity Interests and
Pledged Debt in and of such Guarantor Subsidiary, and other instruments
representing the

 

-104-



--------------------------------------------------------------------------------

Pledged Equity Interests in certificated form accompanied by undated stock
powers executed in blank or the Pledged Debt indorsed in blank to the extent
required by the Security Agreement), in all such cases to the same extent that
such documents and instruments would have been required to have been delivered
by Persons that were Guarantor Subsidiaries on the Amendment Effective Date,
securing payment of all the Obligations of such Guarantor Subsidiary under the
Loan Documents;

(iv) with respect to any Material Owned Real Property and Material Leased Real
Property, upon the later to occur of (x) sixty (60) days after such request,
formation or acquisition and (y) delivery of the Compliance Certificate required
to be delivered pursuant to Section 6.02(b), take, and cause such Guarantor
Subsidiary or such parent to take, whatever action (including the recording of
mortgages, assignments, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) as may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and subsisting Liens on the
Material Owned Real Property and Material Leased Real Property, including
delivery of each item set forth in Section 6.19 hereof (“Additional Mortgaged
Property”);

(v) contemporaneously with the delivery of such Collateral Documents with
respect to Additional Mortgaged Property required to be delivered to the
Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent, as to the validity
and enforceability of the agreements entered into pursuant to this Section 6.12
and as to such other related matters as the Administrative Agent may reasonably
request, within sixty (60) days after such formation or acquisition; and

(vi) within the later to occur of (x) forty-five (45) days after such formation
or acquisition of Material Owned Real Property or of Material Leased Real
Property and (y) delivery of the Compliance Certificate required to be delivered
pursuant to Section 6.02(b), cause such Guarantor Subsidiary to provide, the
Administrative Agent with a legal description of all Material Owned Real
Property and Material Leased Real Property, as applicable, from which any
As-Extracted Collateral (as defined in the Security Agreement) will be severed
or to which As-Extracted Collateral (as defined in the Security Agreement)
otherwise relates, together with the name of the record owner of such Material
Owned Real Property or Material Leased Real Property, as applicable, the county
in which such Material Owned Real Property or Material Leased Real Property, as
applicable, is located and such other information as may be necessary or
desirable to file real property related financing statements or mortgages under
Section 9-502(b) or 9-502(c) of the UCC or any similar legal requirements.

(b) The time periods set forth in this Section 6.12 may be extended upon the
request of the Borrower, if the Borrower and the Loan Parties are diligently
pursuing same, in the reasonable discretion of the Administrative Agent. Any
documentation delivered pursuant to this Section 6.12 shall constitute a Loan
Document hereunder and any such document creating or purporting to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties shall
constitute a Collateral Document hereunder.

(c) The foregoing requirements of Section 6.12(a) shall not apply to (i) those
assets over which the granting of security interests in such assets would be
prohibited by contract, applicable Laws not overridden by the UCC or with
respect to the assets of any non-wholly owned subsidiary, the organizational
documents of such non-wholly owned subsidiary; provided that, at the request of
the

 

-105-



--------------------------------------------------------------------------------

Collateral Agent, the Borrower shall use its commercially reasonable efforts to
obtain the applicable consents to such pledge and security interest, (ii)
payroll, tax and other trust accounts, (iii) motor vehicles and other assets
subject to certificates of title, (iv) with respect to any interests in respect
of a Foreign Subsidiary, liens or pledges in excess of 65% of the Voting Stock
of any “first-tier” Foreign Subsidiary, (v) assets described in Section 2.2 of
the Security Agreement, (vi) the assets of or Equity Interest in any Immaterial
Subsidiary or any Unrestricted Subsidiary, (vii) those assets as to which the
Administrative Agent and the Borrower reasonably determine that the cost of
obtaining such security interest or perfection thereof are excessive in relation
to the benefit to the Lenders of the security to be afforded thereby and (viii)
assets to the extent a security interest in such assets would result in a
material adverse tax consequence, as reasonably determined by the Borrower in
good faith.

(d) Notwithstanding anything to the contrary in this Section 6.12, with respect
to any Material Leased Real Property required to be encumbered with a first
priority Mortgage pursuant to paragraph (a)(iv) or (a)(vi) of this Section 6.12,
(i) the Borrower shall use commercially reasonable efforts to obtain (y) (1) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the lessor of such leasehold interest, or (2)
evidence that the applicable lease with respect to such leasehold interest or a
memorandum thereof has been recorded in all places necessary, in the
Administrative Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest, and (z) any lessor consent or
approval of such Mortgage as may be required pursuant to the terms of the
applicable lease with respect to such leasehold interest; and (ii) if the
Borrower shall fail to obtain the documents referred to in clause (y) or (z)
above with respect to any such leasehold interest, after using commercially
reasonable efforts to do so, the Borrower shall have no further obligation to
comply with paragraph (a)(iv) or (a)(vi) of this Section 6.12 with respect to
the applicable Material Leased Real Property. As used in this Section 6.12(d),
“commercially reasonable efforts” shall require the Borrower to commence the
matter referred to with diligence and in a manner consistent with customary
business practices, but shall not require that the Borrower commence litigation
or expend any sums of money except such sums as may be required to compensate a
lessor for reasonable expenses in reviewing the applicable documentation
(including reasonable legal fees in connection with such review). The Borrower
shall promptly, upon request, provide the Administrative Agent with a report in
reasonable detail summarizing the commercially reasonable efforts undertaken to
obtain the items referenced in this Section 6.12(d).

(e) Upon the formation or acquisition of any new direct Parent of the Borrower
that is a Subsidiary of the MLP, the MLP shall, or the Borrower shall, cause
such Parent to execute and deliver to the Administrative Agent a guarantee in
form and substance reasonably satisfactory to the Administrative Agent
guaranteeing the Obligations of the Borrower hereunder on an unsecured basis.

6.13 Compliance with Environmental Laws.

(a) Comply, and use commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws, Environmental Permits and maintain all material
Mining Financial Assurances and obtain, to the extent necessary based on its
current operations, and renew all Environmental Permits for its operations and
properties, except in such instances in which (i) the requirement of an
Environmental Permit is being contested in good faith by the Borrower or any of
its Restricted Subsidiaries by appropriate proceedings diligently conducted or
(ii) the failure to so comply, obtain or renew would not reasonably be expected
to have a Material Adverse Effect, and (b) undertake and perform any
investigation, study, sampling, testing, response action, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties as required under, and in accordance with the requirements of
all applicable Environmental Laws, except in such instances in which (i) the
requirement to undertake or perform is being contested in good faith by the
Borrower or any of its Restricted Subsidiaries by appropriate proceedings
diligently conducted or (ii) the failure to so undertake or perform would not
reasonably be expected to have a Material Adverse Effect.

 

-106-



--------------------------------------------------------------------------------

6.14 Preparation of Environmental Reports.

(a) If an Event of Default occurs under Section 5.09 or Section 6.13 following
notice thereof to the Borrower without Borrower undertaking diligent efforts to
correct it, or if the Administrative Agent at any time during the term of this
Agreement reasonably believes that there exists a violation of applicable
Environmental Laws by the Borrower or any Environmental Liability, in each case
which could reasonably be expected to materially impair the value, use or
transferability of any Mortgaged Property or otherwise would reasonably be
expected to result in a Material Adverse Effect, then the Borrower shall, at the
reasonable request of the Administrative Agent, provide to the Lenders within
sixty (60) days after such request, at the expense of the Borrower, an
environmental audit and/or assessment report for any of its properties or
facilities which is the subject of any such Event of Default, violation or
Environmental Liability (an “Environmental Audit”). An Environmental Audit may
include, where appropriate, soil, air, surface water and groundwater sampling
and testing. The Environmental Audit shall be prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent. The
Environmental Audit will, as relevant, indicate the presence or absence of any
such violation, and/or the presence, absence, Release or threat of Release of
Hazardous Materials and shall include the estimated cost of any compliance,
removal, remedial or other action required under any applicable Environmental
Law to correct any such Event of Default, or violation, and/or to address any
such Environmental Liability.

(b) Promptly notify the Administrative Agent of or, as soon as practicable after
receipt thereof, deliver to the Administrative Agent copies of any and all
material written communications and material documents concerning:

(i) any non-compliance with Environmental Laws or Environmental Permits by the
Borrower or any of its Restricted Subsidiaries that would, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and

(ii) (A) any occurrence or discovery of any Release or threatened Release
required to be reported to any Governmental Authority under applicable
Environmental Law that would be reasonably expected to have a Material Adverse
Effect, or (B) any remedial actions taken by the Borrower or any of its
Restricted Subsidiaries in respect of any such Release or threatened Release.

(c) Promptly notify the Administrative Agent of or, as soon as practically after
receipt thereof, deliver to the Administrative Agent copies of any Phase I or
Phase II Environmental Site Assessment or environmental compliance audit
conducted by or on behalf of the Borrower for any real property owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, in each case
that are conducted after the Amendment Effective Date or were not previously
provided to the Administrative Agent.

6.15 Further Assurances. Promptly upon reasonable request by the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and reregister any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Laws, subject the Borrower’s or any of its Restricted Subsidiaries’
properties, assets, rights or

 

-107-



--------------------------------------------------------------------------------

interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, and (iii) perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and any of the Liens intended to
be created thereunder, subject to the limitations set forth herein and in the
other Loan Documents. To the extent not completed prior to the Amendment
Effective Date, the Borrower shall satisfy the requirements set forth on
Schedule 6.15 on or prior to the dates set forth on such Schedule (or such later
dates as shall be reasonably acceptable to the Administrative Agent).

6.16 Compliance with Terms of Mining Leaseholds. Make all payments and otherwise
perform all obligations in respect of the Mining Leases to which the Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, except, in any case, where the failure to
do so, either individually or in the aggregate, would not be reasonably likely
to have a Material Adverse Effect.

6.17 Certain Long-Term Liabilities and Environmental Reserves. To the extent
required by GAAP, maintain adequate reserves for (a) future costs associated
with any lung disease claim alleging pneumoconiosis or silicosis or arising out
of exposure or alleged exposure to coal dust or the coal mining environment, (b)
future costs associated with retiree and health care benefits, (c) future costs
associated with Reclamation of disturbed acreage, removal of facilities and
other closing costs in connection with its mining operations and (d) future
costs associated with other potential Environmental Liabilities.

6.18 Maintenance of Ratings. To the extent any Term Loans are outstanding, use
commercially reasonable efforts to maintain at all times (a) corporate family
ratings from Moody’s and corporate credit ratings from S&P and (b) ratings for
the Facilities from Moody’s and S&P.

6.19 Real Estate Collateral Requirements.

(a) With respect to each Additional Mortgaged Property subject to Section
6.12(a)(iv), Borrower shall deliver the following:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered on or before the date set forth in Section
6.12(a)(iv) in form suitable for filing or recording, in all filing or recording
offices that the Administrative Agent may in its reasonable determination deem
necessary or desirable in order to create a valid first and subsisting Lien
(subject to Permitted Liens) on the property described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing and
recording taxes and fees have been paid;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) covering the Loan Party’s title and
interest in the surface rights on which improvements are located in form and
substance, with reasonable endorsements (the cost of such endorsement being
included in such determination of reasonableness) and in an amount reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance as the Administrative
Agent reasonably may deem necessary or desirable;

(iii) (x) American Land Title Association/American Congress on Surveying and
Mapping form surveys of the immediate surface area surrounding the opening of
each Mine and Mining Facilities, which surface area to be surveyed shall be
approved by the Administrative

 

-108-



--------------------------------------------------------------------------------

Agent acting reasonably, showing all plants, significant buildings and other
major improvements, any major off-site improvements, the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent, and (y) “boundary” surveys, which may be produced by
orthophotography, photogrammetric mapping, laser scanning or other similar
mechanism, of the remainder of the Additional Mortgaged Property at each Mine,
and in the case of the foregoing clauses (x) and (y), for which all necessary
fees where applicable have been paid, and dated no more than sixty (60) days
before the date of such Mortgage, certified to the Administrative Agent and the
issuer of the Mortgage Policies in a manner satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the States in which the
property described in such surveys is located and reasonably acceptable to the
Administrative Agent, and in any case sufficient for the issuer of the Mortgage
Policies to remove the standard survey exception from such Mortgage Policies;

(iv) with respect to the sub-surface interests underlying the Additional
Mortgaged Property, attorney title certification letters addressed to the
Collateral Agent and issued by counsel acceptable to the Administrative Agent,
dated as of the date of the applicable Mortgage and opining that the Borrower or
one of the Subsidiary Guarantors holds good and marketable record title (subject
to the Permitted Liens) to the property referenced therein, provided that the
Administrative Agent acknowledges Terry R. Black, Esq., of Black, Hedin,
Ballard, McDonald, P.C., and John E. Rhine, Esq., of Rhine Ernest LLP, as
counsel reasonably acceptable for purposes of this Section 6.19(a)(iv);

(v) with regard to Material Leased Real Property, use commercially reasonable
efforts to obtain estoppel and consent agreements, in form and substance
reasonably satisfactory to the Administrative Agent, executed by the lessors
thereof along with (x) a memorandum of lease in recordable form with respect to
such leasehold interest, executed and acknowledged by the owner of the affected
real property, as lessor, or (y) evidence that the applicable lease with respect
to such leasehold interest or a memorandum thereof has been recorded in all
places reasonably necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest;

(vi) evidence of the insurance required by the terms of the Mortgage;

(vii) valuation reports and evidence of book value with respect to Additional
Mortgaged Properties reasonably acceptable to the Administrative Agent and, if
such valuation reports are not reasonably satisfactory to the Administrative
Agent, at the request of the Administrative Agent, an appraisal of each of the
properties described in the Mortgages covering the Additional Mortgaged
Properties complying with the requirements of the Federal Financial Institutions
Reform, Recovery and Enforcement Act of 1989, which appraisals shall be from a
Person reasonably acceptable to the Administrative Agent and otherwise in form
and substance reasonably satisfactory to the Administrative Agent;

(viii) deliver to the Administrative Agent a “Life-of-Loan” Federal Emergency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto), and if such Additional Mortgaged Property
is located in a special flood hazard area, evidence of flood insurance
confirming that such insurance has been obtained or a certificate that such
Additional Mortgaged Property is not improved real property, which certificate
shall be in a form and substance reasonably satisfactory to the Administrative
Agent;

 

-109-



--------------------------------------------------------------------------------

(ix) a Uniform Commercial Code Article 9 insurance policy in favor of the
Administrative Agent and in form and substance and in amount reasonably
acceptable to the Administrative Agent, insuring that the Administrative Agent
has a valid first and subsisting Lien on “as extracted minerals” (as defined in
the Uniform Commercial Code) in which a security interest has been granted to
the Administrative Agent pursuant to the Mortgage covering the Additional
Mortgaged Properties;

(x) evidence of the completion of all other recordings and filings of or with
respect to the Mortgages covering the Additional Mortgaged Properties and all
other action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect and protect the liens and security interests
created under the Mortgages covering the Additional Mortgaged Properties has
been taken (including receipt of duly executed payoff letters, UCC-3 termination
statements and landlords’ and bailees’ waiver and consent agreements) that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect and protect the Liens created thereby;

(xi) favorable opinions of local counsel for the Loan Parties, (1) in states in
which the Additional Mortgaged Properties are located, with respect to the
enforceability and perfection of all Mortgages covering the Additional Mortgaged
Properties and any related fixture filings, substantially in the form of Exhibit
K hereto and otherwise in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent acknowledges that
any of Campbell Black Carnine Heden Ballard & McDonald, P.C. or Rhine Ernest
LLP, are deemed reasonably acceptable local counsel for purposes of this
clause (xi)(1), and (2) in states in which the Loan Parties party to the
Mortgages are organized or formed, that the relevant mortgagor is validly
existing and in good standing, corporate power, due authorization, execution and
delivery, no conflicts and no consents of such Loan Parties in the granting of
the Mortgages, in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent acknowledges that
any of Terry R. Black, Esq., of Black, Hedin, Ballard, McDonald, P.C., and John
E. Rhine, Esq., of Rhine Ernest LLP, are deemed reasonably acceptable for
purposes of this clause (xi)(2); and

(xii) use commercially reasonable efforts to obtain such third-party consents
and agreements and other confirmations as the Administrative Agent may deem
reasonably necessary or desirable and evidence that all other actions that the
Administrative Agent may deem reasonably necessary or desirable in order to
create valid first and subsisting Liens (subject to Permitted Liens) on the
property described in the Mortgages covering the Additional Mortgaged Properties
has been taken.

(b) Notwithstanding the foregoing, with respect to the Additional Mortgaged
Properties subject to the terms of Section 6.12(a)(iv) that consist of leasehold
interest of docks by a river, easements for water supply, fee or leasehold
interest in real properties that are used or will be used for railway access or
other Additional Mortgaged Property that is not part of any Mining Facility or
only used incidental to the operations of any Mining Facility, the Borrower or
Loan Party, as applicable, shall deliver and complete, within ninety (90) days
following such acquisition (as may be extended in sole discretion of
Administrative Agent):

(i) evidence that counterparts of the Mortgages covering the Additional
Mortgaged Properties have been duly executed, acknowledged and delivered on or
before such day in form suitable for filing or recording, in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
in order to create a valid first and subsisting Lien (subject to Permitted
Liens) on the real property described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid;

 

-110-



--------------------------------------------------------------------------------

(ii) complete and accurate legal descriptions to be included on the Mortgages
covering the Additional Mortgaged Properties;

(iii) with respect to any leasehold interest, a copy of the recorded lease
agreement or, to the extent available, memorandum of lease in form sufficient
for recording and any third-party consents required by the applicable lease
agreement;

(iv) deliver to the Administrative Agent a “Life-of-Loan” Federal Emergency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto), and if such Additional Mortgaged Property
is located in a special flood hazard area, evidence of flood insurance
confirming that such insurance has been obtained or a certificate that such
Additional Mortgaged Property is not improved real property, which certificate
shall be in a form and substance reasonably satisfactory to the Administrative
Agent; and

(v) any other document, instrument or agreement as the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein;

provided that the time periods set forth in this Section 6.19 may be extended
upon the request of the Borrower, if the Borrower and the Loan Parties are
diligently pursuing same, in the reasonable discretion of the Administrative
Agent; provided, further, that any documentation delivered pursuant to this
Section 6.19 shall constitute a Loan Document hereunder and any such document
creating or purporting to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties shall constitute a Collateral Document hereunder.

6.20 Mortgage Amendment. Within the time period specified in Section 2.17, and
if required to be delivered thereunder after the incurrence of such
Indebtedness, the Borrower shall deliver to the Administrative Agent, (a)
executed counterparts of an amendment to each of the Mortgages (“Mortgage
Amendment”) in form and substance reasonably satisfactory to the Administrative
Agent, which amends the maximum amount of indebtedness secured thereunder and
(b) a date-down endorsement, including a modification to increase the policy
amounts, to each of the Original Mortgage Policies, dated as of the date of
recording of each of the Mortgage Amendments, as applicable, which endorsement
shall be subject only to Permitted Liens.

6.21 Lender Calls. Within 10 Business Days after the date of delivery of the
financial statements referred to in Section 6.01(a) or (b), hold a conference
call or teleconference, at a time selected by the Borrower and reasonably
acceptable to the Administrative Agent, with the Lenders and/or the investors in
the Borrower’s securities that choose to participate, to review the financial
results of the previous quarter and the financial condition of the Borrower.

 

-111-



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and costs and expenses related thereto
not then payable or in existence as of the later of the Latest Maturity Date or
the Letter of Credit Expiration Date), or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon, or exception
to title to, any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) (i) Liens created pursuant to the Collateral Documents securing Obligations
outstanding under this Agreement and any other Loan Document, any Secured Hedge
Agreement, any Secured Cash Management Agreement, any Permitted Secured
Commodity Swap Contract and any Additional Permitted Secured Indebtedness;
provided that with respect to (A) any Additional Permitted Secured Indebtedness,
the aggregate principal amount of Indebtedness in respect of such Additional
Permitted Secured Indebtedness that is secured by a Lien under the Loan
Documents shall not exceed the amount permitted pursuant to Section 7.02(k) and
(B) any Permitted Secured Commodity Swap Contract or Additional Permitted
Secured Indebtedness, the applicable Commodity Hedge Counterparty (in the case
of any Permitted Secured Commodity Swap Contract) or holders of such Additional
Permitted Secured Indebtedness (or a trustee or agent on their behalf) shall be
(or become) a party to the Intercreditor Agreement (Notes) and shall be bound by
the terms and conditions set forth therein; and (ii) Liens on the Collateral to
secure Obligations in respect of Indebtedness permitted under Section 7.02(m) on
a second priority or junior priority basis to the Lien granted on such
Collateral to secure the Obligations of the Loan Parties under this Agreement;

(b) Liens on the property of the Borrower or any of its Subsidiaries existing on
the Amendment Effective Date and listed on Schedule 5.08(a) or Schedule 7.01(b)
and any refinancing, refunding, renewal or extension thereof;

(c) Permitted Liens;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

(e) Liens securing Indebtedness of the Borrower and its Subsidiaries permitted
by (i) Section 7.02(e) incurred to finance the acquisition of fixed or capital
assets and (ii) Section 7.02(t); provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (other than after-acquired title in or on
such property and proceeds of the existing collateral in accordance with the
instrument creating such Lien), (iii) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original purchase
price of such property at the time it was acquired, and (iv) if the terms of
such Indebtedness require any Lien hereunder to be subordinated to such Liens,
then the Lien hereunder shall be subordinated on terms reasonably acceptable to
the Administrative Agent;

(f) Liens on the property or assets of a Person which becomes a Subsidiary
Guarantor after the Amendment Effective Date securing Indebtedness permitted by
Section 7.02, at any time outstanding, not to exceed $50,000,000; provided that
(i) such Liens existed at the time such entity became a Subsidiary Guarantor and
were not created in anticipation thereof, (ii) any such Lien is not expanded to
cover any other property or assets of such Person (other than the proceeds of
the property or assets subject to such Lien) or of the Borrower or any
Subsidiary Guarantor, (iii) the amount of Indebtedness secured thereby is not
increased, and (iv) if the terms of such Indebtedness require any Lien hereunder
to be subordinated to such Liens, then the Lien hereunder shall be subordinated
on terms reasonably acceptable to the Administrative Agent;

(g) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable Laws and not waived by the landlord;

 

-112-



--------------------------------------------------------------------------------

(h) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(i) Liens securing Refinancing Indebtedness, to the extent that the Indebtedness
being refinanced was originally secured in accordance with this Section 7.01,
provided that such Lien does not apply to any additional property or assets of
the Borrower or any of its Subsidiaries (other than the proceeds of the property
or assets subject to such original Lien);

(j) Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties consistent with normal practices in the mining
industry;

(k) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purpose;

(l) Liens in favor of a banking institution arising by operation of Law or any
contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry;

(m) Liens on receivables and rights related to such receivables created pursuant
to any Permitted Securitization Programs (to the extent that any such
Disposition of receivables is deemed to give rise to a Lien);

(n) Liens securing Indebtedness incurred under Section 7.02(k);

(o) Liens on the Collateral securing Obligations of the Loan Parties in respect
of Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

(p) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of custom duties in connection with the importation of goods;

(q) [Reserved]; and

(r) Liens on cash and Cash Equivalents used to defease or to satisfy and
discharge or redeem or repurchase the Senior Notes or any other Indebtedness
permitted hereunder, provided, that such defeasance or satisfaction and
discharge or redemption or repurchase is not prohibited hereunder.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Amendment Effective Date and listed on
Schedule 7.02(b) (“Existing Indebtedness”) and any portion of the Senior Notes
not exchanged in connection with the Transactions;

 

-113-



--------------------------------------------------------------------------------

(c) any refinancing, refunding, renewal or extension of Indebtedness permitted
under Sections 7.02(b) or (t); provided that (i) the principal amount of such
Indebtedness (or accreted value, if applicable) (the “Refinancing Indebtedness”)
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor with respect thereto is
not changed, as a result of or in connection with such refinancing, refunding,
renewal or extension, (iii) the maturity of such Refinancing Indebtedness is no
earlier than the maturity for the existing Indebtedness being so refinanced and
(iv) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate (as determined in good faith by
the Borrower);

(d) Guarantees of the Borrower or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other Loan
Party;

(e) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(e); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed (i) if the Senior
Secured Leverage Ratio at the time of incurrence is equal to or greater than
2.25:1.00, the greater of (A) $50,000,000 and (B) 3.75% of Tangible Assets of
the Loan Parties or (ii) if the Senior Secured Leverage Ratio is less than
2.25:1.00, the greater of (A) $100,000,000 and (B) 7.75% of Tangible Assets of
the Loan Parties;

(f) Indebtedness in respect of Swap Contracts (including any Commodity Swap
Contract) permitted under Section 7.17;

(g) Indebtedness of the Borrower or any other Loan Party to any other Loan Party
and of any non-Loan Party Subsidiary to any Loan Party or any other non-Loan
Party; provided that such Indebtedness must be subordinated to the Obligations
on customary terms; provided further that in the case of any Indebtedness owed
to the Borrower or any other Loan Party, such Indebtedness shall be evidenced by
a promissory note and pledged to the Collateral Agent as collateral security for
the Obligations;

(h) intercompany current liabilities incurred in the ordinary course of business
of the Borrower and its Subsidiaries;

(i) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts and in the ordinary course of business;

(j) Indebtedness representing deferred or equity compensation to employees of
the Borrower or any of its Subsidiaries incurred in the ordinary course of
business;

(k) Indebtedness of the Borrower and Subsidiary Guarantors at any time
outstanding in an aggregate principal amount not to exceed the greater of (i)
$50,000,000 and (ii) 3.75% of Tangible Assets; provided that (A) such
Indebtedness shall not be Guaranteed by any Subsidiary of the Borrower

 

-114-



--------------------------------------------------------------------------------

that is not a Subsidiary Guarantor hereunder, and (B) if such Indebtedness is
secured by Collateral, such Indebtedness and the Liens in respect thereof shall
comply with the requirements of Additional Permitted Secured Indebtedness;

(l) Indebtedness in the form of bank guarantees, bid, performance, reclamation
bonds, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
provided that such Indebtedness described in this clause (l) is not secured by
any Lien other than a Lien on cash described in Section 7.01(c);

(m) Indebtedness:

(i) (A) of the Borrower and Foresight Finance in respect of the Second Lien
Notes, (B) in respect of Permitted Second Lien Refinancing Indebtedness and (C)
in respect of any Guarantee of a Loan Party other than the Borrower in respect
of any of the foregoing; provided that

(x) the aggregate outstanding principal amount of Indebtedness pursuant to this
Section 7.02(m)(i) shall not exceed the sum of (I) $349,100,000 plus (II)
subject to clause (z) below, the amount of any interest paid or payable in kind
or capitalized in respect thereof pursuant to the terms of such Indebtedness
(except, in the case of clauses (I) and (II), to the extent increased in
accordance with the terms of clause (a) of the definition of Permitted Second
Lien Refinancing Indebtedness),

(y) the interest payable in cash in respect of any such Indebtedness shall not
exceed (I) until August 15, 2018, 9.00% per annum and (II) thereafter, 10.00%
per annum (in each case, plus up to an additional 2% per annum as a result of
the application of any default rate), and

(z) in addition to interest contemplated by clause (y) above, the interest
payable in kind or capitalized in respect thereof pursuant to the terms of such
Indebtedness shall not exceed 1.00% per annum; and

(ii) (A) of the Borrower and Foresight Finance in respect of the Exchangeable
Notes, (B) in respect of Permitted Exchangeable Refinancing Indebtedness and (C)
in respect of any Guarantee of a Loan Party other than the Borrower in respect
of any of the foregoing; provided that

(x) the aggregate outstanding principal amount of Indebtedness pursuant to this
Section 7.02(m)(ii) shall not exceed the sum of (I) $300,000,000 plus (II) the
amount of any interest paid or payable in kind or capitalized in respect thereof
pursuant to the terms of such Indebtedness (except, in the case of clauses (I)
and (II), to the extent increased in accordance with the terms of clause (a) of
the definition of Permitted Exchangeable Refinancing Indebtedness) and

(y) subject in the case of any Permitted Exchangeable Refinancing Indebtedness
to any restrictions on payment of interest set forth in the definition of
Permitted Junior Debt Conditions, the interest rate payable in kind in respect
of any such Indebtedness shall not exceed 15.00% per annum (plus up to an
additional 2% per annum as a result of the application of any default rate).

 

-115-



--------------------------------------------------------------------------------

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that, (i) such Indebtedness (other
than credit or purchase cards) is extinguished within three Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within sixty (60) days from its incurrence;

(o) ordinary course performance guarantees by any Loan Party of the obligations
(other than for the payment of Indebtedness for borrowed money or a letter of
credit reimbursement obligation);

(p) Indebtedness incurred in connection with a Permitted Securitization Program
and Indebtedness of a Securitization Subsidiary arising as a consequence of any
Standard Securitization Undertakings in respect of any such Permitted
Securitization Program, collectively, in an aggregate principal amount not to
exceed $100,000,000;

(q) additional unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that (i) no Event of Default then exists or would result
therefrom, (ii) after giving effect to the incurrence thereof, the Consolidated
Interest Coverage Ratio for the most recently ended fiscal quarter for which
financial statements are available is at least 2.00:1.00 and (iii) the final
maturity of such Indebtedness is no earlier than 91 days after the Latest
Maturity Date then in effect; provided further that the aggregate principal
amount of Indebtedness that may be incurred under this clause (q) by any
Restricted Subsidiary that is not a Subsidiary Guarantor shall not exceed
$25,000,000 in the aggregate at any time outstanding;

(r) [reserved];

(s) Credit Agreement Refinancing Indebtedness; and

(t) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for longwall financings (which arrangements shall include, for the
avoidance of doubt, financing entered into to develop longwalls or to purchase
developed longwalls) in an amount not to exceed: (i) $125,000,000 per longwall
project entered into in the ordinary course of business or consistent with past
practices and (ii) $500,000,000 when aggregated with any other Indebtedness
outstanding under this Section 7.02(t);

provided that with respect to any Indebtedness incurred pursuant to this Section
7.02 after the Amendment Effective Date more than a majority of which is loaned
or otherwise provided by an Affiliate other than the MLP, the Borrower or any of
its Subsidiaries (which, for the avoidance of doubt, does not apply to any
Indebtedness outstanding on the Amendment Effective Date, including the Second
Lien Secured Notes or any Indebtedness outstanding (whether incurred before, on
or after the Amendment Effective Date) that is acquired by an Affiliate after
the initial incurrence thereof), other than Excluded Debt, such Indebtedness
must satisfy the following conditions:

 

  (I) such Indebtedness has a maturity that is not prior to the earlier to occur
of (A) 91 days following the Latest Maturity Date then in effect and (B) the
date the Obligations shall have been Paid in Full;

 

  (II) such Indebtedness does not have any cash payments for so long as any
Loans or Commitments are outstanding;

 

  (III) such Indebtedness does not have any obligors, or guarantees from any
Person, other than a Credit Party;

 

-116-



--------------------------------------------------------------------------------

  (IV) to the extent such Indebtedness is secured by the Collateral, (x) such
Indebtedness is secured on a second or junior priority basis to the Liens
securing the Obligations, (y) such Indebtedness is not secured by any property
or assets of any of the Credit Parties other than the Collateral, and (z) the
holders of such Indebtedness (or an agent or representative on their behalf) are
a party to the Intercreditor Agreement (Notes); and

 

  (V) the agreements governing such Indebtedness shall not contain any negative
covenants or events of default that are more restrictive than those applicable
to the Credit Parties under the terms of any Loan Document as determined in good
faith by the Borrower unless such covenants and events of default are provided
for the benefit of the Lenders under this Agreement.

The accrual of interest or preferred stock dividends, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles and the payment of dividends on preferred stock or
Disqualified Equity Interests in the form of additional shares of the same class
of preferred stock or Disqualified Equity Interests will not be deemed to be an
incurrence of Indebtedness or an issuance of preferred stock or Disqualified
Equity Interests for purposes of this Section 7.02.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or any of its Subsidiaries in the form of
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Subsidiaries and in
settlement of delinquent obligations of, and other disputes with, such customers
and suppliers arising in the ordinary course of business;

(e) Investments in the nature of Production Payments, royalties, dedication of
reserves under supply agreements or similar rights or interests granted, taken
subject to, or otherwise imposed on properties with normal practices in the
mining industry;

(f) Investments existing on the Amendment Effective Date and set forth on
Schedule 7.03 and extensions, renewals, modifications, restatements or
replacements thereof; provided that no such extension, renewal, modification or
restatement shall increase the amount of the original loan, advance or
investment, except by an amount equal to any premium or other reasonable amount
paid in respect of the underlying obligations and fees and expenses incurred in
connection with such replacement, renewal or extension;

 

-117-



--------------------------------------------------------------------------------

(g) promissory notes and other similar non-cash consideration received by the
Borrower and its Restricted Subsidiaries in connection with Dispositions not
otherwise prohibited under this Agreement;

(h) Investments in any assets constituting a business unit received by the
Borrower or its Restricted Subsidiaries by virtue of an asset exchange or swap
with a third party or acquired as a capital expenditure;

(i) Swap Contracts permitted under Section 7.17;

(j) Investments by the Borrower or its Restricted Subsidiaries in any Loan Party
or entity that becomes a Loan Party as a result of such Investment and
Investments by any non-Loan Party in any other non-Loan Party; provided that if
the Investment is in the form of Indebtedness, such Indebtedness must be
permitted pursuant to Section 7.02(g);

(k) Permitted Acquisitions;

(l) Investments by the Borrower or any of its Restricted Subsidiaries not
otherwise permitted under this Section 7.03 in an aggregate total amount not in
excess of the greater of (x) if the Senior Secured Leverage Ratio at the time of
incurrence is equal to or greater than 2.25:1.00, (A) $60,000,000 and (B) 4.50%
of Tangible Assets or (y) if the Senior Secured Leverage Ratio at the time of
incurrence is less than 2.25:1.00, (A) $100,000,000 and (B) 7.75% of Tangible
Assets;

(m) Investments by the Borrower and Subsidiary Guarantors in joint ventures or
other non-Loan Party Subsidiaries in an aggregate total amount not in excess of
the greater of (x) if the Senior Secured Leverage Ratio at the time of
incurrence is equal to or greater than 2.25:1.00 (A) $50,000,000 and (B) 3.75%
of Tangible Assets or (y) if the Senior Secured Leverage Ratio at the time of
incurrence is less than 2.25:1.00, (A) $100,000,000 and (B) 7.75% of Tangible
Assets;

(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(o) Investments in any Securitization Subsidiary in connection with any
Permitted Securitization Program; and

(p) after the Amendment Effective Date, (i) Investments made in an aggregate
amount not to exceed the MLP Cumulative Amount as in effect immediately before
the respective Investment and, (ii) without duplication of Investments made with
amounts set forth in clause (i), Investments made in an aggregate amount not to
exceed the Incremental Funds Amount as in effect immediately before the
respective Investment; provided that in either case, no Default or Event of
Default exists or would result therefrom.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary that is a Loan Party is merging
with another Subsidiary, the Loan Party shall be the continuing or surviving
Person;

 

-118-



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Borrower or another Loan
Party;

(c) the Borrower and any Restricted Subsidiary may merge or consolidate with any
other Person in a transaction in which the Borrower is the surviving or
continuing Person; and

(d) the Borrower and its Restricted Subsidiaries may consummate any transaction
that would be permitted as an Investment under Section 7.03.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of used, worn out, obsolete or surplus property by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business or the
abandonment or allowance to lapse or expire or other Disposition of intellectual
property in the ordinary course of business that is, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in the
conduct of the Borrower and its Restricted Subsidiaries taken as a whole;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Restricted Subsidiary to the Borrower or to
a wholly owned Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party, the transferee thereof must either be the Borrower or
another Loan Party or, if the transferee is a Restricted Subsidiary that is not
a Subsidiary Guarantor, the aggregate fair market value of all property disposed
of in reliance on this clause (as determined in good faith by a Responsible
Officer of the Borrower) shall not exceed $20,000,000;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by the Borrower and its Restricted Subsidiaries of property
pursuant to sale-leaseback transactions, provided that the book value of all
property so Disposed of, shall not exceed 3.5% of Tangible Assets;

(g) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed 2.0% of Tangible Assets in each
fiscal year;

(h) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of this Section 7.05;

 

-119-



--------------------------------------------------------------------------------

(i) leases (including operating and capital leases), subleases, assignments,
licenses, sublicenses of real or personal property or IP Rights in the ordinary
course of business and in accordance with the applicable Collateral Documents;
provided, however, that any license or sublicense of intellectual property shall
be on a non-exclusive basis;

(j) sales or discounts (without recourse) of accounts receivable arising in the
ordinary course of business in connection with the compromise of collection
thereof;

(k) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or make pursuant to customary buy/sell arrangement
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(l) transfers of property subject to casualty or condemnation events upon
receipt of the net cash proceeds constituting an Extraordinary Receipt;

(m) to the extent constituting a Disposition, the granting of a Lien permitted
under Section 7.01 (but not the sale or other Disposition of the property
subject to such Lien);

(n) Dispositions of receivables and rights related to such receivables in
connections with any Permitted Securitization Programs;

(o) sale and leaseback transactions relating to NRP Dispositions;

(p) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided, (i) the consideration for such
Disposition is at least equal to the Fair Market Value of the assets being sold,
transferred, leased or disposed, (ii) at least 75% of the consideration for such
Disposition is in cash or Cash Equivalents and (iii) the Borrower shall apply
the Net Cash Proceeds received from such Disposition in accordance with Section
2.05(c);

(q) any sale of Equity Interests of an Unrestricted Subsidiary; and

(r) to the extent constituting a Disposition, the unwinding of any Swap
Contract;

provided, however, that any Disposition pursuant to Sections 7.05(a), (b), (c),
(f), (g) and (l) shall be for Fair Market Value and any Disposition pursuant to
Section 7.05(n) shall be for the value that would be attributed to the
Securitization Assets by an independent and unaffiliated third party purchasing
the Securitization Assets in an arm’s-length sale transaction as of such date,
as determined in good faith by the Borrower.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, (other than (I) in the case of clause (e)
below, to the extent used to make Restricted Payments to pay salaries, bonuses,
benefits and/or expenses of members of the Conflicts Committee of the Board of
Directors of the General Partner and/or independent members of the Board of
Directors of the General Partner in their capacities as such and (II) in the
case of clauses (a), (b) and (k) below) so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, the
Subsidiary Guarantors and any other Person that owns a direct Equity Interest in
such Restricted Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

-120-



--------------------------------------------------------------------------------

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other Equity Interests
of such Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it or any Parent with the proceeds
received from the substantially concurrent issue of new shares of its common
Equity Interests;

(d) on or after the Restricted Payment Date, Restricted Payments made in an
aggregate amount not to exceed the MLP Cumulative Amount as in effect
immediately before the respective Restricted Payment;

(e) Permitted Payments to Parent in an aggregate amount not to exceed $7,500,000
in any fiscal year;

(f) from and after January 1, 2017, the Borrower may make Tax Distributions and
TRA Distributions; provided, however, that TRA Distributions shall be permitted
to be made on an annual basis only and any Tax Distributions in respect of
cancellation of debt income shall not exceed $15,000,000 per fiscal year in each
of fiscal year 2017 and fiscal year 2018; and provided further that no TRA
Distribution shall be permitted unless at the time of such TRA Distribution, the
Borrower (i) would be in compliance on a pro forma basis with the covenants set
forth in Section 7.11 and Section 7.18 as of the most recently completed fiscal
quarter ending prior to the making of such TRA Distribution for which the
financial statements and certificates required by Section 6.01(a) or (b) have
been delivered and (ii) has delivered to the Administrative Agent a certificate
of a Responsible Officer to the effect set forth in clause (i) above, together
with reasonably detailed calculations demonstrating compliance with clause (i);

(g) from and after the Restricted Payment Date, the Borrower or any of its
Subsidiaries may make additional Restricted Payments not otherwise permitted
hereunder in an aggregate total amount not to exceed $25,000,000 (this amount,
for the avoidance of doubt, shall not decrease any Restricted Payment permitted
pursuant to this Section 7.06);

(h) from and after the Restricted Payment Date, without duplication of
Restricted Payments made pursuant to Section 7.06(d), Restricted Payments made
in an aggregate amount not to exceed the Incremental Funds Amount as in effect
immediately before the respective Restricted Payment;

(i) the purchase, repurchase, redemption or other acquisition or retirement for
value of Equity Interests deemed to occur upon the exercise of unit options,
warrants, incentives, rights to acquire Equity Interests or other convertible
securities if such Equity Interests represent a portion of the exercise or
exchange price thereof, and any purchase, repurchase, redemption or other
acquisition or retirement for value of Equity Interests made in lieu of
withholding taxes in connection with any exercise or exchange of unit options,
warrants, incentives or rights to acquire Equity Interests (and payment of
dividends to the MLP for such purpose);

(j) Restricted Payments made on or about the Amendment Effective Date as part of
the Transactions; and

(k) Restricted Payments made to any Person that owns a direct Equity Interest in
the Borrower to enable such Person (or any parent entity thereof) to pay
management fees, operating costs and expenses and other administrative fees and
costs, in each case, payable by such Person (or such parent entity thereof)
pursuant to the Management Agreement in an aggregate amount not to exceed (x) in
the case of the 2016 fiscal year, $14.1 million in the aggregate for such fiscal
year less any amounts paid during such fiscal year prior to the Amendment
Effective Date, (y) in the case of each fiscal year after the

 

-121-



--------------------------------------------------------------------------------

2016 fiscal year, $14.1 million in the aggregate per fiscal year and (z) at any
time after the consummation of the Note Redemption, $20.0 million in the
aggregate per fiscal year, as such limitation may be adjusted for inflation in
the Annual Consumer Price Index as required under the Management Agreement;
provided that for purposes of determining the amount of Restricted Payments that
are permitted pursuant to this clause (k) during the fiscal year in which the
Note Redemption is consummated, the amount of Restricted Payments permitted
during such fiscal year pursuant to clause (z) of this clause (k) shall be
reduced on a dollar-for-dollar basis by the amount of Restricted Payments made
during such fiscal year pursuant to clause (y) of this clause (k).

7.07 Change in Nature of Business. Engage in any line of business other than a
Similar Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate, including any purchase, sale, lease or exchange of property or
the rendering of any service, unless such transaction is (a) not prohibited by
this Agreement and (b) upon fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate. The foregoing restrictions
shall not apply to the following:

(a) transactions between or among the Borrower and any other Loan Parties or
between and among any Loan Parties;

(b) the payment of reasonable and customary fees and reimbursement of expenses
payable to directors of the Borrower or any Subsidiary or to any Plan, Plan
administrator or Plan trustee;

(c) loans and advances to directors, officers and employees to the extent
permitted by Section 7.03;

(d) arrangements with respect to the procurement of services of current, former
and future directors, officers, independent contractors, consultants or
employees of the Borrower or any of its Restricted Subsidiaries or the Parent of
the Borrower (or any “variable interest entity” of the Borrower, the Parent or
any of their Restricted Subsidiaries) and the payment of customary compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and reasonable reimbursement arrangements in
connection therewith;

(e) payments to current, former and future directors and officers of the
Borrower and its Restricted Subsidiaries or the Parent of the Borrower (or any
“variable interest entity” of the Borrower, the Parent or any of their
Restricted Subsidiaries) in respect of the indemnification of such Persons in
such respective capacities from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, as the case may be, pursuant to the Organization
Documents or other corporate action of the Borrower or its Subsidiaries,
respectively, or pursuant to applicable Laws;

(f) Restricted Payments permitted by Section 7.06 and Investments permitted by
Section 7.3 (other than pursuant to Section 7.03(j));

(g) payments to any Affiliate of the Borrower or any Subsidiary pursuant to any
agreement in effect on the Amendment Effective Date and listed on Schedule 7.08
hereto;

(h) (i) payments to any Affiliate of the Borrower or any Subsidiary pursuant to
any sale-leaseback transactions with such Affiliate and (ii) payments to any
Affiliate of the Borrower or any

 

-122-



--------------------------------------------------------------------------------

Subsidiary pursuant to any Coal Mining Agreements; provided, however, that any
such agreements and transactions described in the foregoing clauses (i) and (ii)
must be on fair and reasonable terms and the terms thereof must be at least as
favorable to the Borrower or such Subsidiary as the terms of those agreements
and transactions in effect as of the Amendment Effective Date and reflected on
Schedule 7.08;

(i) any transaction with Affiliates so long as such transaction is approved
through the Conflicts Committee;

(j) reimbursement of expenses incurred by the General Partner in operating the
business and operations of the MLP and the Borrower, including payments to the
General Partner and its directors and officers as indemnification payments, in
each case in accordance with the partnership agreement of the MLP;

(k) any guarantee by the MLP or any Parent of Indebtedness or other obligations
of the Borrower or any Restricted Subsidiary (which Indebtedness or obligation
is not prohibited by this Agreement);

(l) the transactions comprising the Transactions;

(m) any transactions, arrangements and agreements relating to, or in connection
with, any refinancing, repurchase or redemption of the Second Lien Secured
Notes;

(n) entry into and performance of (i) the Colt Assignment and (ii) the
Management Agreement;

(o) any transaction or series of transactions in respect of which the Borrower
obtains a favorable written opinion from a nationally recognized investment
banking firm as to the fairness of the transaction to the Borrower and its
Restricted Subsidiaries from a financial point of view or stating that such
transaction (or transactions) meets the requirements of clause (b) of the first
sentence of this Section 7.08;

(p) any sale of securities (including Disqualified Equity Interests but
excluding other Equity Interests) made to an Affiliate on the same terms as are
being made to non-Affiliate investors in any public or private sale of such
securities and any transactions involving such securities; provided (x) the
aggregate issue size of such securities does not exceed $50,000,000, (y) such
Affiliate is not purchasing more than 35% of the amount of such securities and
(z) such Affiliate is treated no more favorably, taken as a whole, than the
non-Affiliate investors; and

(q) any coal sale transactions, coal transloading services, equipment
manufacturing and rebuilding transactions, parts components manufacturing and
rebuilding transactions, like-kind exchanges of land for like-kind value, rail
leases, royalty arrangements and labor arrangements entered into in the ordinary
course of business and on arm’s-length terms.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Subsidiary Guarantor, unless such Contractual Obligations would not reasonably
be expected to materially hinder the Borrower’s ability to meet its obligations
under this Agreement.

 

-123-



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants. Solely for the benefit of the Revolving Lenders (and
only for so long as any Revolving Credit Commitments remain outstanding):

(a) Consolidated Interest Coverage Ratio. Unless with the consent of the
Required Revolving Lenders, permit the Consolidated Interest Coverage Ratio as
at the end of any fiscal quarter of the Borrower to be below the minimum ratio
set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Minimum Consolidated Interest Coverage

Ratio

Second Quarter 2016 and

thereafter

   2.00:1.00

(b) Senior Secured Leverage Ratio. Unless with the consent of the Required
Revolving Lenders, permit the Senior Secured Leverage Ratio as of the end of any
fiscal quarter of the Borrower to be above the maximum ratio set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Maximum Senior Secured Leverage

Ratio

Second Quarter 2016 through

Fourth Quarter 2018

   3.50:1.00

First Quarter 2019 through

Fourth Quarter 2019

   3.25:1.00

First Quarter 2020 through

Fourth Quarter 2020

   3.00:1.00

First Quarter 2021 through

Fourth Quarter 2021

   2.75:1.00

7.12 Amendments of Organization Documents. (a) Amend any of its Organization
Documents in any respect materially adverse to the Lenders without the prior
consent of the Administrative Agent and (b) amend the terms of any Indebtedness
that is secured by the Collateral in contravention of any applicable conditions
or restrictions set forth in the Intercreditor Agreements.

7.13 Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) its fiscal
year.

7.14 Payments of Indebtedness.

(a) In the case of any Indebtedness (other than subordinated Indebtedness, as to
which clause (b) shall apply), if any Event of Default under Section 8.01(a) or
(b) (only with respect to an Event of

 

-124-



--------------------------------------------------------------------------------

Default under Section 7.11) shall have occurred and be continuing, voluntarily
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner except, (i) the prepayment of the Credit
Extensions in accordance with the terms of this Agreement, (ii) regularly
scheduled or required repayments or redemptions of Indebtedness in respect of
the Second Lien Secured Notes and other Indebtedness set forth in Schedule
7.02(b) and refinancings and refundings of such Indebtedness in compliance with
Section 7.02(c) or 7.02(m), (iii) prepayments or redemption of such Indebtedness
(A) with consideration constituting the exchange of Qualified Equity Interests
for the extinguishment of such Indebtedness in whole or in part or (B) with the
proceeds of the issuance of Qualified Equity Interests, (iv) the redemption of
any Senior Notes that remain outstanding after giving effect to the Amendment
Transactions, (v) the satisfaction and discharge of the Senior Notes Indenture
and (vi) in the case of Indebtedness outstanding under the Exchangeable Notes or
the Exchangeable Notes Indenture, the prepayment or redemption of the
Exchangeable Notes in connection with the exercise of the Murray Option with
Permitted Murray Option Amounts and/or the conversion or exchange of the
Exchangeable Notes into or for Qualified Equity Interests of the MLP;

(b) in the case of subordinated Indebtedness, make any payments (whether
voluntary or otherwise), redemptions, purchases, defease or otherwise acquire,
retire or satisfy any principal, interest or other amounts owed in respect of
such Indebtedness other than (i) regularly scheduled payments of interest or
principal made in compliance with the subordination terms thereof, (ii) so long
as no Default exists or would result therefrom, prepayments or redemption of
such Indebtedness in an amount not to exceed the MLP Cumulative Amount as in
effect immediately before the respective prepayment, (iii) so long as no Default
exists or would result therefrom, prepayments of such Indebtedness in an amount
not to exceed the Incremental Funds Amount as in effect immediately before the
respective prepayment or redemption and (iv) prepayments or redemption of such
Indebtedness (A) with consideration constituting the exchange of Qualified
Equity Interests for the extinguishment of such Indebtedness in whole or in part
or (B) with the proceeds of the issuance of Qualified Equity Interests; and

7.15 Amendments of Debt Documents. Waive, amend, supplement, modify, terminate
or release any of the provisions with respect to any Indebtedness that is
secured by the Collateral in a manner that contravenes any applicable condition
or restriction set forth in the Intercreditor Agreements.

7.16 Limitation on Negative Pledge Clauses. Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of the Borrower or any Subsidiary Guarantor to create, incur, assume
or suffer to exist any Lien upon any of its property to secure the Obligations
hereunder; provided, however, that the foregoing clause shall not apply to
Contractual Obligations which:

(a) exist on the Amendment Effective Date and (to the extent not otherwise
permitted by this Section 7.16) are listed on Schedule 7.16 hereto;

(b) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such Contractual Obligations were not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower;

(c) arise in connection with any Lien permitted by Section 7.01 to the extent
such restrictions relate solely to the assets (and any proceeds in respect
thereof) which are the subject of such Lien;

(d) represent Indebtedness permitted by Sections 7.02 (b), (c), (d), (e), (j),
(k), (m), (q), (s) and (t); provided that such Indebtedness shall not conflict
with (i) any terms of this Agreement, any other Loan Document or the terms of
any other Indebtedness and (ii) the Borrower’s obligation to grant Liens to the
Collateral Agent for the benefit of the Secured Parties in Collateral acquired
after the Amendment Effective Date in accordance with the terms of the Loan
Documents;

 

-125-



--------------------------------------------------------------------------------

(e) represent secured Indebtedness permitted by Section 7.01(f) to the extent
that such restrictions apply only to the Subsidiaries incurring or guaranteeing
such Indebtedness (and the Subsidiaries of such Subsidiaries);

(f) arise in connection with any Disposition permitted by Section 7.05, with
respect to the assets so Disposed;

(g) are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein;

(h) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Subsidiary;

(j) are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;

(k) are restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business;

(l) are customary provisions restricting assignment of any agreements;

(m) are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(l) above; provided that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan
Parties and the Lenders with respect to such limitations than those applicable
pursuant to such Contractual Obligations prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; or

(n) are restrictions imposed by any agreement relating to any Permitted
Securitization Program to the extent that such restrictions relate to the
Securitization Assets that are the subject of such Permitted Securitization
Program.

7.17 Swap Contracts. Enter into any Swap Contracts other than in the ordinary
course of business for non-speculative purposes and consistent with sound
business practice.

7.18 Additional Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Unless with the consent of the
Required Revolving Lenders and the Required Lenders, permit the Consolidated
Interest Coverage Ratio as at the end of any fiscal quarter of the Borrower to
be below the minimum ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Minimum Consolidated Interest

Coverage Ratio

Second Quarter 2016 and

thereafter

   2.00:1.00

 

-126-



--------------------------------------------------------------------------------

(b) Senior Secured Leverage Ratio. Unless with the consent of the Required
Revolving Lenders and the Required Lenders, permit the Senior Secured Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be above the
maximum ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Maximum Senior Secured Leverage

Ratio

Second Quarter 2016 through

Fourth Quarter 2018

   3.50:1.00

First Quarter 2019 through

Fourth Quarter 2019

   3.25:1.00

First Quarter 2020 through

Fourth Quarter 2020

   3.00:1.00

First Quarter 2021 through

Fourth Quarter 2021

   2.75:1.00

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Credit Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.03(b), 6.03(i),
6.05(a)(i), 6.10, 6.11, or Article VII, provided that a Default as a result of a
breach of Section 7.11 (a “Financial Covenant Event of Default”) shall not
constitute an Event of Default with respect to any Term Loans or Other Term
Loans unless and until the Revolving Lenders have declared all amounts
outstanding under the Revolving Facility to be immediately due and payable and
all outstanding Revolving Credit Commitments to be immediately terminated, in
each case in accordance with this Agreement (the “Term Loan Standstill Period”);
(ii) any of the Subsidiary Guarantors fails to perform or observe any term,
covenant or agreement contained in Section 7 of the Subsidiary Guaranty (but
only to the extent it relates to a default under one of the covenants listed in
clause (i) above); (iii) the MLP or any Parent party to the MLP Guaranty fails
to perform or observe any term, covenant or agreement contained in Section 7(b)
of the MLP Guaranty; or (iv) any of the Loan Parties fails to perform or observe
any term, covenant or agreement contained in Section 6 of the Security
Agreement; or

 

-127-



--------------------------------------------------------------------------------

(c) Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) any Responsible Officer
of a Credit Party actually becoming aware thereof and (ii) notice thereof is
given by any Credit Party, any Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts or
Guarantees of the Obligations), in each case having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit agreement) of
more than the Threshold Amount, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness or Guarantee was
created or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined under such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount, unless, in
the case of this clause (B), and so long as, such event of default is being
contested in good faith by appropriate proceedings, and adequate reserves in
respect thereof have been established on the books of such Loan Party or
Subsidiary to the extent required by GAAP; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any substantial part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any substantial
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

 

-128-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any of its Restricted
Subsidiaries one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party
insurance), and such judgments or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or

(i) ERISA. The occurrence of any of the following events that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of a Loan Party under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC or (ii) a Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
in writing the validity or enforceability of any Loan Document except by reason
of payment in full of all Obligations; or any Credit Party denies that it has
any or further liability or obligation under any Loan Document or purports to
revoke, terminate or rescind any Loan Document except pursuant to the express
terms thereof; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms hereof or thereof, including as a result of a transaction permitted by
Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required hereby or thereby (subject to Liens permitted by Section
7.01), on the Collateral purported to be covered thereby and comprises Property
Interest which, when taken together with all Property Interest as to which such
a Lien has so ceased to be effective, has an aggregate Fair Market Value in
excess of $2,500,000, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file UCC continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions (or,
to the extent such Event of Default solely comprises a Financial Covenant Event
of Default, prior to the expiration of the Term Loan Standstill Period, at the
request of the Required Revolving Lenders under the Revolving Facility only, and
in such case only with respect to the Revolving Credit Commitments, Swing Line
Loans, and any Letters of Credit):

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

-129-



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and any L/C Issuer all rights and
remedies available to it, the Lenders and any L/C Issuer under the Loan
Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws of
the United States, the obligation of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations owed under this Agreement shall be
applied by the Administrative Agent in the following order, subject to Section
9.2 of the Security Agreement:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the ratable account of each L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

-130-



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

8.04 Right to Cure. Notwithstanding anything to the contrary contained in
Sections 7.11 and 7.18, in the event that the Borrower fails (or, but for the
operation of this Section 8.04, would fail) to comply with the requirements of
the Financial Covenants, from the day following the last day of the applicable
fiscal quarter until the expiration of the 10th Business Day subsequent to the
date the certificate calculating such Financial Covenant is required to be
delivered pursuant to Sections 6.01 and 6.02, the Borrower, the MLP and any
Parent shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of such entities, and in
each case, to contribute any such cash to the capital of the Borrower
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”), pursuant to the exercise of the Cure Right, the
Financial Covenants shall be recalculated giving effect to a pro forma
adjustment by which Consolidated EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring the Financial Covenants and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount;
provided, that (i) in each four consecutive fiscal quarter period there shall be
at least two fiscal quarters in which a Cure Right is not exercised, (ii) a Cure
Right shall not be exercised more than three times during the term of this
Agreement, (iii) for purposes of this Section 8.04, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Covenants and (iv) there shall be no pro forma reduction in Indebtedness with
the proceeds of the exercise of the Cure Right for determining compliance with
the Financial Covenants for the fiscal quarter in respect of which such Cure
Right is exercised (either directly through prepayment or indirectly as a result
of the netting of unrestricted cash) (other than, for future periods, with
respect to any portion of such Cure Amount that is used to repay Term Loans or
to prepay Revolving Loans to the extent accompanied by permanent reductions in
Revolving Credit Commitments). If, after giving effect to the adjustments in
this paragraph, the Borrower shall then be in compliance with the requirements
of the Financial Covenants, the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Covenants that
had occurred shall be deemed cured for the purposes of this Agreement.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Credit Party shall have rights
as a third-party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), potential Hedge Bank and potential Cash Management
Bank) and an L/C Issuer hereby irrevocably

 

-131-



--------------------------------------------------------------------------------

appoints and authorizes Citibank, N.A. to act as the agent of such Lender and
such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Laws; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and no Agent shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, Collateral Agent or any of their respective Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders or Required Class Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Each of the Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower, a
Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document,

 

-132-



--------------------------------------------------------------------------------

(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Notwithstanding any provision contained in this Agreement or any other Loan
Document providing for any action by any Agent in its reasonable discretion or
approval of any action or matter in such Agent’s reasonable satisfaction, such
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loans Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Laws. The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Credit
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent, Collateral Agent or any other
Agent Party in any capacity.

9.04 Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the applicable L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Agents may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by such Agent in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. The Administrative
Agent, Collateral Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and Collateral
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or the Collateral Agent.

9.06 Resignation of Administrative Agent and Collateral Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the approval of

 

-133-



--------------------------------------------------------------------------------

the Borrower (such approval not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer, Swing Line
Lender and Collateral Agent. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, Swing Line Lender and Collateral Agent, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.. Except as expressly set forth herein, none of the
“Joint Lead Book Managers,” “Joint Lead Arrangers”, “Co-Documentation Agents”,
“Co-Syndication Agents” or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, a Lender or an L/C Issuer hereunder.

 

-134-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (unless Cash Collateralized
or otherwise provided for in a manner satisfactory to the Administrative Agent
and L/C Issuer), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;

 

-135-



--------------------------------------------------------------------------------

(b) to take all actions reasonably requested by the applicable Loan Party in
order to effect a sale of Collateral free and clear of the Liens created by the
Collateral Documents (unless sold to a Loan Party), to the extent the Required
Lenders or all the Lenders, as applicable, waive the provisions under Section
7.05 with respect to such sale of Collateral, or such sale of Collateral is
permitted by Section 7.05;

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder; provided that no such release shall
occur if such Subsidiary Guarantor continues to be a guarantor in respect of any
Credit Agreement Refinancing Indebtedness; and

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.01(e) or 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Lien or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

9.11 Indemnification. If the IRS or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender or L/C Issuer due to a failure on the part of such Lender or L/C
Issuer (because the appropriate form was not delivered, was not properly
executed, or because such Lender or L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender or L/C Issuer shall indemnify and hold the Administrative Agent
harmless for all amounts paid, directly or indirectly, by the Administrative
Agent, as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section 9.11, together with all costs and expenses (including
attorneys’ fees and expenses). The obligation of the Lenders and the L/C Issuers
under this Section 9.11 shall survive the payment of all Obligations hereunder
and the resignation or replacement of the Administrative Agent.

9.12 Intercreditor Agreements; Consent.

(a) Each Secured Party hereby irrevocably authorizes the Agents, at such Agent’s
option and discretion, to enter into or amend the Intercreditor Agreements (or
similar agreements with the same or similar purpose) as agent for and on its
behalf in accordance with the terms specified in this Agreement. Each
Intercreditor Agreement (and any amendment) entered into by the Agents on behalf
of the Secured Parties shall be binding upon each Secured Party. Each Lender
Party (and each Person that becomes a Lender Party hereunder pursuant to Section
10.06) and each other Secured Party hereby authorizes and directs the
Administrative Agent and Collateral Agent to enter into each Intercreditor
Agreement on behalf of such Secured Party and agrees that the Agents may take
such actions on its behalf as is contemplated by the terms of each Intercreditor
Agreement.

(b) Each Secured Party hereby consents to the Collateral Agent executing each
Intercreditor Agreement on behalf of the Secured Parties.

9.13 No Novation. Nothing contained in this Credit Agreement, the Amendment
Agreement or any other Loan Document shall constitute or be construed as a
novation of any of the Obligations.

 

-136-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than any Fee Letter), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder without the written consent of each Lender directly
adversely affected thereby;

(c) reduce the principal of, or the stated rate of interest specified herein on,
any Loan or Unreimbursed Amount, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of (i) the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (ii)
the Required Revolving Lenders shall be necessary to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(d) change Section 2.13 or Section 8.03 of this Agreement, Section 9.2 of the
Security Agreement or equivalent provision of the Intercreditor Agreement, if
effective, in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders,” “Required Revolving Lenders,” or “Required Term Lenders,” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or any other Loan Document
or make any determination or grant any consent hereunder without the written
consent of each Lender;

(f) other than as permitted by Section 9.10, release all or substantially all of
the Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

(g) release all or substantially all of the Subsidiary Guarantors, without the
written consent of each Lender, except to the extent the release of any
Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone); or

(h) waive any condition set forth in Section 4.02 (other than in connection with
the initial Borrowing on the Amendment Effective Date) without the written
consent of the Required Revolving Lenders;

 

-137-



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the applicable Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

With the written consent of the Required Revolving Lenders, the Administrative
Agent and the Borrower may enter into written amendments, supplements or
modifications to Section 7.11 or change in any manner the rights of the
Revolving Lenders or the Borrower or its Restricted Subsidiaries under Section
7.11 or waive, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of Section 7.11 or any
Default or Event of Default and its consequences arising solely in respect of
the obligations under Section 7.11.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
nor the principal or interest owed to such Lender reduced nor the final maturity
thereof extended without the consent of such Lender, (y) any waiver, amendment
or modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender and (z) any
modification of this sentence shall require the consent of all Lenders,
including any Defaulting Lenders.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such Incremental Facilities; provided that the consent of the
Required Class Lenders shall not be required to make any such changes necessary
to be made in connection with any borrowing of Incremental Term Loans or the
extension of Incremental Revolving Credit Commitments and the making of
Incremental Revolving Loans thereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace each Nonconsenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
all such assignments.

Any such waiver and any such amendment or modification pursuant to this Section
10.01 shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the L/C Issuers, the Swing Line Lenders, the
Administrative Agent and all future holders of the Loans. In the

 

-138-



--------------------------------------------------------------------------------

case of any waiver, the Borrower, the Lenders, the L/C Issuers, the Swing Line
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default that is waived pursuant to this Section 10.01 shall be deemed
to be cured and not continuing during the period of such waiver.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Collateral Agent, any L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and the L/C Issuers to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR

 

-139-



--------------------------------------------------------------------------------

COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses have resulted from the gross negligence
or willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and each Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, such L/C Issuer and such Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Reimbursement by the Borrower. The Borrower shall pay, or reimburse the
Administrative Agent (and any sub-agent thereof) for, all of the Administrative
Agent’s (or such sub-agent’s) reasonable external audit, legal, appraisal,
valuation, filing, document duplication and reproduction and investigation
expenses and for all other reasonable and documented out-of-pocket costs and
expenses (including the reasonable and documented fees, expenses and
disbursements of the Administrative Agent’s counsel, Shearman & Sterling LLP and
one local legal counsel in each relevant

 

-140-



--------------------------------------------------------------------------------

jurisdiction, auditors, accountants, appraisers, printers and other advisors,
consultants and agents) incurred by the Administrative Agent (or such sub-agent)
in connection with any of the following: (i) the syndication of the Revolving
Facility provided for herein, the preparation, negotiation, execution, delivery,
interpretation and administration of this Agreement and the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) the creation, perfection or protection of the Liens under any
Loan Document (including any reasonable and documented fees, disbursements and
expenses for one local counsel in each relevant jurisdiction), (iii) all costs
and expenses incurred by any L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iv) all costs and expenses incurred by the
Administrative Agent (or any sub-agent thereof) (including the fees, charges and
disbursements of any counsel), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket costs and expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, in each case, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally. The Borrower further agrees to pay or reimburse the Administrative
Agent (and any sub-agent thereof) and each Lender Party for all reasonable and
documented out-of-pocket costs and expenses, including reasonable attorneys’
fees (including costs of settlement), incurred by the Administrative Agent (or
such sub-agent) or such Lender Party in connection with any of the
following: (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default, (ii) in defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any Credit Party, any of
the Borrower’s Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any other Loan Document or (iii) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in any of the foregoing clauses (i), (ii) and (iii).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender
Party, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnified Party”) against, and hold each Indemnified Party
harmless from, any and all losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, reasonable out-of-pocket costs,
disbursements and expenses, joint or several, of any kind or nature (including
the reasonable fees, charges and disbursements of any advisor or counsel for any
Indemnified Party), incurred by any Indemnified Party, asserted against any
Indemnified Party by the Borrower, any other Credit Party or any other Person or
awarded against any Indemnified Party, in each case, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Credit Party or any of its Subsidiaries, or
any other Environmental Liability related in any way to any Credit Party or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by an Indemnified Party, a
third party or by the Borrower or any other Credit Party or any of the
Borrower’s or such Credit Party’s directors, shareholders or creditors, and
regardless of whether any Indemnified Party is a party thereto and whether or
not any of the transactions contemplated hereby are consummated; provided that
such indemnity shall not, as to any Indemnified

 

-141-



--------------------------------------------------------------------------------

Party, be available to the extent that such losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or (y) result from a
claim brought by the Borrower or any other Credit Party against such Indemnified
Party for material breach in bad faith of such Indemnified Party’s obligations
hereunder or under any other Loan Document, if the Borrower or such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.04(b) shall
apply to Taxes only to the extent that such Taxes arise out of or are connected
to any losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, disbursements and expenses set forth above that result
from a non-tax related claim.

(c) Reimbursement by Lenders. Each Lender Party severally agrees to indemnify
the Administrative Agent and each sub-agent thereof and the L/C Issuer (in each
case, to the extent not promptly reimbursed by the Borrower) from and against
such Lender Party’s Applicable Percentage of any and all losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the fees, charges and disbursements of any advisor or counsel for such Person
that may be imposed on, incurred by, or asserted against the Administrative
Agent, any such sub-agent or the L/C Issuer, as the case may be, in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent, any such sub-agent or the L/C Issuer under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements or expenses resulting from the
Administrative Agent’s, such sub-agent’s or the L/C Issuer’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender Party
agrees to reimburse the Administrative Agent, each sub-agent thereof and the L/C
Issuer for its Applicable Percentage of any costs and expenses (including fees
and expenses of counsel) payable by the Borrower under Section 10.04(a), to the
extent that the Administrative Agent, such sub-agent or the L/C Issuer is not
promptly reimbursed for such costs and expenses by the Borrower.

(d) Waiver of Consequential Damages, Etc. The Borrower agrees that no
Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to the Borrower or any other Credit Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful
misconduct. In no event, however, shall any Indemnified Party be liable to any
Person on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business and/or each such
Credit Party’s respective anticipated savings). The Borrower hereby waives,
releases and agrees (each for itself and on behalf of each other Credit Party
and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(e) Payments. All amounts due under this Section 10.04 shall be payable promptly
upon demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, any L/C Issuer and any Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

-142-



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
each L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.06(b), (ii) by way of participation in
accordance with the provisions of Section 10.06(e), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(g). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (e) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it) with the prior written consent, not
to be unreasonably withheld or delayed, of the Administrative Agent and the
Borrower (except that no such consent of the Borrower shall need to be obtained
(x) in the case where the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund or (y) if any Default under Section 8.01(a) or (f) then exists);
provided that the Borrower’s consent shall be deemed to have been provided if
such consent is not received within 10 Business Days after a request for consent
is made; provided, further, that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 and in
increments of $1,000,000 in excess thereof, unless the

 

-143-



--------------------------------------------------------------------------------

Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

(iii) any assignment of a Revolving Credit Commitment or a Revolving Loan must
be approved by the Administrative Agent, any L/C Issuer and any Swing Line
Lender unless the Person that is the proposed assignee is itself a Lender, an
Affiliate of a Lender or an Approved Fund;

(iv) the parties to each assignment (other than the Borrower) shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Laws without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the

 

-144-



--------------------------------------------------------------------------------

effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(e).

(c) Any L/C Issuer may assign to one or more Eligible Assignees (other than an
Approved Fund) all or a portion of the undrawn portion of its L/C Commitment at
any time; provided, however, that (i) each such assignment shall be to an
Eligible Assignee, (ii) unless an Event of Default under Section 8.01(a) or (f)
has occurred and is continuing, the Borrower shall have consented to such
assignment (such consent not to be unreasonably withheld or delayed) and (iii)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with a processing and recordation fee of
$3,500.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and stated interest amounts of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
Lenders and the L/C Issuers, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), (b), (c) and (f) of the first proviso to Section 10.01
that affects such Participant. Subject to subsection (f) of this Section 10.06,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 3.06) to the same extent as if it were a Lender and
had acquired its interest by assignment. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such

 

-145-



--------------------------------------------------------------------------------

commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless such entitlement to a greater payment results
from a change in any applicable Laws that is enacted, promulgated or adopted, as
applicable, after the Participant acquired the participation in question and the
participating Lender notifies the Borrower in writing of such entitlement to a
greater payment no later than ninety (90) days after such change is enacted,
promulgated or adopted, as applicable.

(g) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System or to any other central bank,
and this Section 10.06 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender party hereto.

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(i) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time any L/C Issuer assigns all of its Commitment and Revolving Loans pursuant
to Section 10.06(b), such L/C Issuer may, (i) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders (and subject to the agreement of the
Lender being so appointed to act as an L/C Issuer or Swing Line Lender) a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer or Swing Line Lender, as the case may be. If any
L/C Issuer resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuers hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Citibank, N.A. resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the

 

-146-



--------------------------------------------------------------------------------

case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such L/C Issuer to
effectively assume the obligations of the applicable L/C Issuer with respect to
such Letters of Credit.

(j) Assignments to Affiliated Lenders.

(i) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans to an Affiliated Lender
(other than any natural Person) (without the consent of any Person but subject
to acknowledgment by the Administrative Agent and the Borrower); provided that
(A) such Affiliated Lender (whether as a direct purchaser of the Term Loans or
as the ultimate purchaser of the Term Loans through a broker or other
intermediary) shall ensure that its identity as an Affiliated Lender is known to
the assigning Lender; (B) the assigning Lender and such Affiliated Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption
that contains a Big Boy Representation; (C) for the avoidance of doubt, Lenders
shall not be permitted to assign Revolving Credit Commitments or Revolving Loans
to an Affiliated Lender and any purported assignment of Revolving Credit
Commitments or Revolving Loans to an Affiliated Lender shall be null and void;
(D) at the time of such assignment and after giving effect thereto, no Event of
Default shall have occurred and be continuing and (E) at the time of such
assignment after giving effect to such assignment, the aggregate principal
amount of all Term Loans held by all Affiliated Lenders shall not exceed 20% of
the aggregate principal amount of all Term Loans (other than Other Term Loans)
outstanding under this Agreement at the time of such purchase.

(ii) Each Affiliated Lender, in connection with any (i) consent to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or (ii) direction to the Administrative Agent,
Collateral Agent or any Lender to undertake any action (or refrain from taking
any action) with respect to or under any Loan Document, agrees that, except with
respect to any amendment, modification, waiver, consent or any action described
in the first proviso of Section 10.01 or that adversely affects such Affiliate
Lender in any material respect as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders.

(iii) Each Affiliated Lender, solely in its capacity as a Lender, hereby further
agrees that if any Credit Party shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Law, each Affiliated Lender shall
be deemed to have voted in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders, except to the extent that any plan under the Debtor Relief
Laws proposes to treat the Obligations of the Credit Parties under the Loan
Documents held by such Affiliated Lender in a manner that is less favorable to
such Affiliated Lender in any material respect than the proposed treatment of
similar Obligations of the Credit Parties under the Loan Documents held by other
Lenders. Each Affiliated Lender agrees and acknowledges that the foregoing
constitutes an irrevocable proxy in favor of the Administrative Agent to vote or
consent on behalf of such Affiliated Lender in any proceeding in the manner set
forth above.

(iv) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (A) attend (including by telephone or electronic
means) any meeting or discussions (or portion thereof) intended to be solely
among the Administrative Agent and Lenders other than the Affiliated Lenders, or
(B) receive any information or material prepared by the Administrative Agent
intended to be disseminated solely to Lenders other than the Affiliated Lenders.

 

-147-



--------------------------------------------------------------------------------

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to the Borrower or
any Restricted Subsidiary through (x) Dutch auctions open to all Lenders on a
pro rata basis in accordance with procedures of the type described in Section
2.18 or (y) notwithstanding Sections 2.12 and 2.16 or any other provision in
this Agreement, open market purchase on a non-pro rata basis; provided that in
connection with assignments pursuant to clause (y) above, (a) the principal
amount of such Term Loans, along with all accrued and unpaid interest thereon,
so contributed, assigned or transferred to the Borrower or any Restricted
Subsidiary shall be deemed automatically cancelled and extinguished on the date
of such contribution, assignment or transfer, (b) the aggregate principal amount
of Term Loans so cancelled and extinguished shall in no event be deemed to
constitute a voluntary or a mandatory prepayment, (c) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register and (d) after giving effect to such cancellation and
extinguishment, the Liquidity shall not be less than $50,000,000.

10.07 Treatment of Certain Information; Confidentiality.

(a) Each of the Administrative Agent and the Lender Parties agrees to maintain
the confidentiality of Information, except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, provided that the Administrative Agent or such Lender, unless
prohibited by any Law, shall use reasonable efforts to notify the Borrower in
advance of any disclosure pursuant to this clause (c) but only to the extent
reasonably practicable under the circumstances and on the understanding that
neither the Administrative Agent nor any Lender shall incur any liability for
failure to give such notice, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document,
any action or proceeding relating to this Agreement or any other Loan Document,
the enforcement of rights hereunder or thereunder or any litigation or
proceeding to which the Administrative Agent or any Lender Party or any of its
Affiliates may be a party, (f) to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty, surety,
reinsurer, guarantor or credit liquidity enhancer (or their advisors) to or in
connection with any swap, derivative or other protective transaction relating to
the Obligations or to the Borrower and its obligations, (iii) to any rating
agency when required by it or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.07 or (y) becomes available to the Administrative Agent, any
Lender Party or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors for league table purposes, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

-148-



--------------------------------------------------------------------------------

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that in the case of information received from the Borrower or any such
Subsidiary after the Amendment Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised reasonable care to protect such Information, and in no event less
than the same degree of care to maintain the confidentiality of such Information
as such Person would accord to its own confidential information.

(b) EACH LENDER PARTY ACKNOWLEDGES THAT UNITED STATES FEDERAL AND STATE
SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION ABOUT
AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT TO
CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON. EACH LENDER PARTY AGREES TO COMPLY WITH APPLICABLE LAWS AND ITS
RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL
NON-PUBLIC INFORMATION. Each Lender Party that is not a Public Lender confirms
to the Administrative Agent that such Lender Party has adopted and will maintain
internal policies and procedures reasonably designed to permit such Lender Party
to take delivery of Restricting Information (as defined below) and maintain its
compliance with applicable Laws and its respective contractual obligations with
respect to confidential and material non-public information. A Public Lender may
elect not to receive Borrower Materials and Information that contains material
non-public information with respect to the Credit Parties or their securities
(such Borrower Materials and Information, collectively, “Restricting
Information”), in which case it will identify itself to the Administrative Agent
as a Public Lender. Such Public Lender shall not take delivery of Restricting
Information and shall not participate in conversations or other interactions
with the Agents, any Lender Party or any Credit Party concerning the Revolving
Facility in which Restricting Information may be discussed. No Agent, however,
shall by making any Borrower Materials and Information (including Restricting
Information) available to a Lender Party (including any Public Lender), by
participating in any conversations or other interactions with a Lender Party
(including any Public Lender) or otherwise, be responsible or liable in any way
for any decision a Lender Party (including any Public Lender) may make to limit
or to not limit its access to Borrower Materials and Information. In particular,
no Agent shall have, and the Administrative Agent, on behalf of each Agent,
hereby disclaims, any duty to ascertain or inquire as to whether or not a Lender
Party (including any Public Lender) has elected to receive Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material non-public information or such Lender Party’s
compliance with applicable Laws related thereto. Each Public Lender acknowledges
that circumstances may arise that require it to refer to Borrower Materials and
Information that might contain Restricting Information. Accordingly, each Public
Lender agrees that it will nominate at least one designee to receive Borrower
Materials and Information (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) on such
Public Lender’s Administrative Questionnaire. Each Public Lender agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Public Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission. Each Public Lender confirms to the
Administrative Agent and the Lender Parties that are not Public Lenders that
such Public Lender understands and agrees that the Administrative Agent and such
other Lender Parties may have access to Restricting Information

 

-149-



--------------------------------------------------------------------------------

that is not available to such Public Lender and that such Public Lender has
elected to make its decision to enter into this Agreement and to take or not
take action under or based upon this Agreement, any other Loan Document or
related agreement knowing that, so long as such Person remains a Public Lender,
it does not and will not be provided access to such Restricting Information.
Nothing in this subsection 10.07(b) shall modify or limit a Lender Party’s
(including any Public Lender) obligations under this Section 10.07 with regard
to Borrower Materials and Information and the maintenance of the confidentiality
of or other treatment of Borrower Materials or Information.

10.08 Right of Setoff. Upon any amount becoming due and payable hereunder
(whether at stated maturity, by acceleration or otherwise), each Lender Party
and its Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Laws, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender Party or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or any other Loan Document or are owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender Party and
its Affiliates under this Section 10.08 are in addition to other rights and
remedies (including other rights of setoff) that such Lender Party or its
Affiliates may have. Each Lender Party agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Laws (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, or electronic transmission of a .pdf, shall
be effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such

 

-150-



--------------------------------------------------------------------------------

representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(unless Cash Collateralized or otherwise provided for in a manner satisfactory
to the Administrative Agent and the L/C Issuer).

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount or
indemnity payment to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is at such time a Defaulting
Lender or has given notice pursuant to Section 3.02 or (d) any Lender becomes a
“Nonconsenting Lender” (hereinafter defined), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to (and such Lender shall) assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee selected by the Borrower that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Administrative Agent shall have received the assignment fee specified in
Section 10.06(b), which fee shall be paid by either the Borrower or the
replacement lender;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) neither the Administrative Agent nor any Lender shall be obligated to be or
to find the assignee.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed

 

-151-



--------------------------------------------------------------------------------

a “Nonconsenting Lender”; provided that such Lender will only be deemed a
Nonconsenting Lender if the applicable replacement Lender agrees to such
consent, waiver or amendment. Any such replacement shall not be deemed a waiver
of any rights that the Borrower shall have against the replaced Lender.

10.14 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

-152-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.15. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, any
Arranger and any Lender are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, any
Arranger and any Lender, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) none of the Administrative
Agent, any Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, any Arranger, any Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, any Arranger and any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

-153-



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

-154-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

FORESIGHT ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer
FORESIGHT ENERGY LP By Foresight Energy GP LLC, its general partner By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

ADENA RESOURCES, LLC AKIN ENERGY LLC AMERICAN CENTURY MINERAL LLC AMERICAN
CENTURY TRANSPORT LLC COAL FIELD CONSTRUCTION COMPANY LLC COAL FIELD REPAIR
SERVICES LLC FORESIGHT COAL SALES LLC FORESIGHT ENERGY EMPLOYEE SERVICES
CORPORATION FORESIGHT ENERGY FINANCE CORPORATION FORESIGHT ENERGY LABOR LLC
FORESIGHT ENERGY SERVICES LLC HILLSBORO ENERGY LLC HILLSBORO TRANSPORT LLC LD
LABOR COMPANY LLC LOGAN MINING LLC M-CLASS MINING LLC MACH MINING LLC MACOUPIN
ENERGY LLC MARYAN MINING LLC OENEUS LLC (D/B/A SAVATRAN LLC) PATTON MINING LLC
SENECA REBUILD LLC SITRAN LLC SUGAR CAMP ENERGY, LLC TANNER ENERGY LLC VIKING
MINING LLC WILLIAMSON ENERGY, LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

CITIBANK, N.A. acting solely in its capacity as Administrative Agent and
Collateral Agent By:  

/s/ Dale R. Goncher

  Name:   Dale R. Goncher   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Revolving Lender By:  

/s/ Tyler D. Levings

  Name:   Tyler D. Levings   Title:   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Revolving Lender By:  

/s/ Tyler D. Levings

  Name:   Tyler D. Levings   Title:   Director



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank, as Revolving Lender By:  

/s/ Kathleen Sweeny

  Name:   Kathleen Sweeny   Title:   Managing Director By:  

/s/ Pierre-Alain Bennaim

  Name:   Pierre-Alain Bennaim   Title:   Managing Director



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch as Revolving Lender By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA as Revolving Lender By:  

/s/ Mehmet Barlas

  Name:   Mehmet Barlas   Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as Revolving Lender By:  

/s/ Bruce G. Shearer

  Name:   Bruce G. Shearer   Title:   Senior Vice President



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as Revolving Lender By:  

/s/ Roberto Ellinghaus

  Name:   Roberto Ellinghaus   Title:   Authorized Signatory



--------------------------------------------------------------------------------

PNC Bank, National Association, as Revolving Lender By:  

/s/ S. Griffin Vollmer, Jr.

  Name:   S. Griffin Vollmer, Jr.   Title:   Vice President



--------------------------------------------------------------------------------

Stifel Bank & Trust as Revolving Lender By:  

/s/ John H. Phillips

  Name:   John H. Phillips   Title:   Executive Vice President



--------------------------------------------------------------------------------

Stifel Bank & Trust as Term Lender By:  

/s/ John H. Phillips

  Name:   John H. Phillips   Title:   Executive Vice President



--------------------------------------------------------------------------------

UBS AG, Stamford Branch as Revolving Lender By:  

/s/ Craig Pearson

  Name:   Craig Pearson   Title:   Associate Director By:  

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Director



--------------------------------------------------------------------------------

MULTI-CREDIT CAPITAL HOLDINGS 1 LIMITED, as Term Lender By: Northern Trust
(Guernsey) Limited solely in its capacity as Custodian* By:  

/s/ Claire Simon

  Name:   Claire Simon   Title:   Authorised Signatory By:  

/s/ Tom Humphries

  Name:   Tom Humphries   Title:   Authorised Signatory

 

*   Northern Trust (Guernsey) Limited (“NTGL”) is signing this document solely
in its capacity as custodian of Multi-Credit Capital Holdings 1 Limited, and not
in any personal capacity. NTGL makes no representations, warranties or
undertakings of any kind in any personal capacity to the counterparty pursuant
to this agreement, and the counterparty shall have no right of recourse to NTGL
in any way whatsoever.



--------------------------------------------------------------------------------

SEARS CANADA INC. REGISTERED RETIREMENT PLAN, as Term Lender By: DDJ Capital
Management, LLC, in its capacity as Investment Manager By:  

/s/ David J. Brezzano

  Name:   David J. Brezzano   Title:   President



--------------------------------------------------------------------------------

VENTURE XII CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XIII CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XIV CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XIX CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XX CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XXI CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XV CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XVI CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XVIII CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XVII CLO, Limited as Term Lender BY: its investment advisor MJX Asset
Management LLC By:  

/s/ Atha Baugh

  Name:   Atha Baugh   Title:   Managing Director



--------------------------------------------------------------------------------

Blue Shield of California as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Muir Woods CLO, Ltd. as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Mercer Multi-Asset Growth Fund as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin US Floating Rate Master Fund as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Nebraska Investment Council as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Kansas Public Employees Retirement System as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Templeton Series II Funds-Franklin Upper Tier Floating Rate Fund as
Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Upper Tier Floating Rate II Fund as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Upper Tier Floating Rate III Fund as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Templeton Series II Funds-Franklin Floating Rate II Fund as Term Lender
By:  

/s/ Madeline Lam

  Name:   Madeline Lam   Title:   Asst. Vice President



--------------------------------------------------------------------------------

Franklin Floating Rate Master Trust – Franklin Floating Rate Master Series as
Term Lender By:  

/s/ Madeline Lam

  Name:   Madeline Lam   Title:   Asst. Vice President



--------------------------------------------------------------------------------

Franklin Investors Securities Trust – Franklin Floating Rate Daily Access Fund
as Term Lender By:  

/s/ Madeline Lam

  Name:   Madeline Lam   Title:   Vice President



--------------------------------------------------------------------------------

MD Bond Fund as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

MDPIM Canadian Long Term Bond Pool as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

MDPIM Canadian Bond Pool as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Templeton Series II Funds - Franklin Multi - Sector Credit Income Fund
as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Floating Rate Master Trust - Franklin Lower Tier Floating Rate Fund as
Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Bissett Core Plus Bond Fund as Term Lender By:  

/s/ Darcy Briggs

  Name:   Darcy Briggs   Title:   VP, Portfolio Manager



--------------------------------------------------------------------------------

Franklin Strategic Series-Franklin Strategic Income Fund as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Bissett Corporate Bond Fund as Term Lender By:  

/s/ Darcy Briggs

  Name:   Darcy Briggs   Title:   VP, Portfolio Manager



--------------------------------------------------------------------------------

Franklin Investors Securities Trust - Franklin Total Return Fund as Term Lender
By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Strategic Income Fund (Canada) as Term Lender By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

Franklin Bissett Canadian Short Term Bond Fund as Term Lender By:  

/s/ Darcy Briggs

  Name:   Darcy Briggs   Title:   VP, Portfolio Manager



--------------------------------------------------------------------------------

Franklin Templeton Variable Insurance Products Trust-Franklin Strategic Income
VIP Fund By:  

/s/ Hague Van Dillen

  Name:   Hague Van Dillen   Title:   Authorized Signer



--------------------------------------------------------------------------------

TICP CLO I, Ltd. By: TICP CLO I Management LLC Its Collateral Manager, as Term
Lender By:  

/s/ Daniel Wanek

  Name:   Daniel Wanek   Title:   Vice President



--------------------------------------------------------------------------------

TICP CLO II, Ltd. By: TICP CLO II Management LLC Its Collateral Manager, as Term
Lender By:  

/s/ Daniel Wanek

  Name:   Daniel Wanek   Title:   Vice President



--------------------------------------------------------------------------------

TICP CLO III, Ltd. By: TICP CLO III Management LLC Its Collateral Manager, as
Term Lender By:  

/s/ Daniel Wanek

  Name:   Daniel Wanek   Title:   Vice President



--------------------------------------------------------------------------------

TICP CLO IV, Ltd. By: TICP CLO IV Management LLC Its Collateral Manager, as Term
Lender By:  

/s/ Daniel Wanek

  Name:   Daniel Wanek   Title:   Vice President



--------------------------------------------------------------------------------

ATLAS SENIOR LOAN FUND, LTD. as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

ATLAS SENIOR LOAN FUND II, LTD. as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

ATLAS SENIOR LOAN FUND III, LTD. as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

ATLAS SENIOR LOAN FUND IV, LTD. as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

ATLAS SENIOR LOAN FUND V, LTD. as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

ATLAS SENIOR LOAN FUND VI, LTD. as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

AUCARA HEIGHTS INC as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

Crescent Capital High Income Fund B L.P.

as Term Lender

By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

Illinois State Board of Investment as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

National Electric Benefit Fund as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

TCW Senior Secured Loan Fund, LP as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

Crescent Senior Secured Floating Rate Loan Fund, LLC as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President



--------------------------------------------------------------------------------

West Bend Mutual Insurance Company as Term Lender By:  

/s/ Jared Adler

  Name:   Jared Adler   Title:   Vice President By:  

/s/ Brian McKeon

  Name:   Brian McKeon   Title:   Vice President